 



Exhibit 10.4
AIRBUS A330 PURCHASE AGREEMENT
dated as of October 2, 2007
between
AIRBUS S.A.S.
Seller
and
US AIRWAYS, INC.
Buyer

  USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.  
PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
0 DEFINITIONS
    2  
1 SALE AND PURCHASE
    9  
2 SPECIFICATION
    10  
2.1 Specification Documents
    10  
2.2 Customization Milestones Chart
    11  
2.3 Propulsion Systems
    11  
3 PRICE
    12  
3.1 Base Price of the Aircraft
    12  
3.2 Base Price of the A330-200 Aircraft
    12  
3.3 [INTENTIONALLY LEFT BLANK]
    14  
3.4 Taxes, Duties and Imposts
    14  
4 PRICE REVISION
    17  
4.1 Seller Price Revision Formula
    17  
4.2 Propulsion Systems Price Revision
    17  
5 PAYMENT TERMS
    18  
5.1 Payments
    18  
5.2 Predelivery Payments
    18  
5.3 Initial Payment
    20  
5.4 Payment of Balance of the Final Contract Price
    20  
5.5 Application of Payments
    20  
5.6 Overdue Payments
    21  
5.7 Proprietary Interest
    21  
5.8 Payment in Full
    21  
6 INSPECTION
    22  
6.1 Manufacturing Procedures
    22  
6.2 Inspection Procedures
    22  
6.3 Representatives
    22  
7 CERTIFICATION
    24  
7.1 Type Certification
    24  
7.2 Export Certificate of Airworthiness
    24  
7.3 Additional FAA Requirements
    24  
7.4 Additional EASA Requirements
    24  
7.5 Specification Changes After Delivery
    25  
8 TECHNICAL ACCEPTANCE
    26  
8.1 Technical Acceptance Process
    26  
8.2 Buyer’s Attendance
    26  
8.3 Certificate of Acceptance
    27  
8.4 Finality of Acceptance
    27  
8.5 Aircraft Utilization
    27  
9 DELIVERY
    28  
9.1 Delivery Schedule
    28  

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   i

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



         
9.2 Delivery Process
    28  
9.3 Flyaway
    29  
10 EXCUSABLE DELAY AND TOTAL LOSS
    30  
10.1 Scope of Excusable Delay
    30  
10.2 Consequences of Excusable Delay
    30  
10.3 Termination on Excusable Delay
    31  
10.4 Total Loss, Destruction or Damage
    31  
10.5 Remedies
    32  
11 INEXCUSABLE DELAY
    33  
11.1 Liquidated Damages
    33  
11.2 Renegotiation
    33  
11.3 Termination
    33  
11.4 Setoff Payments
    34  
11.5 Remedies
    34  
12 WARRANTIES AND SERVICE LIFE POLICY
    35  
12.1 Warranty
    35  
12.2 Seller Service Life Policy
    45  
12.3 Supplier Warranties and Service Life Policy
    49  
12.4 Interface Commitment
    49  
12.5 Exclusivity of Warranties
    51  
12.6 Duplicate Remedies
    53  
12.7 Negotiated Agreement
    53  
12.8 Survivability
    53  
13. PATENT AND COPYRIGHT INDEMNITY
    54  
13.1 Indemnity
    54  
13.2 Administration of Patent and Copyright Indemnity Claims
    55  
14 TECHNICAL DATA AND SOFTWARE SERVICES
    57  
14.1 Supply
    57  
14.2 Aircraft Identification for Technical Data
    57  
14.3 Integration of Equipment Data
    57  
14.4 Delivery
    58  
14.5 Revision Service
    59  
14.6 Service Bulletins Incorporation
    59  
14.7 Future Developments
    59  
14.8 Technical Data Familiarization
    60  
14.9 Customer Originated Changes
    60  
14.10 Software Products
    61  
14.11 Warranties
    63  
14.12 Proprietary Rights
    64  
15 SELLER REPRESENTATIVES
    65  
15.2 Resident Customer Support Representatives
    65  
15.3 Customer Support Director
    65  
15.4 [Intentionally left blank]
    65  

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   ii

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



         
15.5 Buyer’s Service
    65  
15.6 Temporary Assignment and Withdrawal of Resident Customer Support
Representative
    66  
15.7 Representatives’ Status
    66  
16 TRAINING AND TRAINING AIDS
    67  
16.1 General
    67  
16.2 Scope
    67  
16.3 Training Organization / Location
    67  
16.4 Training Courses
    67  
16.5 Prerequisites
    69  
16.6 Logistics
    69  
16.7 Maintenance Training
    71  
APPENDIX A TO CLAUSE 16
    72  
17 SUPPLIER PRODUCT SUPPORT
    73  
17.1 Equipment Supplier Product Support Agreements
    73  
17.2 Supplier Compliance
    73  
17.3 Supplier Part Repair Stations
    74  
18 BUYER FURNISHED EQUIPMENT
    75  
18.1 Administration
    75  
18.2 Requirements
    76  
18.3 Buyer’s Obligation and Seller’s Remedies
    76  
18.4 Title and Risk of Loss
    77  
18.5 Disposition of BFE Following Termination
    77  
19 INDEMNITIES AND INSURANCE
    79  
19.1 Seller’s Indemnities
    79  
19.2 Buyer’s Indemnities
    79  
19.3 Notice and Defense of Claims
    80  
19.4 Insurance
    80  
20 ASSIGNMENTS AND TRANSFERS
    82  
20.1 Assignments by Buyer
    82  
20.2 Assignments on Sale, Merger or Consolidation
    82  
20.3 Designations by Seller
    82  
20.4 Transfer Prior to Delivery
    83  
20.5 Post Delivery Resale or Lease
    83  
21. TERMINATION
    84  
21.1 Termination Events
    84  
21.2 Remedies in Event of Termination
    85  
21.3 Definitions
    87  
21.4 Notice of Termination Event
    87  
21.5 Adequate Assurance of Performance
    87  
21.6 Information Covenants
    88  
22 MISCELLANEOUS
    90  
22.1 Data Retrieval
    90  
22.2 Notices
    90  

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   iii

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



         
22.3 Waiver
    91  
22.4 Interpretation and Law
    91  
22.5 Waiver of Jury Trial
    92  
22.6 No Representations outside of this Agreement
    92  
22.7 Confidentiality
    93  
22.8 Severability
    93  
22.9 Alterations to Contract
    93  
22.10 Inconsistencies
    94  
22.11 Language
    94  
22.12 Headings
    94  
22.13 Counterparts
    94  
23 CERTAIN REPRESENTATIONS OF THE PARTIES
    95  
23.1. Buyer’s Representations
    95  
23.2 Seller’s Representations
    95  

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   iv

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



     
EXHIBITS
   
 
   
EXHIBIT A-1
  A330-200 AIRCRAFT SPECIFICATION
 
   
EXHIBIT A-2
  A330-300 AIRCRAFT SPECIFICATION
 
   
EXHIBIT A-3
  A340-300 AIRCRAFT SPECIFICATION
 
   
EXHIBIT A-4
  A340-500 AIRCRAFT SPECIFICATION
 
   
EXHIBIT B-1.A
  SCN FORM
 
   
EXHIBIT B-1.B
  SCNs FOR A330-200
 
   
EXHIBIT B-2
  MSCN FORM
 
   
EXHIBIT C
  SELLER SERVICE LIFE POLICY: ITEMS COVERED
 
   
EXHIBIT D
  FORM OF CERTIFICATE OF ACCEPTANCE
 
   
EXHIBIT E
  FORM OF BILL OF SALE
 
   
EXHIBIT F
  TECHNICAL DATA INDEX
 
   
EXHIBIT G-1
  SELLER PRICE REVISION FORMULA
 
   
EXHIBIT G-2
  PRATT & WHITNEY PRICE REVISION FORMULA
 
   
EXHIBIT G-3
  GENERAL ELECTRIC PRICE REVISION FORMULA
 
   
EXHIBIT G-4
  ROLLS-ROYCE PRICE REVISION FORMULA
 
   
EXHIBIT H
  TERMS AND CONDITIONS FOR LICENSE FOR USE OF SOFTWARE

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   v

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



A330 PURCHASE AGREEMENT
This Agreement is made this 2nd day of October, 2007

     
between
   
 
  AIRBUS S.A.S., organized and existing under the laws of the Republic of
France, having its registered office located at
 
   
 
  1, rond-point Maurice Bellonte
31700 Blagnac, France
 
   
 
  (hereinafter referred to as the “Seller”)
 
   
and
   
 
  US Airways, Inc., a corporation organized and existing under the laws of the
State of Delaware, United States of America, having its principal corporate
offices located at 111 West Rio Salado Parkway, Tempe, Arizona 85281 (the
“Buyer”).

WHEREAS the Buyer and the Seller have entered into an A330/A340 Purchase
Agreement, dated as of November 24, 1998, as amended from time to time (the
“Original Agreement”), relating to, inter alia, the sale by the Seller and the
purchase by the Buyer of certain Airbus aircraft..
WHEREAS, the Buyer agrees to place an order with the Seller for certain Airbus
A330 and A340 model aircraft, on the terms and conditions herein provided.
WHEREAS, the Buyer and the Seller shall enter into a new A330purchase agreement
as set forth herein.
NOW THEREFORE IT IS AGREED AS FOLLOWS:

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 1 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



0   DEFINITIONS       For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following terms
will have the following meanings:       A330-200 Aircraft—any or all of the
Airbus A330-200 model aircraft to be sold to the Buyer by the Seller pursuant to
this Agreement, together with all components, equipment, parts and accessories
installed in or on such aircraft and the A330-200 Propulsion Systems installed
thereon.       A330-200 Propulsion System—the two (2) Pratt & Whitney PW 4168A,
two (2) Pratt & Whitney PW 4170, two (2) General Electric CF6 80E1A4 or two
(2) Rolls-Royce Trent 772B powerplants installed on an A330-200 Aircraft or to
be installed on an A330-200 Aircraft at Delivery, each composed of the
powerplant (as such term is defined in Chapters 70-80 of the applicable ATA
Specification, but limited to the equipment, components, parts and accessories
included in the powerplant, as so defined).       A330-200 Specification—the
A330-200 Standard Specification, as amended from time to time in accordance with
this Agreement.       A330-200 Standard Specification—the A330-200 standard
specification document No. G.000.02000, Issue 4.3, dated July 13, 2006, to be
published by the Seller, which includes a maximum take-off weight of 233 metric
tons, maximum landing weight of 182 metric tons and maximum zero-fuel weight of
170 metric tons, a copy of which is annexed as Exhibit A-1.       A330-300
Aircraft—any or all of the Airbus A330-300 model aircraft to be sold to the
Buyer by the Seller pursuant to this Agreement, together with all components,
equipment, parts and accessories installed in or on such aircraft and the
A330-300 Propulsion Systems installed thereon.       A330-300 Propulsion
System—the two (2) Pratt & Whitney PW 4170, two (2) General Electric CF6 80E1A4
or two (2) Rolls-Royce Trent 772B powerplants installed on an A330-300 Aircraft
or to be installed on an A330-300 Aircraft at Delivery, each composed of the
powerplant (as such term is defined in Chapters 70-80 of the applicable ATA
Specification, but limited to the equipment, components, parts and accessories
included in the powerplant, as so defined).       A330-300 Specification—the
A330-300 Standard Specification, as amended from time to time in accordance with
this Agreement.       A330-300 Standard Specification—the A330-300 standard
specification document No. G.000.03000, Issue 7.3, dated July 13, 2006, to be
published by the Seller, which includes a maximum take-off weight of 233 metric
tons, maximum landing weight of 187 metric tons and maximum zero-fuel weight of
185 metric tons, a copy of which is annexed as Exhibit A-2.

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 2 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



    A340-300 Aircraft—any or all of the Airbus A340-300 model aircraft to be
sold to the Buyer by the Seller pursuant to this Agreement, together with all
components, equipment, parts and accessories installed in or on such aircraft
and the A340-300 Propulsion Systems installed thereon.       A340-300 Propulsion
System—the four (4) CFM International CFM 56-5C4/P powerplants installed on an
A340-300 Aircraft or to be installed on an A340-300 Aircraft at Delivery, each
composed of the powerplant (as such term is defined in Chapters 70-80 of the
applicable ATA Specification, but limited to the equipment, components, parts
and accessories included in the powerplant, as so defined).       A340-300
Specification—the A340-300 Standard Specification, as amended from time to time
in accordance with this Agreement.       A340-300 Standard Specification—the
A340-300 standard specification document No. F.000.03000, Issue 7.3, dated
July 13, 2006, to be published by the Seller, which includes a maximum take-off
weight of 276.5 metric tons, maximum landing weight of 192 metric tons and
maximum zero-fuel weight of 181 metric tons, a copy of which is annexed as
Exhibit A-3.       A340-500 Aircraft—any or all of the Airbus A340-500 model
aircraft to be sold to the Buyer by the Seller pursuant to this Agreement,
together with all components, equipment, parts and accessories installed in or
on such aircraft and the A340-500 Propulsion Systems installed thereon.      
A340-500 Propulsion System—the four (4) Rolls-Royce Trent 553A2.61 powerplants
installed on an A340-500 Aircraft or to be installed on an A340-500 Aircraft at
Delivery, each composed of the powerplant (as such term is defined in Chapters
70-80 of the applicable ATA Specification, but limited to the equipment,
components, parts and accessories included in the powerplant, as so defined) .  
    A340-500 Specification—the A340-500 Standard Specification, as amended from
time to time in accordance with this Agreement.       A340-500 Standard
Specification—the A340-500 standard specification document No. F.000.05000,
Issue 2.1, dated July 13, 2006, to be published by the Seller, which includes a
maximum take-off weight of 372 metric tons, maximum landing weight of 243 metric
tons and maximum zero-fuel weight of 230 metric tons, a copy of which is annexed
as Exhibit A-4.       Affiliate—with respect to any person or entity, any other
person or entity directly or indirectly controlling, controlled by or under
common control with such person or entity.

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 3 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



    Agreement—this Airbus A330/A340 purchase agreement, including exhibits and
appendices attached hereto as the same may be amended or modified and in effect
from time to time.       Aircraft—any or all of the A330-200 Aircraft, A330-300
Aircraft, A340-300 Aircraft or A340-500 Aircraft.       Airframe—any Aircraft,
excluding the Propulsion Systems therefor.       Amended and Restated A350 XWB
Purchase Agreement—the Amended and Restated A350 XWB Purchase Agreement between
the Seller and the Buyer dated as of the date hereof.       ANACS—Airbus North
America Customer Services, Inc., a corporation organized and existing under the
laws of Delaware, having an office located at 198 Van Buren Street, Suite 300,
Herndon, VA 20170, or any successor thereto.       ATA Specification—recommended
specifications developed by the Air Transport Association of America reflecting
consensus in the commercial aviation industry on accepted means of communicating
information, conducting business, performing operations and adhering to accepted
practices.       Aviation Authority—when used with respect to any jurisdiction,
the government entity that, under the laws of such jurisdiction, has control
over civil aviation or the registration, airworthiness or operation of civil
aircraft in such jurisdiction.       Balance of the Final Contract Price—means
the amount payable by the Buyer to the Seller on the Delivery Date for an
Aircraft after deducting from the Final Contract Price for such Aircraft the
amount of all Predelivery Payments received by the Seller from the Buyer, in
respect of such Aircraft on or before the Delivery Date.       Base Price—as
defined in Clause 3.1.       BFE—see Buyer Furnished Equipment.       Buyer
Furnished Equipment or BFE—for any Aircraft, all the items of equipment that
will be furnished by the Buyer and installed in the Aircraft by the Seller
pursuant to Clause 18, as listed in the Specification.       Certificate of
Acceptance—as defined in Clause 8.3.       Change in Law—as defined in Clause
7.4.1.       COC—see Customer Originated Changes.

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 4 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



    Customer Originated Changes or COC—data originating from the Buyer that are
introduced into Seller’s Technical Data and Documentation, as more completely
set forth in Clause 14.9.       Delivery—the transfer of title to the Aircraft
from the Seller to the Buyer.       Delivery Date—the date on which Delivery
occurs.       Delivery Location—the facilities of the Seller at the location of
final assembly of the Aircraft, which is currently at the works of Airbus France
S.A.S. in Toulouse, France, or any other mutually agreed upon location.      
Development Changes—as defined in Clause 2.1.4.       DGAC—the Direction
Générale de l’Aviation Civile of France or any successor agency thereto.      
EASA—European Aviation Safety Agency or any successor agency thereto.      
Excusable Delay—as defined in Clause 10.1.       Export Certificate of
Airworthiness—an export certificate of airworthiness issued by the Aviation
Authority of the Delivery Location.       FAA—the U.S. Federal Aviation
Administration or any successor agency thereto.       FCA—see Free Carrier.    
  Final Contract Price—as defined in Clause 3 for the applicable Aircraft.      
Free Carrier or FCA—as defined in Incoterms 2000: ICC Official Rules for the
Interpretation of Trade Terms, published by the International Chamber of
Commerce.       Goods and Services –means any goods, excluding Aircraft, and
services that may be purchased by the Buyer from the Seller or its designee from
the Airbus Customer Services Catalog.       In-house Warranty Labor Rate—as
defined in Clause 12.1.8(v)(b).       In-house Warranty Repair—as defined in
Clause 12.1.8(i).       Initial Payment—as defined in Clause 5.3.      
Interface Problem—as defined in Clause 12.4.1.

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 5 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



    LIBOR—the London Interbank Offered Rate determined on the basis of the
offered rates for deposits in US dollars for a stated interest period (or for
six-month deposits in US dollars if no interest period is stated), which appears
on the Reuters Screen LIBO Page as of 11:00 a.m., London time, on the second
Working Day prior to the start of the relevant interest period. If at least two
(2) such offered rates appear on the Reuters Screen LIBO Page, the rate for that
interest period will be the arithmetic mean of such offered rates rounded to the
nearest one-hundred thousandth of a basis point. If only one (1) offered rate
appears, the rate for that interest period will be “LIBOR” as quoted by National
Westminster Bank, plc, or any successor thereto. “Reuters Screen LIBO Page”
means the display designated as page “LIBO” on the Reuters Monitor Money Rates
Service (or any successor to such page or service).       Manufacturer
Specification Change Notice or MSCN—as defined in Clause 2.1.3.       MSCN—see
Manufacturer Specification Change Notice.       Predelivery Payment—any of the
payments made in accordance with Clause 5.2.       Predelivery Payment Reference
Price—as defined in Clause 5.2.2.       Propulsion Systems—collectively or
individually, the A330-200 Propulsion Systems, A330-300 Propulsion Systems,
A340-300 Propulsion Systems and/or A340-500 Propulsion Systems.       Ready for
Delivery—with respect to any Aircraft, the term applicable to such Aircraft when
(i) the Technical Acceptance Process has been successfully completed for such
Aircraft, and (ii) the Export Certificate of Airworthiness has been issued
therefor.       Reference Price of the Propulsion Systems—any of the PW 4168A
Reference Price, PW 4170 Reference Price, GE CF6-80E1A4 Reference Price and RR
772B Reference Price       Resident Customer Support Representative—as set forth
in Clause 15.2.1.       Scheduled Delivery Month—as defined in Clause 9.1.1.    
  SCN—see Specification Change Notice.       Seller Price Revision Formula—as
set forth in Exhibit G-1.       Service Life Policy—as set forth to in Clause
12.2.       SFE—see Seller Furnished Equipment.       Seller Furnished
Equipment—as set forth to in Clause 17.1.1.

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 6 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



    Software Products—software, whether bundled with data or not, specifically
designed to provide the Buyer with certain maintenance and operation
capabilities further detailed in the ANACS Customer Support Catalog.      
Specification—collectively or individually, as applicable, the A330-200
Specification, A330-300 Specification, A340-300 Specification and/or the
A340-500 Specification.       Specification Change Notice—as defined in Clause
2.1.2.       Standard Specification—collectively or individually, the A330-200
Standard Specification, A330-300 Standard Specification, A340-300 Standard
Specification and/or the A340-500 Standard Specification.       Supplier—any
supplier of Supplier Parts.       Supplier Part—any component, equipment,
accessory or part installed in an Aircraft at the time of Delivery thereof, not
including the Propulsion Systems or Buyer Furnished Equipment, for which there
exists a Supplier Product Support Agreement.       Supplier Product Support
Agreement—an agreement between the Seller and a Supplier containing enforceable
and transferable warranties (and in the case of landing gear suppliers, service
life policies for selected structural landing gear elements).       Technical
Data—as set forth in Exhibit F.       Technical Acceptance Process—as defined in
Clause 8.1.1.       Termination Event—as defined in Clause 21.1.       Training
Conference—as defined in Clause 16.4.1.       Training Course Catalog—as defined
in Clause 16.4.1.       Type Certificate—as defined in Clause 7.1.      
Warranted Part—as defined in Clause 12.1.1.       Warranty Claim—as defined in
Clause 12.1.7(v).       Working Day—with respect to any action to be taken
hereunder, a day other than a Saturday, Sunday or other day designated as a
holiday in the jurisdiction in which such action is required to be taken.      
The terms “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement, and not a particular Clause thereof. The definition of
a singular in this Clause will apply to plurals of the same words.

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 7 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



    Except for the purposes of and as provided in Clause 22.10, references in
this Agreement to an exhibit, schedule, article, section, subsection or clause
refer to the appropriate exhibit or schedule to, or article, section, subsection
or clause in this Agreement.       Except for the preceding sentence, each
agreement defined in this Clause 0 will include all appendices, exhibits and
schedules to such agreement. If the prior written consent of any person is
required hereunder for an amendment, restatement, supplement or other
modification to any such agreement and the consent of each such person is
obtained, references in this Agreement to such agreement will be to such
agreement as so amended, restated, supplemented or modified.       References in
this Agreement to any statute will be to such statute as amended or modified and
in effect at the time any such reference is operative.       Technical and trade
terms used but not defined herein will be defined as generally accepted in the
airline and/or aircraft manufacturing industries or as otherwise described.

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 8 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



1   SALE AND PURCHASE       The Seller will manufacture, sell and deliver, and
the Buyer will purchase and take delivery of the Aircraft from the Seller,
subject to the terms and conditions in this Agreement.

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 9 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



2   SPECIFICATION   2.1   Specification Documents   2.1.1   The Aircraft will be
manufactured in accordance with the applicable Specification.   2.1.2  
Specification Change Notice       The Specification may be amended in writing by
the Buyer and the Seller by a Specification Change Notice in substantially the
form set out in Exhibit B-1 (each, an "SCN"). An SCN will set out the SCN’s
effectivity and the particular change to be made to the Specification and the
effect, if any, of such change on design, performance, weight, Scheduled
Delivery Month of the Aircraft affected thereby, interchangeability or
replaceability requirements of the Specification and text of the Specification.
An SCN may result in an adjustment of the Base Price of the Aircraft, which
adjustment, if any, will be specified in the SCN. SCNs will not be binding on
either party until signed by persons duly authorized by the Buyer and the
Seller, but upon being so signed, will constitute amendments to this Agreement.
  2.1.3   Manufacturer Specification Change Notice       The Specification may
also be amended in writing by the Seller by a Manufacturer’s Specification
Change Notice. Each MSCN will be substantially in the form set out in Exhibit
B-2 and will set out the MSCN’s effectivity and the particular change to be made
to the Specification and the effect, if any, of such change on design,
performance, weight, Scheduled Delivery Month of the Aircraft affected thereby,
interchangeability or replaceability requirements of the Specification and text
of the Specification. MSCNs will be subject to the Buyer’s acceptance, except in
the case of Development Changes (as defined below) or changes resulting from
Airworthiness Directives, government-mandated regulations arising after the date
of the Specification or equipment obsolescence.   2.1.4   Development Changes  
    As stated in Clause 2.1.3, changes may be made by the Seller without the
Buyer’s consent when changes to the Aircraft do not adversely affect price,
Scheduled Delivery Month, weight of the Aircraft affected thereby, **
interchangeability requirements or replaceability requirements of the
Specifications of the Aircraft affected thereby are deemed by the Seller to be
necessary to improve the Aircraft affected thereby, prevent delay or ensure
compliance with this Agreement ("Development Changes"). Development Changes will
be made by either an MSCN or a manufacturer’s information document prior to
Delivery of the relevant Aircraft.

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 10 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



2.2   Customization Milestones Chart       Within a reasonable period after
signature of this Agreement, the Seller will provide the Buyer with a chart
called the “Customization Milestones Chart,” defining the lead times before
Delivery needed for agreeing on items requested by the Buyer from the Standard
Specifications and Configuration Guides CD-ROM.   2.3   Propulsion Systems      
Each Airframe will be equipped with a set of Propulsion Systems. Each Airframe
will be equipped with nacelles and thrust reversers.       The Buyer will notify
the Seller of its choice of Propulsion Systems not later than **before delivery
of the first A330-200 Aircraft.


USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.  
PA — 11 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



3   PRICE   3.1   Base Price of the Aircraft       The Base Price of each
A330-200 Aircraft is the sum of:

  (i)   the Base Price of the Airframe and     (ii)   the Base Price of the
Propulsion System

    as stated below in Clause 3.2.   3.2   Base Price of the A330-200 Aircraft  
3.2.1   Base Price of the A330-200 Airframe       The Base Price of each
A330-200 Airframe is the sum of

  (i)   US $ ** (US dollars—**), representing the price of an A330-200 model
aircraft built to the A330-200 Standard Specification (excluding Buyer Furnished
Equipment and SCNs), at delivery conditions prevailing in **;     (ii)   US $ **
(US dollars—**), at delivery conditions prevailing in **; and     (iii)   the
price of any SCNs that may be mutually agreed upon subsequent to signature of
this Agreement.

3.2.2   [INTENTIONALLY LEFT BLANK]   3.2.3   Base Price of the Propulsion System
  3.2.3.1   Base Price of the Pratt & Whitney PW 4168A A330-200 Propulsion
System       The Base Price of the Pratt & Whitney PW 4168A A330-200 Propulsion
System, at delivery conditions prevailing in **, is:

      US $**         (US dollars—**).

    Said Base Price has been calculated from the reference price indicated by
Pratt & Whitney, the manufacturer of the PW 4168A Propulsion System (the “PW
4168A Reference Price”) of US $ ** (US dollars—**) in accordance with economic
conditions prevailing in **.

3.2.3.2   Base Price of the Pratt & Whitney PW 4170 A330-200 Propulsion System

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 12 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



    The Base Price of the Pratt & Whitney PW 4170 A330-200 Propulsion System and
A330-300 Propulsion System, at delivery conditions prevailing in **, is:

      US $**         (US dollars—**).

    Said Base Price has been calculated from the reference price indicated by
Pratt & Whitney, the manufacturer of the PW 4170 Propulsion System (the “PW 4170
Reference Price”) of US $ ** (US dollars—**) in accordance with economic
conditions prevailing in **.

3.2.3.3   Base Price of the General Electric CF6-80E1A4 A330-200 Propulsion
Systems       The Base Price of the General Electric CF6-80E1A4 A330-200
Propulsion System and A330-300 Propulsion System, at delivery conditions
prevailing in **, is:

      US $**         (US dollars—**).

    Said Base Price has been calculated from the reference price indicated by
General Electric, the manufacturer of the CF6-80E1A4 Propulsion System (the “GE
CF6-80E1A4 Reference Price”) of US $ ** (US dollars—**) in accordance with
delivery conditions prevailing in **.

3.2.3.4   Base Price of the Rolls-Royce Trent 772B A330-200 Propulsion System  
    The Base Price of the Rolls-Royce Trent 772B A330-200 Propulsion System and
A330-300 Propulsion System, at delivery conditions prevailing in **, is:

      US $**         (US dollars—**).

    Said Base Price has been calculated from the reference price indicated by
Rolls-Royce, the manufacturer of the Trent 772B Propulsion System (the “RR 772
Reference Price”) of US $ ** (US dollars—**) in accordance with delivery
conditions prevailing in **.

3.2.4   The Final Contract Price of an A330-200 Aircraft or A330-300 Aircraft,
as applicable, will be the sum of:

  (i)   the Base Price of the Airframe, adjusted to the Delivery Date of the
A330-200 Aircraft or A330-300 Aircraft, as applicable, in accordance with the
Seller Price Revision Formula;

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 13 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



  (ii)   the price of any SCNs for the A330-200 Aircraft or A330-300 Aircraft,
as applicable, entered into after the date of signature of this Agreement, as
adjusted to the Delivery Date in accordance with the applicable Seller Price
Revision Formula;     (iii)   the PW 4168A Reference Price, the PW 4170
Reference Price, the GE CF6-80E1A4 Reference Price or the RR 772B Reference
Price, as applicable, adjusted to the Delivery Date in accordance with the price
revision formula for the applicable Propulsion Systems; and     (vii)   any
other amount resulting from any other provisions of this Agreement and/or any
other written agreement between the Buyer and the Seller relating to the
A330-200 Aircraft or A330-300 Aircraft, as applicable.

3.3   [INTENTIONALLY LEFT BLANK]   3.4   Taxes, Duties and Imposts   3.4.1   The
Seller will pay any and all taxes, duties, imposts or similar charges of any
nature whatsoever, except for taxes based on or measured by the income of the
Buyer, or any taxes of a similar nature or charges levied against the Buyer or
its Affiliates for the privilege of doing business in any jurisdiction, that are
(i) imposed upon the Buyer, (ii) imposed upon the Seller with an obligation on
the Buyer to withhold or collect the amount thereof from the Seller or
(iii) imposed upon the Buyer with an obligation on the Seller to withhold or
collect such amount from the Buyer, and that are levied, assessed, charged or
collected for or in connection with the fabrication, manufacture, modification,
assembly, sale, delivery, use of, or payment by it under this Agreement for, any
Aircraft, component, accessory, equipment or part delivered or furnished by it
hereunder, provided such taxes, duties, imposts or similar charges have been
promulgated and are enforceable under the laws of any country, province,
municipality or other jurisdiction or government entity thereof and are asserted
with respect to events or circumstances occurring on or before Delivery of such
Aircraft.       Notwithstanding anything to the contrary in this Clause 3.4.1,
the Seller will not be required to bear or pay or to indemnify the Buyer for
taxes, imposts, charges, or duties, (i) to the extent imposed as the result of
the Buyer’s engaging in activities in the jurisdiction imposing such tax which
activities are unrelated to the transactions contemplated by this Agreement or
as the result of being incorporated or organized in such jurisdiction or
maintaining an office or having a place of business or other presence therein,
(ii) arising out of or caused by the willful misconduct or gross negligence of
the Buyer, (iii) that are interest, penalties, fines or additions to tax that
would not have been imposed but for any failure by the Buyer to file any tax
return or information return in a timely and proper manner, (iv) that are being
contested by the Seller in good faith by appropriate proceedings during the
pendency of such contest, or (v) that are imposed on or payable by a transferee
of all or any part of the interest of the Buyer in the Aircraft or

 
USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PA — 14 of 95

PRIVILEGED AND CONFIDENTIAL


 



--------------------------------------------------------------------------------



 



    any of its rights or obligations under this Agreement to the extent in
excess of the taxes that would have been imposed on or payable by the Buyer in
the absence of any such transfer.

3.4.2   The Buyer will pay any and all taxes, duties, imposts or similar charges
of any nature whatsoever, except for taxes based on or measured by the income of
the Seller or any taxes of a similar nature or charges levied against the Seller
or its Affiliates for the privilege of doing business in any jurisdiction, that
are (i) imposed upon the Seller, (ii) imposed upon the Buyer with an obligation
on the Seller to collect the amount thereof for the Buyer or (iii) imposed upon
the Seller with an obligation on the Buyer to withhold such amount from the
Seller, and that are levied, assessed, charged or collected for or in connection
with the fabrication, manufacture, modification, assembly, sale, delivery or use
of or payment under this Agreement for any Aircraft, component, accessory,
equipment or part delivered or furnished by it hereunder, provided such taxes,
duties, imposts or similar charges have been levied, assessed, charged or
collected under laws promulgated and enforceable under the laws of any country,
province, municipality or other jurisdiction or government entity thereof and
are asserted with respect to events or circumstances occurring after Delivery of
such Aircraft.       Notwithstanding anything to the contrary in this Clause
3.4.2, the Buyer will not be required to bear or pay or to indemnify the Seller
for taxes, imposts, charges, or duties, (i) to the extent imposed as the result
of Seller’s engaging in activities in the jurisdiction imposing such tax which
activities are unrelated to the transactions contemplated by this Agreement or
as the result of being incorporated or organized in such jurisdiction or
maintaining an office or having a place of business or other presence therein,
(ii) arising out of or caused by the willful misconduct or gross negligence of
the Seller, (iii) that are interest, penalties, fines or additions to tax that
would not have been imposed but for any failure by the Seller to file any tax
return or information return in a timely and proper manner, (iv) that are being
contested by the Buyer in good faith by appropriate proceedings during the
pendency of such contest, or (v) that are imposed on or payable by a transferee
of all or any part of the interest of the Seller in the Aircraft or any of its
rights or obligations under this Agreement to the extent in excess of the taxes
that would have been imposed on or payable by the Seller in the absence of any
such transfer.   3.4.3   The Seller will arrange for the exportation of the
Aircraft from the country of the Delivery Location and will pay any customs
duties, taxes and fees required to be paid with respect to such exportation of
the Aircraft.   3.4.4   The Buyer will arrange for the importation of the
Aircraft into any country or jurisdiction and will pay any customs duties, taxes
and fees required to be paid with respect to such importation of the Aircraft.

 
USA — Airbus A330 Purchase Agreement   PA — 15 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



4   PRICE REVISION   4.1   Seller Price Revision Formula       **, the Base
Price of the Airframe of the A330-200 Aircraft and A330-300 Aircraft and the
Base Price of the A340-300 Aircraft and A340-500 Aircraft and of SCNs are
subject to revision up to and including the Delivery Date, in accordance with
the Seller Price Revision Formula in Exhibit G-1.   4.2   Propulsion Systems
Price Revision   4.2.1   The Reference Price of the Propulsion Systems for the
A330-200 Aircraft and A330-300 Aircraft are subject to revision in accordance
with the applicable Propulsion Systems Price Revision Formula up to and
including the Delivery Date.   4.2.2   Modification of Propulsion Systems
Reference Price and Propulsion System Price Revision Formula       The Reference
Price of the Propulsion System, the prices of the related equipment and the
Propulsion System Price Revision Formula are based on information received from
the Propulsion System manufacturer and are subject to amendment by the
Propulsion Systems manufacturer at any time prior to Delivery. If the Propulsion
System manufacturer makes any such amendment, the amendment will be deemed to be
incorporated into this Agreement and the Reference Price of the Propulsion
System, the prices of the related equipment and the Propulsion System Price
Revision Formula will be adjusted accordingly. The Seller agrees to notify the
Buyer as soon as the Seller receives notice of any such amendment from the
Propulsion System manufacturer.

 
USA — Airbus A330 Purchase Agreement   PA — 16 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



5   PAYMENT TERMS   5.1   Payments   5.1.1   The Buyer will pay the Predelivery
Payments, the Balance of the Final Contract Price and any other amount due
hereunder in immediately available funds in United States dollars to the
Seller’s account with **, or to such other account within the United States as
may be designated by the Seller.   5.1.2   Payments with payment due dates that
fall on Saturday, Sunday or a bank holiday will be due on the first Working Day
following such payment due date.   5.2   Predelivery Payments   5.2.1   **  
5.2.2   **

 
USA — Airbus A330 Purchase Agreement   PA — 17 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



5.2.3   Predelivery Payments will be paid according to the following schedule.
**   5.2.4   **

 
USA — Airbus A330 Purchase Agreement   PA — 18 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



5.2.5   SCN Predelivery Payment       In addition to Predelivery Payments
payable under Clause 5.2.3, the Seller will be entitled to request Predelivery
Payments for each SCN executed after signature of this Agreement to the extent
that the aggregate price of all SCNs selected by the Buyer exceeds US$ ** (US
dollars – **).

  (i)   For each such SCN executed **     (ii)   For each such SCN executed **

5.3   Initial Payment       The Seller acknowledges that it has received from
the Buyer the sum of US $** (US dollars—**), which represents a nonrefundable
amount of $** (US dollars—**) (the “Initial Payment”) for each A330-200
Aircraft. **   5.4   Payment of Balance of the Final Contract Price      
Concurrent with each Delivery, the Buyer will pay to the Seller the Balance of
the Final Contract Price for the applicable Aircraft. The Seller’s receipt of
the full amount of all Predelivery Payments and of the Balance of the Final
Contract Price, including any amounts due under Clause 5.6, will be a condition
precedent to the Seller’s obligation to deliver such Aircraft to the Buyer.  
5.5   Application of Payments       Notwithstanding any other rights the Seller
may have at contract or at law, the Buyer and the Seller hereby agree that
should any amount (whether under this Agreement or under any other agreement
between the Buyer or any of its Affiliates and the Seller or any of its
Affiliates and whether at the stated maturity of such amount, by acceleration or
otherwise) become due and payable by the Buyer or its Affiliates, and not be
paid in full in immediately available funds on the date due, then the Seller
will have the right to debit and apply, in whole or in part, the Predelivery
Payments paid to the Seller by the Buyer hereunder against such unpaid amount.
The Seller will promptly notify the Buyer in writing after such debiting and
application, and the Buyer will immediately pay to the Seller the amount owed to
comply with Clause 5.2.3.   5.6   Overdue Payments If any payment due the Seller
is not received by the Seller on the date or dates agreed on between the Buyer
and the Seller, the Seller will have the right to claim from the Buyer and the
Buyer will promptly pay to the Seller on receipt of such claim interest at the
rate ** on the amount of such overdue payment, to be calculated from and
including the due date of such payment to (but excluding) the date such payment
is received by the Seller,

 
USA — Airbus A330 Purchase Agreement   PA — 19 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



    **.The Seller’s right to receive such interest will be in addition to any
other rights of the Seller hereunder or at law.   5.7   Proprietary Interest    
  Notwithstanding any provision of law to the contrary, the Buyer will not, by
virtue of anything contained in this Agreement (including, without limitation,
the making of any Predelivery Payments hereunder, or any designation or
identification by the Seller of a particular aircraft as an Aircraft to which
any of the provisions of this Agreement refers) acquire any proprietary,
insurable or other interest whatsoever in any Aircraft before Delivery of and
payment for such Aircraft, as provided in this Agreement.   5.8   Payment in
Full       The Buyer’s obligation to make payments to the Seller hereunder will
not be affected by and will be determined without regard to any setoff,
counterclaim, recoupment, defense or other right that the Buyer may have against
the Seller or any other person and all such payments will be made without
deduction or withholding of any kind. The Buyer will ensure that the sums
received by the Seller under this Agreement will be equal to the full amounts
expressed to be due the Seller hereunder, without deduction or withholding on
account of and free from any and all taxes, levies, imposts, duties or charges
of whatever nature, except that if the Buyer is compelled by law to make any
such deduction or withholding, the Buyer will pay such additional amounts to the
Seller as may be necessary so that the net amount received by the Seller after
such deduction or withholding will equal the amounts that would have been
received in the absence of such deduction or withholding.

 
USA — Airbus A330 Purchase Agreement   PA — 20 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



6   INSPECTION   6.1   Manufacturing Procedures       The Airframe will be
manufactured in accordance with the requirements of the laws of the jurisdiction
of incorporation of the Seller or of its relevant Affiliate as enforced by the
Aviation Authority of such jurisdiction.   6.2   Inspection Procedures   6.2.1  
All work to be carried out on the Aircraft and all materials and parts thereof
will be at all reasonable times open to inspection during business hours by duly
authorized representatives of the Buyer or its designee at the works of the
relevant manufacture facility of the Seller or its Affiliates and, if possible,
at the works of their respective subcontractors. These representatives will have
access to such relevant technical data as are reasonably necessary for this
purpose (except that, if access to any part of the respective works where
construction is in progress or materials or parts are stored is restricted for
security reasons, the Seller, its Affiliates and relevant subcontractors, as the
case may be, will be allowed a reasonable time to make the items available for
inspection elsewhere). The actual detailed inspection of the Aircraft, materials
and parts thereof will take place only in the presence of the respective
inspection department personnel of the Seller, its Affiliates or relevant
subcontractors. The procedures for such inspections will be agreed on with the
Buyer before any inspection. The Seller will ensure that such personnel will be
available at all reasonable times during business hours as described above.  
6.2.2   All inspections, examinations and discussions with the Seller’s or its
subcontractors’ engineering or other personnel by the Buyer and its
representatives will be performed in such a manner as not to delay or hinder
either the work to be carried out on the Aircraft or the proper performance of
this Agreement. In no event will the Buyer or its representatives be permitted
to inspect any aircraft other than the Aircraft. **   6.3   Representatives    
  For the purposes of Clause 6.2, starting at a mutually agreed date and
continuing until Delivery of the last Aircraft, the Seller will furnish
free-of-charge secretarial assistance and suitable space, office equipment and
facilities in or conveniently located with respect to the Delivery Location for
the use of not more than ** representatives of the Buyer during the
aforementioned period. The Seller will provide internet access, electronic mail,
facsimile and a telephone at the Seller’s cost.   6.4   The Seller and its
Affiliates, as applicable, will correct or otherwise resolve any deviations from
the applicable Specification discovered during any inspection or examination
conducted under this Clause 6.

 
USA — Airbus A330 Purchase Agreement   PA — 21 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



7   CERTIFICATION       Except as set forth in this Clause 7, the Seller will
not be required to obtain any certificate or approval with respect to the
Aircraft.   7.1   Type Certification       A type certificate for the Aircraft
will have been issued by each of EASA and the FAA in the transport category
(each, a “Type Certificate”) prior to Delivery of the first Aircraft.   7.2  
Export Certificate of Airworthiness Subject to the provisions of Clause 7.3,
each Aircraft will be delivered to the Buyer with an Export Certificate of
Airworthiness issued by the DGAC or EASA, as applicable, and in a condition
enabling the Buyer (or an eligible person under then applicable law) to obtain a
Standard Airworthiness Certificate issued pursuant to Part 21 ** of the US
Federal Aviation Regulations and a Certificate of Sanitary Construction issued
by the U.S. Public Health Service Food and Drug Administration. However, the
Seller will have no obligation to make and will not be responsible for any costs
of alterations or modifications to any Aircraft to enable such Aircraft to meet
FAA or U.S. Department of Transportation requirements for specific operation on
the Buyer’s routes, except as may be provided pursuant to Clause 7.3, whether
before, at or after Delivery of any Aircraft.   7.3   Additional FAA
Requirements       If the FAA requires additional data before the issuance of a
Standard Airworthiness Certificate for an Aircraft, the Seller will provide such
data at the expense of the Buyer.   7.4   Additional EASA Requirements   7.4.1  
If, ** is Ready for Delivery, any law, rule or regulation is enacted,
promulgated, becomes effective and/or an interpretation of any law, rule or
regulation is issued (a “Change in Law”) by the EASA **, that requires any
change to the Specification for the purposes of obtaining the Export Certificate
of Airworthiness, the Seller will make the required modification and the parties
will sign an SCN for such modification.   7.4.2   The Seller will as far as
practicable, but at its sole discretion and without prejudice to the
requirements of Clause 7.4.3, take into account the information available to it
concerning any proposed law, rule or regulation or interpretation by the EASA **
that could ** become a Change in Law in order to minimize the costs of changes
to the Specification if the same becomes such a Change in Law.


USA — Airbus A330 Purchase Agreement   PA — 22 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



7.4.3   The cost of implementing any modifications referred to in Clause 7.4.1
will be shared equally by the Seller and the Buyer if a Change in Law by the
EASA** becomes effective after issuance of a Type Certificate by the EASA but
before the Aircraft is Ready for Delivery; **   7.4.4   Notwithstanding the
provisions of Clauses 7.4.3, if a Change in Law relates to an item of BFE or to
the Propulsion Systems (including to engine accessories, quick engine change
units or thrust reversers) the costs relating thereto will be borne in
accordance with such arrangements as may be made separately between the Buyer
and the manufacturer of the BFE or the Propulsion Systems, as applicable, and
the Seller will have no obligation with respect thereto.   7.5   Specification
Changes After Delivery       Nothing in Clause 7.4 will require the Seller to
make any changes or modifications to, or to make any payments or take any other
action with respect to, any Aircraft that is Ready for Delivery before the
compliance date of any law or regulation referred to in Clause 7.4. Any such
changes or modifications made to an Aircraft after it is Ready for Delivery will
be at the Buyer’s expense.


USA — Airbus A330 Purchase Agreement   PA — 23 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



8   TECHNICAL ACCEPTANCE   8.1   Technical Acceptance Process   8.1.1   Prior to
Delivery, the Aircraft will undergo a technical acceptance process developed by
the Seller, ** (the “Technical Acceptance Process”). Completion of the Technical
Acceptance Process will demonstrate the satisfactory functioning of the Aircraft
and will be deemed to demonstrate compliance with the applicable Specification.
Should it be established that the Aircraft fails to complete the Technical
Acceptance Process satisfactorily, the Seller will without hindrance from the
Buyer be entitled to and will carry out any necessary changes to correct the
reason for such failure and, as soon as practicable thereafter, resubmit the
Aircraft in order to complete the Technical Acceptance Process.   8.1.2   The
Technical Acceptance Process will

  (i)   start on a date notified by the Seller to the Buyer at least ** in
advance,     (ii)   take place at the Delivery Location,     (iii)   be carried
out by the personnel of the Seller,     (iv)   include a technical acceptance
flight that will not exceed **, and     (v)   conclude in **.

8.2   Buyer’s Attendance   8.2.1   The Buyer is entitled to attend and observe
the Technical Acceptance Process.   8.2.2   If the Buyer attends the Technical
Acceptance Process, the Buyer

  (i)   will comply with the reasonable requirements of the Seller, with the
intention of completing the Technical Acceptance Process within **, and     (ii)
  may have a maximum of **representatives (no more than ** of whom will have
access to the cockpit at any one time) accompany the Seller’s representatives on
the technical acceptance flight, during which the Buyer’s representatives will
comply with the instructions of the Seller’s representatives.


USA — Airbus A330 Purchase Agreement   PA — 24 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



8.2.3   If the Buyer does not attend or fails to cooperate in the Technical
Acceptance Process, the Seller will be entitled to complete the Technical
Acceptance Process in compliance with Clause 8.1.1, without the Buyer’s
attendance, and the Buyer will be deemed to have accepted that the Aircraft is
functioning satisfactorily and is in compliance with the Specification, in all
respects.   8.3   Certificate of Acceptance       Upon successful completion of
the Technical Acceptance Process, the Buyer will, on or before the Delivery
Date, sign and deliver to the Seller a certificate of acceptance in respect of
the Aircraft in the form of Exhibit D (the “Certificate of Acceptance”). Any
discrepancies in the condition of the Aircraft, and any agreements between the
Buyer and the Seller with respect thereto, will be documented in a separate
agreement, but the same will not, unless otherwise agreed, affect the Buyer’s
rights under Clause 12 with respect to such discrepancy.   8.4   Finality of
Acceptance       The Buyer’s signature of the Certificate of Acceptance for the
Aircraft will constitute waiver by the Buyer of any right it may have under the
Uniform Commercial Code as adopted by the State of New York or otherwise to
revoke acceptance of the Aircraft for any reason, whether known or unknown to
the Buyer at the time of acceptance.   8.5   Aircraft Utilization       The
Seller will, without payment or other liability, be entitled to use the Aircraft
** before Delivery to obtain the certificates required under Clause 7. Such use
will not limit the Buyer’s obligation to accept Delivery. **


USA — Airbus A330 Purchase Agreement   PA — 25 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



9   DELIVERY   9.1   Delivery Schedule   9.1.1   Subject to any delay
contemplated by Clauses 2, 7, 8, 10 and 18, the Seller will have the Aircraft
Ready for Delivery at the Delivery Location within the following months (each a
“Scheduled Delivery Month”).

          Rank Number   Scheduled Delivery Month   Year
1
  **********   2009
2
      2009
3
      2009
4
      2009
5
      2009
6
  **********   2010
7
      2010
8
      2010
9
      2010
    10
      2010

9.1.2   Delivery Notices   9.1.2.1**     **     9.2   Delivery Process   9.2.1  
The Buyer will send its representatives to the Delivery Location to take
Delivery within ** after the date on which the Aircraft is Ready for Delivery.  
9.2.2   The Seller will transfer title to the Aircraft to the Buyer free and
clear of all encumbrances other than those arising by or through the Buyer,
provided that the Balance of the Final Contract Price has been paid by the
Buyer, pursuant to Clause 5.4 and that the Certificate of Acceptance has been
signed and delivered to the Seller pursuant to Clause 8.3. The Seller will
provide the Buyer with a bill of sale in the form of Exhibit E and/or such other
documentation confirming transfer of title and receipt of the Final Contract
Price as may reasonably be requested by the Buyer. Property interest in and risk
of loss of or damage to the Aircraft will pass to the Buyer contemporaneously
with the delivery by the Seller to the Buyer of such bill of sale.   9.2.3   If
(i) the Buyer fails to deliver the signed Certificate of Acceptance to the
Seller on or before the Delivery Date, or (ii) the Buyer fails to pay the
Balance of the Final Contract

 
USA — Airbus A330 Purchase Agreement   PA — 26 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



    Price for the Aircraft to the Seller on the Delivery Date, then the Buyer
will be deemed to have rejected Delivery wrongfully when the Aircraft was duly
tendered pursuant to this Agreement. If such a deemed rejection arises, the
Seller will retain title to the applicable Aircraft and the Buyer will indemnify
and hold the Seller harmless against any and all costs (including but not
limited to any parking, storage, and insurance costs) and consequences resulting
from the Buyer’s rejection. These rights of the Seller will be in addition to
the Seller’s other rights and remedies in this Agreement.

9.3   Flyaway   9.3.1   The Buyer and the Seller will cooperate to obtain any
licenses that may be required by the relevant Aviation Authority for the purpose
of exporting the Aircraft.   9.3.2   All expenses of, or connected with, flying
the Aircraft from the Delivery Location after Delivery will be borne by the
Buyer. The Buyer will make direct arrangements with the supplying companies for
the fuel and oil required for all delivery flights.

 
USA — Airbus A330 Purchase Agreement   PA — 27 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



10   EXCUSABLE DELAY AND TOTAL LOSS   10.1   Scope of Excusable Delay      
Neither the Seller nor any Affiliate of the Seller, will be responsible for or
be deemed to be in default on account of delays in delivery or failure to
deliver or otherwise in the performance of this Agreement or any part hereof due
to causes reasonably beyond the Seller’s control or not occasioned by the
Seller’s fault or negligence (“Excusable Delay”), including, but not limited to:
(i) acts of God or the public enemy, natural disasters, fires, floods, storms
beyond ordinary strength, explosions or earthquakes; epidemics or quarantine
restrictions; serious accidents; total or constructive total loss; any law,
decision, regulation, directive or other act (whether or not having the force of
law) of any government or of the Council of the European Union or the Commission
of the European Union or of any national, Federal, State, municipal or other
governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign; governmental priorities, regulations or
orders affecting allocation of materials, facilities or a completed Aircraft;
war, civil war or warlike operations, terrorism, insurrection or riots; failure
of transportation **; strikes or labor troubles causing cessation, slow down or
interruption of work; inability after due and timely diligence to procure
materials, accessories, equipment or parts or to cause a subcontractor or
Supplier to furnish materials, components, accessories, equipment or parts; (ii)
**; (iii) any delay caused directly or indirectly by the action or inaction of
the Buyer, and (iv) delay in delivery or otherwise in the performance of this
Agreement by the Seller due in whole or in part to any delay in or failure of
the delivery of, or any other event or circumstance relating to **.   10.2  
Consequences of Excusable Delay 10.2.1 If an Excusable Delay occurs,

  (a)   the Seller will

  (i)   notify the Buyer of such Excusable Delay as soon as practicable after
becoming aware of the same;     (ii)   not be deemed to be in default in the
performance of its obligations hereunder as a result of such Excusable Delay;  
  (iii)   not be responsible for any damages arising from or in connection with
such Excusable Delay suffered or incurred by the Buyer; and     (iv)   subject
to the provisions of Clause 10.3 below, as soon as practicable after the removal
of the cause of such Excusable Delay, resume performance of its obligations
under this Agreement and notify the Buyer of the revised Scheduled Delivery
Month; **

 
USA — Airbus A330 Purchase Agreement   PA — 28 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



10.3   Termination on Excusable Delay   10.3.1   If any Delivery is delayed as a
result of an Excusable Delay for a period of more than ** after the last day of
the Scheduled Delivery Month, then either party may terminate this Agreement
with respect to the affected Aircraft, by giving written notice to the other
party within **after the expiration of such **. However, the Buyer will not be
entitled to terminate this Agreement pursuant to this Clause 10.3.1 if the
Excusable Delay is caused directly or indirectly by the action or inaction of
the Buyer.   10.3.2   If the Seller advises the Buyer of a revised Scheduled
Delivery Month pursuant to Clause 10.2.1(iv) that there will be a delay in
Delivery of an Aircraft of more than ** after the last day of the Scheduled
Delivery Month, then the Buyer may terminate this Agreement with respect to the
affected Aircraft. Termination will be made by giving written notice to the
other party within ** after the Buyer’s receipt of the notice of a revised
Scheduled Delivery Month. However, the Buyer will not be entitled to terminate
this Agreement pursuant to this Clause 10.3.2 if the Excusable Delay is caused
directly or indirectly by the action or inaction of the Buyer.   10.3.3   Any
termination pursuant to Clause 10.3.1 or 10.3.2 with respect to an affected
Aircraft will discharge the obligations and liabilities of the parties hereunder
with respect to such Aircraft, **.   10.3.4   If this Agreement is not
terminated under the terms of Clause 10.3.1 or 10.3.2, then the Seller and the
Buyer will mutually agree upon a new Scheduled Delivery Month after the **
period referred to in Clause 10.3.1 or 10.3.2, and this new Scheduled Delivery
Month will be deemed to be an amendment to the applicable Scheduled Delivery
Month in Clause 9.1.1.   10.4   Total Loss, Destruction or Damage       If prior
to Delivery, any Aircraft is lost, destroyed or in the reasonable opinion of the
Seller is damaged beyond economic repair (“Total Loss”), the Seller will notify
the Buyer to this effect within ** of such occurrence. The Seller will include
in said notification (or as soon after the issue of the notice as such
information becomes available to the Seller) the earliest date consistent with
the Seller’s other commitments and production capabilities that an aircraft to
replace the Aircraft may be delivered to the Buyer and the Scheduled Delivery
Month will be extended as specified in the Seller’s notice to accommodate the
delivery of the replacement aircraft. However, if the Scheduled Delivery Month
is extended to a month that is later than ** after the last day of the original
Scheduled Delivery Month, then this Agreement will terminate with respect to
said Aircraft unless:

  (i)   the Buyer notifies the Seller within ** of the date of receipt of the
Seller’s notice that it desires the Seller to provide a replacement aircraft
during the month quoted in the Seller’s notice; and

 
USA — Airbus A330 Purchase Agreement   PA — 29 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



  (ii)   the parties execute an amendment to this Agreement recording the
variation in the Scheduled Delivery Month.

    Nothing herein will require the Seller to manufacture and deliver a
replacement aircraft if such manufacture would require the reactivation of its
production line for the model or series of aircraft that includes the Aircraft.
Any termination pursuant to this Clause 10.4 as to a particular Aircraft will
discharge the obligations and liabilities of the parties hereunder with respect
to such Aircraft, **   10.5   Remedies       THIS CLAUSE 10 SETS FORTH THE SOLE
AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER,
OTHER THAN SUCH DELAYS AS ARE COVERED BY CLAUSE 11, AND THE BUYER HEREBY WAIVES
ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF,
INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO INCIDENTAL AND CONSEQUENTIAL
DAMAGES OR SPECIFIC PERFORMANCE. THE BUYER WILL NOT BE ENTITLED TO CLAIM THE
REMEDIES AND RECEIVE THE BENEFITS PROVIDED IN THIS CLAUSE 10 WHERE THE DELAY
REFERRED TO IN THIS CLAUSE 10 IS CAUSED DIRECTLY OR INDIRECTLY BY THE NEGLIGENCE
OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

 
USA — Airbus A330 Purchase Agreement   PA — 30 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



11   INEXCUSABLE DELAY   11.1   Liquidated Damages       Should an Aircraft not
be Ready for Delivery within ** after the last day of the Scheduled Delivery
Month (as such month may be changed pursuant to Clauses 2, 7 or 10) and such
delay is not as a result of an Excusable Delay or Total Loss, then such delay
will be termed an “Inexcusable Delay.” In the event of an Inexcusable Delay, the
Buyer will have the right to claim, and the Seller will pay the Buyer liquidated
damages of US $ **).       In no event will the amount of liquidated damages
exceed the total of US $ ** (US dollars—**) in respect of any one Aircraft.    
  The Buyer’s right to liquidated damages in respect of an Aircraft is
conditioned on the Buyer’s submitting a written claim for liquidated damages to
the Seller not later than ** after the last day of the Scheduled Delivery Month.
  11.2   Renegotiation       If, as a result of an Inexcusable Delay, Delivery
does not occur within ** after the last day of the Scheduled Delivery Month the
Buyer will have the right, exercisable by written notice to the Seller given
between **, to require from the Seller a renegotiation of the Scheduled Delivery
Month for the affected Aircraft. Unless otherwise agreed between the Seller and
the Buyer during such renegotiation, the said renegotiation will not prejudice
Buyer’s right to receive liquidated damages in accordance with Clause 11.1.  
11.3   Termination       If, as a result of an Inexcusable Delay, Delivery does
not occur within ** after the last day of the Scheduled Delivery Month and the
parties have not renegotiated the Delivery Date pursuant to Clause 11.2, then
both parties will have the right exercisable by written notice to the other
party, given between **, to terminate this Agreement in respect of the affected
Aircraft. In the event of termination, neither party will have any claim against
the other, except that the Seller will pay to the Buyer any amounts due pursuant
to Clause 11.1 and will pay the Buyer an amount equal to the Predelivery
Payments received from the Buyer hereunder in respect of the Aircraft as to
which this Agreement has been terminated.   11.4   Setoff Payments      
Notwithstanding anything to the contrary contained herein, before being required
to make any payments under Clauses 11.1 or 11.3 above, the Seller will have the
right to apply any and all sums previously paid by the Buyer to the Seller with
respect to an Aircraft as

 
USA — Airbus A330 Purchase Agreement   PA — 31 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



    to which this Agreement has been terminated to the payment of any other
amounts that any Buyer or any Affiliate of the Buyer owes to the Seller or any
Affiliate thereof under any agreement between them.

11.5   Remedies       THIS CLAUSE 11 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF
THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS
AS ARE COVERED BY CLAUSE 10, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT
WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING WITHOUT LIMITATION ANY
RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE
BUYER WILL NOT BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS
PROVIDED IN THIS CLAUSE 11 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 11 IS
CAUSED BY THE NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

  
USA — Airbus A330 Purchase Agreement   PA — 32 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



12   WARRANTIES AND SERVICE LIFE POLICY   12.1   Warranty   12.1.1   Nature of
Warranty Subject to the limitations and conditions hereinafter provided, and
except as provided in Clause 12.1.2, the Seller warrants to the Buyer that each
Aircraft and each Warranted Part will at the time of Delivery hereunder be free
from defects:

  (i)   in material,     (ii)   in workmanship, including, without limitation,
processes of manufacture,     (iii)   in design (including, without limitation,
selection of materials parts and components) having regard to the state of the
art at the date of such design, and     (iv)   arising from failure to conform
to the Specification, except as to immaterial deviations from those portions of
the Specification that are expressly stated in the Specification to be estimates
or approximations or design aims.

For the purposes of this Agreement, the term “Warranted Part” will mean any
Seller proprietary component, equipment, accessory or part that (a) is installed
on or incorporated into an Aircraft at Delivery, (b) is manufactured to the
detail design of the Seller or a subcontractor of the Seller and (c) bears a
part number of the Seller at the time of Delivery.

12.1.2   Exceptions       The warranties set forth in Clause 12.1.1 will not
apply to Buyer Furnished Equipment, Propulsion Systems, or to any component,
accessory, equipment or part purchased by the Buyer or the Seller **that is not
a Warranted Part, provided, however, that:

  (i)   any defect in the Seller’s workmanship in respect of the installation of
such items in or on the Aircraft, including any failure by the Seller to conform
to the installation instructions of the manufacturers of such items that
invalidates any applicable warranty from such manufacturers, will constitute a
defect in workmanship for the purpose of this Clause 12.1 and be covered by the
warranty set forth in Clause 12.1.1(ii), and     (ii)   any defect inherent in
the Seller’s design of the installation, considering the state of the art at the
date of such design, that impairs the use or function of such items will
constitute a defect in design for the purposes of this Clause 12.1 and be
covered by the warranty set forth in Clause 12.1.1(iii).

  
USA — Airbus A330 Purchase Agreement   PA — 33 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



12.1.3   Warranty Periods       The warranties described in Clauses 12.1.1 and
12.1.2 will be limited to those defects that become apparent within ** after
Delivery of the affected Aircraft (the “Warranty Period”).   12.1.4  
Limitations of Warranty

  (i)   The Buyer’s remedy and the Seller’s obligation and liability under
Clauses 12.1.1 and 12.1.2 are limited to, at the Seller’s expense and option,
the repair, replacement or correction of, or the supply of modification kits
rectifying the defect to any defective Warranted Part, as mutually agreed
between and satisfactory to the Buyer and the Seller, **. However, the Seller
may furnish a credit to the Buyer for the future purchase of Goods and Services
(not including Aircraft) equal to the price at which the Buyer is then entitled
to acquire a replacement for the defective Warranted Part.     (ii)   If the
Seller corrects a defect covered by Clause 12.1.1(iii) that becomes apparent
within the Warranty Period, on the written request of the Buyer the Seller will
correct any such defect in any Aircraft that has not already been delivered to
the Buyer. The Seller will not be responsible for, nor deemed to be in default
on account of, any delay in Delivery of any Aircraft or otherwise, in respect of
performance of this Agreement, due to the Seller’s undertaking to make such
correction. In the alternative, the Buyer and the Seller may agree to deliver
such Aircraft with subsequent correction of the defect by the Buyer at the
Seller’s expense, or the Buyer may elect to accept Delivery and thereafter file
a Warranty Claim as though the defect had become apparent immediately after
Delivery of such Aircraft.     (iii)   **

 
USA — Airbus A330 Purchase Agreement   PA — 34 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.  


 



--------------------------------------------------------------------------------



 



12.1.5   Cost of Inspection

  (i)   In addition to the remedies set forth in Clauses 12.1.4(i) and
12.1.4(ii), the Seller will reimburse the direct labor costs spent by the Buyer
in performing inspections of the Aircraft that are conducted:

  (a)   to determine whether a defect exists in any Warranted Part within the
Warranty Period; or     (b)   pending the Seller’s provision of a corrective
technical solution.

  (ii)   The Seller’s liability under Clause 12.1.5(i) is subject to the
following conditions:

  (a)   such inspections are recommended by a Seller Service Bulletin to be
performed within the Warranty Period;     (b)   the labor rate for the
reimbursements will be the In-house Warranty Labor Rate, and     (c)   the hours
used to determine such reimbursement will not exceed the Seller’s estimate of
the labor hours required for such inspections. **

12.1.6   Warranty Claim Requirements

    The Buyer’s remedy and the Seller’s obligation and liability under this
Clause 12.1, with respect to each claimed defect, are subject to the following
conditions precedent:

  (i)   the existence of a defect covered by the provisions of this Clause 12.1,
    (ii)   the defect becomes apparent within the Warranty Period, **     (iii)
  the Buyer submits to the Seller evidence reasonably satisfactory to the Seller
that the claimed defect is due to a matter covered under the provisions of this
Clause 12. ** the Buyer will submit additional information as deemed necessary
by the Seller to make a determination that such defect did not result from any
act or omission of the Buyer, including but not limited to, any failure to
operate and maintain the affected Aircraft or part thereof in accordance with
the standards set forth in Clause 12.1.11 or from any act or omission of any
third party,     (iv)   the Buyer returns as soon as practicable the Warranted
Part claimed to be defective to the repair facilities designated by the Seller,
unless the Buyer

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 35 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



      elect to repair a defective Warranted Part in accordance with the
provisions of Clause 12.1.8,     (v)   the Seller receives a Warranty Claim
complying with the provisions of Clause 12.1.7(v).

12.1.7   Warranty Administration       The warranties set forth in Clause 12.1
will be administered as hereinafter provided:

  (i)   Claim Determination. Determination as to whether any claimed defect in
any Warranted Part entitles the Buyer to a remedy under this Clause 12.1 will be
made by the Seller, in consultation with the Buyer, and will be based on claim
details, reports from the Seller’s regional representative, historical data
logs, inspections, tests, findings during repair, defect analysis and other
relevant documents and information.     (ii)   Transportation Costs.
Transportation costs associated with (a) the sending of a defective Warranted
Part as to which a remedy is available under this Clause 12 to the facilities
designated by the Seller **.     (iii)   On-Aircraft Work by the Seller. If
either (a) the Seller determines that a defect subject to this Clause 12.1
requires the dispatch by the Seller of a working team to the facilities of the
Buyer to repair or correct such defect, ** or (b) the Seller accepts the return
of an Aircraft to perform or have performed a repair or correction, then, the
labor costs for such on-Aircraft work will be borne by the Seller.        
On-Aircraft work by the Seller will be undertaken only if, in the Seller’s
opinion, the work requires the Seller’s technical expertise. In such case, the
Seller and the Buyer will agree on a schedule and place for the work to be
performed.     (iv)   Return of an Aircraft. If the Buyer desires to return an
Aircraft to the Seller for consideration of a Warranty Claim, the Buyer will
notify the Seller of its intention to do so, and the Seller will, prior to such
return, have the right to inspect such Aircraft, and without prejudice to the
Seller’s rights hereunder, to repair such Aircraft either at the Buyer’s
facilities or at another mutually acceptable location at the Seller’s expense.
If the Seller agrees that the return or movement of the Aircraft to another
facility is necessary to effect the repair or correction, the Aircraft will be
transported to and from such facility at the Seller’s expense.         If the
Seller does not agree that the return of an Aircraft is necessary for the
handling of a Warranty Claim, then the return of such Aircraft by the

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 36 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



      Buyer to the Seller and return of such Aircraft to the Buyer’s facilities
will be at the Buyer’s expense.     (v)   Warranty Claim Substantiation. For
each claim under this Clause 12.1, the Buyer will give written notice to the
Seller that contains at least the data listed below, **, with respect to an
Aircraft or Warranted Part, as applicable (“Warranty Claim”). The Buyer will **
to provide to the Seller a Warranty Claim within ** but in no event later than
** of discovering each defect giving rise to a warranty claim under Clause 12.1.

  (a)   Description of the defect and any action taken     (b)   Date of
incident and/or removal     (c)   Description of the Warranted Part claimed to
be defective     (d)   Part number     (e)   Serial number (if applicable)    
(f)   Position on Aircraft, according to Catalog Sequence Number of the
Illustrated Parts Catalog, **, Component Maintenance Manual or Structural Repair
Manual, as applicable     (g)   Total flying hours or calendar times, as
applicable, at the date of appearance of a defect **     (h)   Time since last
shop visit at the date of appearance of defect **     (i)   Manufacturer’s
serial number (MSN) of the Aircraft and/or its registration number     (j)  
Aircraft total flying hours and/or number of landings at the date of appearance
of defect     (k)   Claim number     (l)   Date of claim     (m)   Date of
delivery of an Aircraft or Warranted Part to the Buyer

      Warranty Claims are to be addressed as follows:         Airbus S.A.S.
Customer Services Directorate
Warranty Administration
Rond-Point Maurice Bellonte
B.P. 33
F-31707 Blagnac Cedex, France

  (vi)   Replacements. ** Replaced components, equipment, accessories or parts
will become the Seller’s property.

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 37 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



      Title to and risk of loss of any Aircraft, component, accessory, equipment
or part returned by the Buyer to the Seller will at all times remain with the
Buyer, except that (i) when the Seller has possession of a returned Aircraft,
component, accessory, equipment or part to which the Buyer has title, the Seller
will have such responsibility therefor as is chargeable by law to a bailee for
hire, but the Seller will not be liable for loss of use, and (ii) title to and
risk of loss of a returned component, accessory, equipment or part will pass to
the Seller on shipment by the Seller to the Buyer of any item furnished by the
Seller to the Buyer as a replacement therefor or on the Seller’s issuance of a
credit with respect thereto. Upon the Seller’s shipment to the Buyer of any
replacement component, accessory, equipment or part provided by the Seller
pursuant to this Clause 12.1, title to and risk of loss of such component,
accessory, equipment or part will pass to the Buyer.     (vii)   Seller’s
Acceptance and Rejection. ** The Seller will provide reasonable written
substantiation in case of rejection of a Warranty Claim. The Buyer will pay the
Seller (a) reasonable inspection and test charges incurred by the Seller in
connection with the investigation and processing of a rejected Warranty Claim,
**.     (viii)   Inspection. The Seller will have the right to inspect the
affected Aircraft and documents and other records relating thereto in the event
of any claim under this Clause 12.1 on reasonable prior written notice to the
Buyer and such inspection will not unreasonably interfere with the Buyer’s
operation and personnel.

12.1.8   In-house Warranty Repair

  (i)   Authorization. The Buyer is hereby authorized to repair Warranted Parts,
subject to the terms of this Clause 12.1.8 (“In-house Warranty Repair”). When
the estimated labor cost of an In-house Warranty Repair exceeds US$** (US
dollars—**), the Buyer will notify the Resident Customer Support Representative
if available of its decision to perform any In-house Warranty Repairs before
such repairs are commenced. Such Buyer’s notice will include sufficient detail
regarding the defect, estimated or actual labor hours and material, as
applicable, to allow the Seller to ascertain the reasonableness of the estimate.
** The Seller will use reasonable efforts to ensure a prompt response and will
not unreasonably withhold authorization. **     (ii)   Conditions of
Authorization. The Buyer will be entitled to the benefits under this Clause
12.1.8 for repair of Warranted Parts:

  (a)   **

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 38 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  (b)   if adequate facilities and qualified personnel are available to the
Buyer;     (c)   if repairs are to be performed in accordance with the Seller’s
written instructions set forth in applicable Technical Data, **     (d)   only
to the extent reasonably necessary to correct the defect, in accordance with the
standards set forth in Clause 12.1.11.

  (iii)   Seller’s Rights. The Seller will have the right to require the
delivery to it of any Warranted Part, or any part removed therefrom that is
claimed to be defective, if, in the Seller’s judgment, the nature of the claimed
defect requires technical investigation. Such delivery will be subject to the
provisions of Clause 12.1.7(ii).         Subject to applicable safety rules, the
Seller will have the right to have a representative present as an observer
during the disassembly, inspection and testing of any Warranted Part claimed to
be defective. Such representatives will not unreasonably interfere with the
Buyer’s operation and personnel.     (iv)   In-house Warranty Claim
Substantiation. Claims for In-house Warranty Repair credit will comply with the
requirements in Warranty Claims under Clause 12.1.7(v) and in addition, to the
extent ascertainable, will include:

  (a)   A report of technical findings with respect to the defect, if
applicable.     (b)   For parts required to remedy the defect

  §   part numbers,     §   serial numbers (if applicable),     §   description
of the parts,     §   quantity of parts,     §   unit price of parts,     §  
related Seller’s or third party’s invoices (if applicable),     §   total price
of parts

  (c)   Detailed number of labor hours     (d)   In-house Warranty Labor Rate  
  (e)   Total claim amount

  
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 39 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  (v)   Credit. The Buyer’s sole remedy, and the Seller’s sole obligation and
liability, in respect of In-house Warranty Repair claims, will be a credit to
the Buyer’s account. Such credit will be equal to the sum of the direct labor
cost expended in performing such repair and the direct cost of materials
incorporated in the repair. Such costs will be determined as set forth below.

  (a)   To determine direct labor costs, only the labor hours spent on**,
disassembly, inspection, repair, reassembly, and final inspection and test **of
the Warranted Part alone will be counted. The hours required for maintenance
work concurrently being carried out on the Aircraft or Warranted Part will not
be included.     (b)   The labor hours counted as set forth above will be
multiplied by the In-house Warranty Labor Rate. Such rate is deemed to represent
the Buyer’s composite average hourly labor rate paid to the Buyer’s employees or
to a third party that the Buyer has authorized to perform the repair, whose
jobs, in both cases, are directly related to the performance of the repair. This
labor rate is US$** (US dollars ** (the “In-house Warranty Labor Rate”).        
The In-house Warranty Labor Rate is subject to adjustment annually by
multiplying the same by the ratio ECIn/ECIb. For the purposes of this Clause
12.1.8(v) only, ECIn is equal to the Labor Index defined in the Seller Price
Revision Formula for January of the year in which the hours are spent and ECIb
is equal to such Labor Index for **.     (c)   Direct material costs are
determined by the prices at which the Buyer acquired such replacement material,
excluding any parts and materials used for overhaul or repair furnished free of
charge by the Seller.

  (vi)   Limitation on Credit. The Buyer will in no event be credited for repair
costs (including labor and material) for any Warranted Part to the extent that
such repair costs exceed, the lower of (x) **) of the Seller’s then current
catalog price for a replacement of such Warranted Part **.         The Seller
will substantiate the costs referred to in Clause 12.1.8(vi)(y) in writing on
reasonable request by the Buyer.     (vii)   Scrapped Material. The Buyer may,
with the agreement of the Resident Customer Support Representative, scrap any
defective Warranted Parts that are beyond economic repair and not required for
technical evaluation. If the Buyer does not obtain the written agreement of the
Resident Customer Support Representative to scrap a Warranted Part, then the

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 40 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



      Buyer will retain such Warranted Part and any defective part removed from
a Warranted Part during repair for a period of either ** after the date of
completion of repair or ** after submission of a claim for In-house Warranty
Repair credit relating thereto, whichever is longer. Such parts will be returned
to the Seller within ** days of receipt of the Seller’s request therefor, at the
Seller’s expense **     (viii)   DISCLAIMER OF SELLER LIABILITY FOR BUYER’S
REPAIR         THE SELLER WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY
THE SELLER AGAINST, CLAIMS OF ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT,
NONCONFORMANCE OR PROBLEM OF ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY
REPAIR OF WARRANTED PARTS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8 OR
ANY OTHER ACTIONS UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8, WHETHER SUCH
CLAIM IS ASSERTED IN CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL,
IMPUTED, ORDINARY OR INTENTIONAL ACTS OR OMISSIONS OF THE BUYER OR THE SELLER.

12.1.9   Warranty Transferability       The warranties provided for in this
Clause 12.1 for any Warranted Part will accrue to the benefit of any operator
other than the Buyer if the Warranted Part enters into the possession of such
operator as a result of a pooling agreement between such operator and the Buyer,
in accordance with the terms and subject to the limitations and exclusions of
the foregoing warranties and to applicable laws or regulations.   12.1.10  
Warranty for Corrected, Replacement or Repaired Warranted Parts       Whenever
any Warranted Part that contains a defect for which the Seller is liable under
this Clause 12.1 has been corrected, repaired or replaced pursuant to the terms
of this Clause 12, the period of the Seller’s warranty with respect to such
corrected, repaired or replacement Warranted Part, will be the remaining portion
of the original Warranty Period in respect of such corrected, repaired or
replaced Warranted Part. If a defect is attributable to a defective repair or
replacement by the Buyer, a Warranty Claim with respect to such defect will be
rejected, notwithstanding any subsequent correction or repair, and will
immediately terminate the remaining warranties under this Clause 12.1 in respect
of the affected Warranted Part.   12.1.11   Standard Airline Operation — Normal
Wear and Tear

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 41 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    The Buyer’s rights under this Clause 12.1 are subject to the Aircraft and
each component, equipment, accessory and part thereof being maintained,
overhauled, repaired and operated in accordance with FAA regulations **.      
The Seller’s liability under this Clause 12.1 will not extend to normal wear and
tear nor, to the extent caused by any of the following:

  (i)   any Aircraft or component, equipment, accessory or part thereof that has
been repaired, altered or modified after Delivery in a manner inconsistent with
the requirements of the applicable Aviation Authority or the aircraft repair
manuals, as applicable;     (ii)   any component, equipment or accessory or part
thereof that has been operated in a damaged state **     (iii)   any component,
equipment, accessory or part from which the trademark, trade name, part or
serial number or other identification marks have been removed.

    The limitations of the Seller’s liability under this Clause 12.1.11
resulting from causes described in Clauses 12.1.11(i) and 12.1.11(ii) will apply
only to the extent the Seller submits reasonable evidence that the defect arose
from or was contributed to by such causes.

12.2   Seller Service Life Policy   12.2.1   Scope and Definitions       In
addition to the warranties set forth in Clause 12.1, the Seller agrees that,
should a Failure occur in any Item (as such terms are defined below), then,
subject to the general conditions and limitations set forth in Clauses 12.2.3
and 12.2.4, the provisions of this Clause 12.2 will apply.       For the
purposes of this Clause 12.2,

  (i)   “Item” means any of the Seller components, equipment, accessories or
parts listed in Exhibit C that are installed on an Aircraft at any time during
the period of effectiveness of the Service Life Policy as defined below in
Clause 12.2.2;

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 42 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  (ii)   “Failure” means any breakage of, or defect in, an Item that

  (a)   materially impairs the utility or safety of the Item,     (b)   did not
result from any breakage or defect in any other Aircraft part or component or
from any other extrinsic force, and     (c)   has occurred or can reasonably be
expected to occur, but does not necessarily occur, on a repetitive or fleetwide
basis.

    The Seller’s obligations under this Clause 12.2 are referred to as the
“Service Life Policy.”

12.2.2   Periods and Seller’s Undertaking       Subject to the general
conditions and limitations set forth in Clause 12.2.4, the Seller agrees that if
a Failure occurs in an Item within ** after the Delivery of the Aircraft on
which such Item is installed, the Seller will, at its discretion, as promptly as
practicable and for a price that reflects the Seller’s financial participation
as hereinafter provided:

  (i)   design and furnish to the Buyer a ** correction for such Item and
provide any parts required for such correction (including Seller designed
standard parts but excluding industry standard parts), or     (ii)   replace
such Item.

12.2.3   Seller’s Participation in the Cost       Any part or Item that the
Seller is required to furnish to the Buyer under this Service Life Policy will
be furnished at the Seller’s current sales price therefor, less the Seller’s
financial participation, which will be determined in accordance with the
following formula:       P = C ( N – T ) / N       where

  P:   financial participation of the Seller,     C:   the Seller’s then current
sales price for the required Item or required Seller designed parts,

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 43 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  T:   total time in months since Delivery of the Aircraft in which the Item
subject to a Failure was originally installed, and

  N:   ** months.

12.2.4   General Conditions and Limitations   12.2.4.1   Notwithstanding any
provision of this Clause 12.2, during the Warranty Period, all Items will be
covered by the provisions of Clause 12.1 and not by the provisions of this
Clause 12.2.   12.2.4.2   The Buyer’s remedies and the Seller’s obligations and
liabilities under this Service Life Policy are subject to compliance by the
Buyer with the following conditions:

  (i)   The Buyer will generate and maintain log books and other historical
records as required by the FAA, and will retain the same for the duration of
this Service Life Policy, with respect to each Item adequate to enable the
determination as to whether the alleged Failure is covered by this Service Life
Policy and, if so, to allocate the portion of the cost to be borne by the Seller
in accordance with Clause 12.2.3.     (ii)   The Buyer will keep the Seller
informed, by making available any relevant records **, of any significant
incidents relating to an Aircraft, howsoever occurring or recorded.     (iii)  
The conditions of Clause 12.1.11 will have been complied with.     (iv)   The
Buyer will implement specific structural inspection programs for monitoring
purposes as may be established from time to time by the Seller and the Buyer.
Such programs will be, to the extent possible, compatible with the Buyer’s
operational requirements and will be carried out at the Buyer’s expense. Reports
relating thereto will be regularly furnished to the Seller **.     (v)   The
Buyer will report in writing any breakage or defect that may be covered by the
Service Life Policy to the Seller within **, after such breakage or defect
becomes apparent, whether or not the same can reasonably be expected to occur in
any other Aircraft, and the Buyer will inform the Seller in sufficient detail
about such breakage or defect to enable the Seller to determine whether the same
is subject to this Service Life Policy.

12.2.4.3   Except as otherwise provided in this Clause 12.2, any claim under
this Service Life Policy will be administered as provided in, and will be
subject to the terms and conditions of, Clause 12.1.6.

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 44 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



12.2.4.4   If the Seller has issued a service bulletin modification applicable
to an Aircraft, the purpose of which is to avoid a Failure, the Seller will
offer the necessary modification kit free of charge or under a pro rata formula
established by the Seller. If such a kit is so offered to the Buyer, then, in
respect of such Failure and any Failures that could ensue therefrom, the
Seller’s commitment under this Clause 12.2 will be subject to the Buyer’s
incorporating such modification in the relevant Aircraft, within a reasonable
time, as promulgated by the Seller and in accordance with the Seller’s
instructions.   12.2.4.5   THIS SERVICE LIFE POLICY IS NEITHER A WARRANTY,
PERFORMANCE GUARANTEE, NOR AN AGREEMENT TO MODIFY ANY AIRCRAFT OR AIRFRAME
COMPONENTS TO CONFORM TO NEW DEVELOPMENTS OCCURRING IN THE STATE OF AIRFRAME
DESIGN AND MANUFACTURING ART. THE SELLER’S OBLIGATION UNDER THIS CLAUSE 12.2 IS
TO MAKE ONLY THOSE CORRECTIONS TO THE ITEMS OR FURNISH REPLACEMENTS THEREFOR AS
PROVIDED IN THIS CLAUSE 12.2. THE BUYER’S SOLE REMEDY AND RELIEF FOR THE
NONPERFORMANCE OF ANY OBLIGATION OR LIABILITY OF THE SELLER ARISING UNDER OR BY
VIRTUE OF THIS SERVICE LIFE POLICY WILL BE **, LIMITED TO THE AMOUNT THE BUYER
REASONABLY EXPENDS IN PROCURING A CORRECTION OR REPLACEMENT FOR ANY ITEM THAT IS
THE SUBJECT OF A FAILURE COVERED BY THIS SERVICE LIFE POLICY AND TO WHICH SUCH
NONPERFORMANCE IS RELATED, LESS THE AMOUNT THAT THE BUYER OTHERWISE WOULD HAVE
BEEN REQUIRED TO PAY UNDER THIS CLAUSE 12.2 IN RESPECT OF SUCH CORRECTED OR
REPLACEMENT ITEM. WITHOUT LIMITING THE EXCLUSIVITY OF WARRANTIES AND GENERAL
LIMITATIONS OF LIABILITY PROVISIONS SET FORTH IN CLAUSE 12.5, THE BUYER HEREBY
WAIVES, RELEASES AND RENOUNCES ALL CLAIMS TO ANY FURTHER DIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS AND ALL OTHER RIGHTS, CLAIMS
AND REMEDIES, ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY.   12.2.5  
Transferability       The Buyer’s rights under this Clause 12.2 will not be
assigned, sold, transferred or otherwise alienated by operation of law or
otherwise, without the Seller’s prior written consent.       Any unauthorized
assignment, sale, transfer or other alienation of the Buyer’s rights under this
Service Life Policy will, as to the Aircraft involved, immediately void this
Service Life Policy in its entirety.

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 45 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



12.3   Supplier Warranties and Service Life Policy   12.3.1   Seller’s Support  
    Before Delivery of the first Aircraft, the Seller will provide the Buyer
with the warranties and service life policies that the Seller has obtained
pursuant to the Supplier Product Support Agreements.   12.3.2   Supplier’s
Default   12.3.2.1   If any Supplier under any warranty referred to in Clause
12.3.1 defaults in the performance of any material obligation under such
warranty with respect to a Supplier Part, the Buyer has used its best efforts to
enforce its rights under such warranty, and the Buyer submits reasonable
evidence, within a reasonable time, that such default has occurred, then Clause
12.1 of this Agreement will apply to the extent it would have applied had such
Supplier Part been a Warranted Part, to the extent the Seller can reasonably
perform said Supplier’s obligations, except that the Supplier’s warranty period
indicated in the applicable Supplier Product Support Agreement will apply.  
12.3.2.2   If any Supplier under any service life policy referred to in Clause
12.3.1 defaults in the performance of any material obligation under such service
life policy with respect to a Supplier Part, the Buyer has used best efforts to
enforce its rights under such service life policy, and the Buyer submits within
a reasonable time to the Seller reasonable evidence that such default has
occurred, then Clause 12.2 will apply to the extent the same would have applied
had such Supplier Part been listed in Exhibit C, to the extent that the Seller
can reasonably perform said Supplier’s service life policy.   12.3.2.3   At the
Seller’s request, the Buyer will assign to the Seller, and the Seller will be
subrogated to, all of the Buyer’s rights against the relevant Supplier with
respect to, and arising by reason of, such default and the Buyer will provide
reasonable assistance to enable the Seller to enforce the rights so assigned.  
12.4   Interface Commitment   12.4.1   Interface Problem       If the Buyer
experiences any technical problem in the operation of an Aircraft or its
systems, the cause of which, after due and reasonable investigation, is not
readily identifiable by the Buyer, but which the Buyer reasonably believes to be
attributable to the design characteristics of one or more components of the
Aircraft and/or its systems (an “Interface Problem”), the Seller will, if
requested by the Buyer, and without additional charge to the Buyer, promptly
conduct or have conducted an investigation and analysis of such problem to
determine, if possible, the cause or causes of the problem and to recommend such
corrective

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 46 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    action as may be feasible, provided, however, that if the Seller determines,
after such investigation, that the Interface Problem was due to or caused by any
act or omission of the Buyer in its performance of its obligations hereunder,
the Buyer will pay to the Seller all reasonable costs and expenses incurred by
the Seller during such investigation. The Buyer will furnish to the Seller all
data and information relevant to the Interface Problem in its possession and
will reasonably cooperate with the Seller in the conduct of the Seller’s
investigations and such tests as may be required. At the conclusion of such
investigation the Seller will promptly advise the Buyer in writing of the
Seller’s opinion as to the cause or causes of the Interface Problem and the
Seller’s recommendations as to corrective action.   12.4.2   Seller’s
Responsibility       If the Seller determines that the Interface Problem is
primarily attributable to the design of a Warranted Part, the Seller will, if
requested by the Buyer, take prompt action to correct the design of such
Warranted Part, pursuant to the terms and conditions of Clause 12.1.   12.4.3  
Supplier’s Responsibility       If the Seller determines that the Interface
Problem is primarily attributable to the design of any Supplier Part, the Seller
will at the Buyer’s request, assist the Buyer in processing any warranty claim
the Buyer may have against the manufacturer of such Supplier Part. **   12.4.4  
Joint Responsibility       If the Seller determines that the Interface Problem
is attributable partially to the design of a Warranted Part and partially to the
design of any Supplier Part, the Seller will, if requested by the Buyer, seek a
solution to the Interface Problem through cooperative efforts of the Seller and
any Supplier(s) involved. The Seller will promptly advise the Buyer of any
corrective action proposed by the Seller and any such Supplier(s). Such proposal
will be consistent with any then existing obligations of the Seller hereunder
and of any such Supplier to the Buyer. Such corrective action, unless reasonably
rejected by the Buyer, will constitute full satisfaction of any claim the Buyer
may have against either the Seller or any such Supplier(s) with respect to such
Interface Problem, unless such corrective action does not resolve the Interface
Problem.   12.4.5   General   12.4.5.1   All requests under this Clause 12.4
will be directed both to the Seller and the affected Suppliers.

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 47 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



12.4.5.2   Except as specifically set forth in this Clause 12.4, this Clause
12.4 will not be deemed to impose on the Seller any obligations not expressly
set forth elsewhere in this Agreement.   12.4.5.3   All reports,
recommendations, data and other documents furnished by the Seller to the Buyer
pursuant to this Clause 12.4 will be deemed to be delivered under this Agreement
and will be subject to the terms, covenants and conditions set forth in this
Clause 12 and in Clause 22.7.   12.5   Exclusivity of Warranties       THIS
CLAUSE 12 (INCLUDING ITS SUBPROVISIONS) SETS FORTH THE EXCLUSIVE WARRANTIES,
EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE
REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS AGREEMENT OR OTHERWISE,
ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY AIRCRAFT,
COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY
THE SELLER UNDER THIS AGREEMENT.       THE BUYER RECOGNIZES THAT THE RIGHTS,
WARRANTIES AND REMEDIES IN THIS CLAUSE 12 ARE ADEQUATE AND SUFFICIENT TO PROTECT
THE BUYER FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS
AND SERVICES SUPPLIED UNDER THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES
AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF
THE SELLER AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE
SELLER, WHETHER EXPRESS OR IMPLIED BY CONTRACT, TORT, STATUTORY LAW OR
OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN
ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE
DELIVERED BY THE SELLER UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

  (1)   ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL
OR PARTICULAR PURPOSE;     (2)   ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;     (3)   ANY RIGHT,
CLAIM OR REMEDY FOR BREACH OF CONTRACT;     (4)   ANY RIGHT, CLAIM OR REMEDY FOR
TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED
TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE, GROSS

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 48 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



      NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT
LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;     (5)   ANY RIGHT, CLAIM OR
REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY OTHER STATE OR FEDERAL
STATUTE;     (6)   ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR
STANDARDS IMPOSED BY ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR
AGENCY;     (7)   ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

  (a)   LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;     (b)   LOSS OF, OR DAMAGE OF
ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART PROVIDED
UNDER THIS AGREEMENT;     (c)   LOSS OF PROFITS AND/OR REVENUES;     (d)   ANY
OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

    THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT
BE EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE
SELLER AND THE BUYER. IF ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY REASON
BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS CLAUSE 12
WILL REMAIN IN FULL FORCE AND EFFECT.       FOR THE PURPOSE OF THIS CLAUSE 12.5,
“SELLER” WILL BE UNDERSTOOD TO INCLUDE THE SELLER, ITS AFFILIATES AND SUPPLIERS.
      **   12.6   Duplicate Remedies

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 49 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    The remedies provided to the Buyer under this Clause 12 as to any defect in
respect of the Aircraft or any part thereof are mutually exclusive and not
cumulative. The Buyer will be entitled to the remedy that provides the maximum
benefit to it, as the Buyer may elect, pursuant to the terms and conditions of
this Clause 12 for any defect for which remedies are provided under this Clause
12 provided, however, that the Buyer will not be entitled to elect a remedy
under more than one part of this Clause 12 for the same defect. The Buyer’s
rights and remedies herein for the nonperformance of any obligations or
liabilities of the Seller arising under these warranties will be in monetary
damages limited to the amount the Buyer expends in procuring a correction or
replacement for any covered part subject to a defect or nonperformance covered
by this Clause 12, and the Buyer will not have any right to require specific
performance by the Seller.   12.7   Negotiated Agreement       The Buyer
specifically recognizes that:

  (i)   the Specification has been agreed upon after careful consideration by
the Buyer using its judgment as professional operators of, and maintenance
providers with respect to, aircraft used in public transportation and as such is
are professionals within the same industry as the Seller;     (ii)   this
Agreement, and in particular this Clause 12, has been the subject of discussion
and negotiation and is fully understood by the Buyer;     (iii)   the price of
the Aircraft and the other mutual agreements of the Buyer set forth in this
Agreement were arrived at in consideration of, inter alia, the provisions of
this Clause 12, specifically including the Exclusivity of Warranties set forth
in Clause 12.5.

12.8   Survivability       In respect of all delivered Aircraft, the provisions
of this Clause 12 will survive any termination of this Agreement, except any
termination following a Termination Event referred to in Clause 21(1), (2),
(3) or (4).

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 50 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



13.   PATENT AND COPYRIGHT INDEMNITY   13.1   Indemnity   13.1.1   Subject to
the provisions of Clause 13.2.3, the Seller will indemnify the Buyer from and
against any damages, costs and expenses including legal costs (excluding
damages, costs, expenses, loss of profits and other liabilities in respect of or
resulting from loss of use of the Aircraft) resulting from any infringement or
claim of infringement by the Airframe or any part or software installed therein
at Delivery of

  (i)   any British, French, German, Spanish or U.S. patent;     (ii)   any
patent issued under the laws of any other country in which the Buyer may
lawfully operate the Aircraft, provided that from the time of design of such
Airframe or any part or software installed therein at Delivery and until
infringement claims are resolved, the country of the patent and the flag country
of the Aircraft are both parties to:

  (a)   the Chicago Convention on International Civil Aviation of December 7,
1944, and are each fully entitled to all benefits of Article 27 thereof, or,    
(b)   the International Convention for the Protection of Industrial Property of
March 20, 1883; and

  (iii)   in respect of computer software installed on the Aircraft, any
copyright, provided that the Seller’s obligation to indemnify will be limited to
infringements in countries which, at the time of design, are members of The
Berne Union and recognize computer software as a “work” under the Berne
Convention.

13.1.2   Clause 13.1.1 will not apply to

  (i)   Buyer Furnished Equipment;     (ii)   the Propulsion Systems;     (iii)
  Supplier Parts; or     (iv)   software not developed by the Seller.

13.1.3   If the Buyer is, due to circumstances contemplated in Clause 13.1.1,
prevented from using the Aircraft (whether by a valid judgment of a court of
competent jurisdiction or by a settlement arrived at among the claimant, the
Seller and the Buyer), the Seller will at its expense either

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 51 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  (i)   procure for the Buyer the right to use the affected Airframe, part or
software free of charge; or     (ii)   replace the infringing part or software
as soon as possible with a non-infringing substitute.

13.2   Administration of Patent and Copyright Indemnity Claims   13.2.1   If the
Buyer receives a written claim or a suit is threatened or begun against the
Buyer for infringement of a patent or copyright referred to in Clause 13.1, the
Buyer will

  (i)   forthwith notify the Seller, giving particulars thereof;     (ii)  
furnish to the Seller all data, papers and records within the Buyer’s control or
possession relating to such patent or claim;     (iii)   refrain from admitting
any liability or making any payment, or assuming any expenses, damages, costs or
royalties, or otherwise acting in a manner prejudicial to the defense or denial
of the suit or claim, it being agreed that nothing in this Clause 13.2.1(iii)
will prevent the Buyer from paying the sums that may be required to obtain the
release of the Aircraft, provided that payment is accompanied by a denial of
liability and is made without prejudice;     (iv)   fully cooperate with, and
render all assistance to, the Seller as may be pertinent to the defense or
denial of the suit or claim; and     (v)   act to mitigate damages and/or to
reduce the amount of royalties that may be payable, and act to minimize costs
and expenses.

13.2.2.1   The Seller will be entitled either in its own name or on behalf of
the Buyer to conduct negotiations with the party or parties alleging
infringement and may assume and conduct the defense or settlement of any suit or
claim in the manner that, in the Seller’s opinion, it deems proper.   13.2.3  
The Seller’s liability hereunder will be conditional on the strict and timely
compliance by the Buyer with the terms of this Clause and is in lieu of any
other liability to the Buyer, whether express or implied, that the Seller might
incur at law as a result of any infringement or claim of infringement of any
patent or copyright.

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 52 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES
OF THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND
THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES,
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER
AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY
OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO
LOSS OF USE OR REVENUE OR CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY ACTUAL OR
ALLEGED PATENT INFRINGEMENT OR THE LIKE BY ANY AIRFRAME, PART OR SOFTWARE
INSTALLED THEREIN AT DELIVERY, OR THE USE OR SALE THEREOF, PROVIDED THAT, IN THE
EVENT THAT ANY OF THE AFORESAID PROVISIONS SHOULD FOR ANY REASON BE HELD
UNLAWFUL OR OTHERWISE INEFFECTIVE, THE REMAINDER OF THIS CLAUSE WILL REMAIN IN
FULL FORCE AND EFFECT. THIS INDEMNITY AGAINST PATENT AND COPYRIGHT INFRINGEMENTS
WILL NOT BE EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY
THE SELLER AND THE BUYER.

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 53 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



14   TECHNICAL DATA AND SOFTWARE SERVICES       The Seller will make available
or will cause the Seller’s designee ANACS to make available to the Buyer the
Technical Data and certain additional services under the terms and conditions
set forth in this Clause 14.   14.1   Supply       The Technical Data will be
supplied in the English language using the aeronautical terminology in common
use.       Range, form, type, format, Air Transport Association (“ATA”)
compliance or non-compliance, quantity and delivery schedule of the Technical
Data to be provided under this Agreement are covered in Exhibit F. **       The
Buyer will not receive compensation or credits of any kind for return of unused
or partially used Technical Data.   14.2   Aircraft Identification for Technical
Data   14.2.1   For Technical Data customized to the Aircraft, the Buyer agrees
to the allocation of fleet serial numbers (“FSN(s)”) in the form of block of
numbers selected in the range from 001 to 999.   14.2.2   The sequence will not
be interrupted except if two (2) different Propulsion Systems or two
(2) different Aircraft models are selected.   14.2.3   The Buyer will indicate
to the Seller the FSNs allocated to each Aircraft corresponding to the Aircraft
rank in the delivery schedule set forth in Clause 9.1.1 not later than ** prior
to the Scheduled Delivery Month for the first Aircraft to be delivered
hereunder. The allocation of such FSNs to such Aircraft will not constitute any
proprietary, insurable or other interest of the Buyer in any Aircraft prior to
its Delivery.   14.3   Integration of Equipment Data   14.3.1   Supplier
Equipment       If necessary for the understanding of the affected systems,
information relating to Supplier Equipment that is installed on the Aircraft by
the Seller, will be introduced ** into the first issue, subsequent to the
installation of the Supplier equipment of the customized Technical Data supplied
to the Buyer, provided Clause 14.3.2.2 is complied with (the “First Issue”).  
14.3.2   Buyer Furnished Equipment

 
USA — Airbus A330 Purchase Agreement
EXECUTION   PA — 54 of 95

PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



14.3.2.1   The Seller will introduce BFE data, for equipment installed on the
Aircraft by the Seller, into the customized Technical Data at no additional
charge to the Buyer for the First Issue, provided such data are provided in
accordance with the conditions set forth in Clauses 14.3.2.2 through 14.3.2.5.  
14.3.2.2   The Buyer will ** to supply the BFE data to the Seller at least **
before the scheduled delivery of the customized Technical Data and the full set
of BFE data will be provided to the Seller at the latest ** before the scheduled
delivery of the customized Technical Data. The BFE data supplied to the Buyer by
the Seller will be in English.   14.3.2.3   The Buyer will use reasonable
efforts to supply BFE Data to the Seller in English and in a format compliant
with the applicable ATA specification and all applicable revisions.   14.3.2.4  
The Buyer and the Seller will agree on the requirements for the provision to the
Seller of BFE data for “on-aircraft maintenance.” These requirements include but
are not limited to time frame, media and format, to facilitate the efficient,
expedited and economic integration of BFE data into Technical Data.   14.3.2.5  
The BFE data will be delivered in digital format and/or in Portable Document
Format, as agreed between the Buyer and the Seller.   14.3.2.6   All costs
related to the delivery to the Seller of BFE data will be borne by the Buyer.  
14.3.2.7   Clause 14.3.2 will apply to the BFE data provided by the Seller under
the terms of Clause 18.1.3.   14.4   Delivery   14.4.1   The Technical Data are
delivered on-line and/or off-line, as set forth in Exhibit F.   14.4.2   For
Technical Data delivered off-line, the Technical Data and corresponding
revisions will be sent to one address only. The Buyer will specify such address.
  14.4.3   Packing and shipment of the Technical Data and their revisions will
be carried out by the quickest transportation methods. Shipment will be FCA
Toulouse, France, FCA Hamburg, Germany, and/or FCA Ashburn, VA, USA.   14.4.4  
The delivery schedule of the First Issue will be phased as mutually agreed to
correspond with Aircraft deliveries. The Buyer agrees to provide ** notice when
requesting a change to the delivery schedule.

         
 
  PA — 55 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



14.4.5   The Buyer will be responsible for coordinating with and satisfying the
requirements of the FAA for Technical Data. ** FCA Toulouse, France, FCA
Hamburg, Germany, and/or FCA Ashburn, VA, USA.   14.4.6   **   14.5   Revision
Service       **   14.6   Service Bulletins Incorporation       During the
period of revision service and upon the Buyer’s request for incorporation, which
will be made within ** after issuance of a Service Bulletin, Seller’s Service
Bulletin information will be incorporated into the Technical Data for the
Aircraft after formal notification by the Buyer of its intention to accomplish a
Service Bulletin. The split effectivity for a Service Bulletin will remain in
the Technical Data until notification from the Buyer that accomplishment has
been completed on all the applicable Aircraft, except that for the Flight
Manual, Configuration Deviation List, Weight and Balance Manual and the MMEL
only the pre- or post-Service Bulletin status will be shown.   14.7   Future
Developments       The Seller will continuously monitor technological
developments and apply them to data and document production and methods of
transmission where beneficial and economical. The Buyer agrees to give
reasonable consideration to any new development proposed by the Seller for
implementation.

         
 
  PA — 56 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



14.8   Technical Data Familiarization       Upon request by the Buyer, the
Seller will provide a ** Technical Data familiarization training at the Seller’s
or at the facilities of one of the Buyer. ** .   14.9   Customer Originated
Changes   14.9.1   Data on Customer Originated Changes may be incorporated into
the following Technical Data when customized to the Buyer’s

  –   Aircraft Maintenance Manual     –   Illustrated Parts Catalog     –  
Trouble Shooting Manual     –   Aircraft Wiring Manual     –   Aircraft
Schematics Manual     –   Aircraft Wiring Lists     –   Flight Crew Operating
Manual     –   Quick Reference Handbook

14.9.2   COC data will be developed by the Buyer according to the “Customer
Guide for Customer Originated Changes” issued by the Seller. The Buyer will
ensure that any such COC data is in compliance with the requirements of the FAA.
      COC data will be incorporated by the Seller into all affected customized
Technical Data unless the Buyer specifies in writing the documents into which
the Buyer desires the COC to be incorporated. Following incorporation of the COC
into the customized Technical Data, the relevant Technical Data will show only
the aircraft configuration that reflects the COC data and not the configuration
before such COC data are incorporated.

14.9.3 (i)   The Buyer hereby acknowledges and accepts that the incorporation of
any COC data into the Technical Data issued by the Seller will be at the Buyer’s
sole risk, that the Seller will have no obligation to check the COC data for
accuracy or validity, and that the Seller will have no liability whatsoever with
respect to (a) the contents of any COC data (including omissions or inaccuracies
therein) (b) any effect that the incorporation of such COC data may have on the
Technical Data or (c) any costs of any nature that the COC data may add to
subsequent Service Bulletins or modifications.     (ii)   THE SELLER HEREBY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OR LIABILITIES, EXPRESSED OR IMPLIED,
ORAL OR WRITTEN, ARISING BY LAW, COURSE OF DEALING OR OTHERWISE, AND WITHOUT
LIMITATION ALL WARRANTIES AS TO QUALITY, OPERATION, MERCHANTABILITY, FITNESS FOR
ANY INTENDED PURPOSE, AND ALL OTHER

         
 
  PA — 57 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



      CHARACTERISTICS WHATSOEVER, INCLUDING ANY OMISSIONS OR INACCURACIES
THEREIN, OF ANY COC DATA INCORPORATED INTO THE TECHNICAL DATA ISSUED BY THE
SELLER.     (iii)   The Buyer will indemnify and hold the Seller harmless from
and against any losses (including reasonable attorneys’ fees) arising from
claims by any third party for injury, loss or damage incurred directly or
indirectly as a result of the incorporation of any COC data into the Technical
Data issued by the Seller.     (iv)   If the Buyer sells, leases or otherwise
transfers any Aircraft to which the COC data apply:

  (a)   the Buyer will remain fully liable for the COC data and any and all
effects of their incorporation, as set forth in this Clause 14.9;     (b)   the
Seller may disclose the COC data to the subsequent owner(s) or operator(s) of
the transferred Aircraft;     (c)   it will be the sole responsibility of the
Buyer to notify, or cause notification to be made to, the subsequent owner(s) or
operator(s) of the existence of the such COC data in the Technical Data
applicable to the corresponding Aircraft.

    The Seller hereby disclaims any and all liabilities whatsoever for the COC
data in the event of transfer, sale or lease of any Aircraft to which COC data
apply.   14.9.4   The incorporation of any COC will be performed under the
conditions specified in the Seller’s then current Customer Services Catalog.  
14.10   Software Products       Software Products are available to the Buyer
exclusively from ANACS and may be licensed under the General Terms and
Conditions of Licensing set forth in Exhibit H.   14.10.1   Performance
Engineer’s Programs

  (i)   In addition to the standard operational manuals, the Seller will provide
to the Buyer software components and databases composing the Performance
Engineer’s Programs (“PEP”) for the Aircraft.

         
 
  PA — 58 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



  (ii)   The license to use the PEP will be granted ** for as long as the
revisions of the PEP are ** in accordance with Clause 14.5. At the end of such
period, license fees may be charged and yearly revision service for the PEP will
be provided to the Buyer at the standard commercial conditions set forth in the
then current ANACS Customer Services Catalog.

14.10.2   AirN@v and/or ADOC N@vigator Based Consultation       The affected
Technical Data covered under an Advanced Consultation Tool based on ADOC
N@vigator browser are:

  –   Engineering Documentation Combined Index     –   Engineering Drawings
Parts Usage     –   Engineering Drawings Parts List     –    

    The Technical Data listed below will be provided on DVD and include
integrated software (the “AirN@v Services”):

     
 
  AirN@v Planning
AirN@v Repair
AirN@v Workshop
AirN@v Associated Data
AirN@v Engineering:

    The applicable Technical Data pursuant to each of the above AirN@v Services
is listed in Exhibit F.       The licensing conditions for the use of AirN@v
Services will be as set forth in Exhibit H. The license to use AirN@v and/or
ADOC N@vigator based products for the Aircraft will be granted free of charge
for as long as the revisions of such Technical Data are free of charge in
accordance with Clause 14.5. At the end of such period, license fees may be
charged and the yearly revision service for AirN@v and/or ADOC N@vigator will be
provided to the Buyer at the standard commercial conditions set forth in the
then current ANACS Customer Services Catalog.

14.10.3   AirbusWorld Customer Portal   14.10.3.1   The Buyer will be entitled
to obtain access to a wide range of information and services, including
Technical Data, available in the secure zone of the Seller’s

         
 
  PA — 59 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



    Customer Portal AirbusWorld (“AirbusWorld”). Access will be free of charge
for as long as the Buyer operates the Aircraft.       Access to the secure zone
of AirbusWorld (the “Secure Zone”) is reserved to Airbus owners and operators
and is subject to the prior signature by the Buyer of the “General Terms and
Conditions of Access to and Use of Airbus Secure Area of Customer Portal.”      
A description of the basic services available to the Buyer in the Secure Zone is
set forth in the ANACS Customer Services Catalog.

14.10.3.2   On-Line Technical Data

  (i)   The Technical Data specified in Exhibit F as being provided on-line will
be made available to the Buyer through the Secure Zone at no cost as long as
revision service for such Technical Data is free of charge in accordance with
Clause 14.5.     (ii)   The list of the Technical Data available on-line may be
amended from time to time.         For any Technical Data that are or become
available on-line, the Seller will notify the Buyer thereof and the Seller
reserves the right to discontinue other formats for such Technical Data. On-line
and old formats of such Technical Data are to be available in parallel for a
period of twelve (12) months or two (2) revision cycles, whichever is shorter.

14.10.3.3   Access to the Secure Zone will be granted free of charge for a
reasonable number, to be agreed by the parties, of the Buyer’s users (including
one Buyer administrator) for the Technical Data related to the Aircraft that
will be operated by the Buyer.   14.11   Warranties   14.11.1   The Seller
warrants that the Technical Data (exclusive of COC) are prepared in accordance
with the state of art at the date of their conception. Should any Technical Data
prepared by the Seller contain any nonconformity or defect, the sole and
exclusive liability of the Seller will be to take all reasonable and proper
steps, at its option, to correct or replace such Technical Data.   14.11.2   THE
WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER AND/OR ITS SUPPLIERS AND
REMEDIES OF THE BUYER SET FORTH IN THIS CLAUSE 14 ARE EXCLUSIVE AND IN
SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER AND/OR ITS SUPPLIERS AND
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, ITS SUPPLIERS
AND/OR THEIR

         
 
  PA — 60 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



    INSURERS, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH RESPECT TO
ANY NONCONFORMITY OR DEFECT IN ANY TECHNICAL DATA DELIVERED UNDER THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO:

  (A)   ANY WARRANTY AGAINST HIDDEN DEFECTS     (B)   ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS;     (C)   ANY IMPLIED WARRANTY ARISING FROM COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;     (D)   ANY OBLIGATION,
LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER CONTRACTUAL OR DELICTUAL AND WHETHER
OR NOT ARISING FROM THE SELLER’S AND/OR ITS SUPPLIERS’ NEGLIGENCE, ACTUAL OR
IMPUTED; AND     (E)   ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR
LOSS OR DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART THEREOF
OR ANY TECHNICAL DATA DELIVERED HEREUNDER.

    THE SELLER AND/OR ITS SUPPLIERS WILL HAVE NO OBLIGATION OR LIABILITY,
HOWSOEVER ARISING, FOR LOSS OF USE, REVENUE OR PROFIT OR FOR ANY OTHER DIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY NON-CONFORMITY OR DEFECT
IN ANY TECHNICAL DATA DELIVERED UNDER THIS AGREEMENT.       FOR THE PURPOSES OF
THIS CLAUSE 14.11.2, “THE SELLER” WILL INCLUDE THE SELLER, ITS AFFILIATES AND
ANY OF THEIR RESPECTIVE INSURERS.   14.12   Proprietary Rights       All
proprietary rights, including but not limited to patent, design and copyrights,
relating to Technical Data will remain with the Seller and/or its Affiliates as
the case may be. All Technical Data are supplied for the sole use by the Buyer
in maintaining and operating the Aircraft and the Buyer undertakes not to
modify, copy the contents of, or use the Technical Data to manufacture any parts
or components of the Aircraft, save as explicitly permitted herein or in the
Technical Data, or as otherwise expressly authorized by the Seller. These
proprietary rights will also apply to any translation of Technical Data into a
language or languages or medium or media that may have been performed or caused
to be performed by the Buyer.

         
 
  PA — 61 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



15   SELLER REPRESENTATIVES   15.1   Seller Representatives       The Seller
will provide or cause to be provided ** to the Buyer the services described in
this Clause 15, at the main base of the Buyer or at other locations to be
mutually agreed.   15.2   Resident Customer Support Representatives

15.2.1 (i)   The Seller will provide one or more dedicated resident customer
support representatives to act in an advisory capacity for
pre-entry-into-service support of the Aircraft (“Resident Customer Support
Representative”), commencing at **.

  (ii)   The actual number of Resident Customer Support Representatives assigned
to the Buyer at any one time pursuant to this Agreement or any other agreement
with the Seller or its Affiliates, will not exceed **.

15.2.2   The Seller will provide to the Buyer an annual written account of the
consumed months and any remaining balance of months.   15.3   Customer Support
Director       The Seller will assign the services of ** Customer Support
Director based in Herndon, Virginia, to liaise between the Seller and the Buyer
on product support matters after signature of this Agreement **.   15.4  
[Intentionally left blank]   15.5   Buyer’s Service   15.5.1   From the date of
arrival of the first Resident Customer Support Representative and until the
duration of the assignment, the Buyer will provide **, suitable office space,
office equipment and facilities for the sole use of the Resident Customer
Support Representative(s) in or conveniently near the maintenance facilities of
the Buyer. **   15.5.2   ** and

         
 
  PA — 62 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



  (ii)   when said Resident Customer Support Representative(s) are assigned away
from the locations mentioned above in Clause 15.2.1 at the Buyer’s request,
transportation on similar basis between the said locations and the place of
assignment.

15.5.3   The parties will give each other all necessary reasonable assistance
with general administrative functions specific to their respective countries and
procurement of the documents necessary to live and work there.   15.6  
Temporary Assignment and Withdrawal of Resident Customer Support Representative
      The Seller will have the right, upon written notice to and communication
with the Buyer, to transfer or recall any Resident Customer Support
Representative(s) on a temporary or permanent basis if, in the Seller’s opinion,
conditions are dangerous to the Resident Customer Support Representative’s
safety or health or prevent the fulfillment of such Resident Customer Support
Representative’s contractual tasks. The Buyer will ** for the man-days during
which any Resident Customer Support Representative is absent from the Buyer’s
facility pursuant to this Clause 15.6   15.7   Representatives’ Status       In
providing the above technical service, the Seller’s employees, including the
Resident Customer Support Representative(s) and the Customer Support Director,
are deemed to be acting in an advisory capacity only and at no time will they be
deemed to be acting, either directly or indirectly, as the employees or agents
of the Buyer.

         
 
  PA — 63 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



16   TRAINING AND TRAINING AIDS   16.1.   General       This Clause 16 covers
the terms and conditions for the supply of training and training aids for the
Buyer’s personnel to support the Aircraft operation.   16.2.   Scope   16.2.1  
The range and quantity of training and training aids to be provided free of
charge under this Agreement are covered in Appendix A to this Clause 16. The
Seller will arrange availability of such training and training aids in relation
to the delivery schedule for the Aircraft set forth in Clause 9.1.1.   16.2.2  
The Maintenance Training and Flight Training courses described in Appendix A to
this Clause 16 will be provided **   16.2.3   **, no compensation or credit of
any sort will be provided for unused or partially used training or training aids
offered pursuant to this Clause 16.   16.3.   Training Organization / Location  
16.3.1   The Seller will provide the training at the Airbus Training Center in
Miami, Florida (the "Seller’s Training Center"), and/or at its affiliated
training center in Blagnac, France (the "Affiliated Training Center").   16.3.2
  If unavailability of facilities or scheduling difficulties make training by
the Seller impractical at the training centers listed in Clause 16.3.1, the
Seller will ensure that the Buyer is provided such training at locations other
than those named in Clause 16.3.1.   16.3.3   Upon the Buyer’s request, the
Seller may also provide certain training at one of the Buyer’s bases, if and
when practicable for the Seller, under terms and conditions to be mutually
agreed upon. In this event, all additional charges listed in Clause 16.6.2 will
be borne by the Buyer.   16.4   Training Courses   16.4.1   Training courses, as
well as the minimum and maximum numbers of trainees per course provided for the
Buyer’s personnel, are defined in the applicable training course catalog (the
“Training Course Catalog”) and will be scheduled as mutually agreed upon during
a training conference (the “Training Conference”) that will be held as soon as
practicable after signature of this Agreement and no later than ** prior to
delivery of the first Aircraft.   16.4.2   The following terms will apply when
training is performed by the Seller:

         
 
  PA — 64 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



  (i)   Training courses will be the Seller’s standard courses as described in
the Seller’s applicable Training Course Catalog valid at the time of execution
of the course. The Seller will be responsible for all training course syllabi,
training aids and training equipment necessary for the organization of the
training courses.     (ii)   The training curricula and the training equipment
may not be fully customized. However, they may be modified to include the most
significant aspects of the Specification as known, at the latest, ** prior to
the date of the first training course planned for the Buyer and will be
configured in order to obtain the relevant Aviation Authority’s approval and to
support the Seller’s training programs.     (iii)   Training data and
documentation necessary for training detailed in Appendix A to this Clause 16
will **. Training data and documentation will be marked “FOR TRAINING ONLY” and
as such will be supplied for the sole and express purpose of training.     (iv)
  Upon the request of the Buyer **, the Seller will collect and pack for
consolidated shipment to the facility of the Buyer, all training data and
documentation of the Buyer’s trainees attending training at the Airbus Training
Center in Miami, Florida or Blagnac, France, as applicable. This training data
and documentation will be delivered FCA Miami International Airport. The Buyer
will designate in writing one Buyer to receive title to such training data and
documentation and title to and risk of loss of the training data and
documentation will pass to the Buyer upon delivery.

16.4.3   If the Buyer decides to cancel or reschedule a training course, a
minimum advance notice of ** will be required. Any later cancellation or change
from the Buyer, when courses cannot be allocated to other customers, will be
deducted from the training allowances defined herein or will be charged to the
Buyer, as applicable.   16.4.4   The Seller will deliver, or will cause any
third party training provider to deliver, to the trainees a certificate of
completion at the end of any such training course. No such certificate will
represent authority or qualification by any Aviation Authority but may be
presented to such officials in order to obtain relevant formal qualification.  
16.4.5   **   16.5   Prerequisites

         
 
  PA — 65 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



16.5.1   Training will be conducted in English and all training aids are written
in English using common aeronautical terminology. Trainees must have the
prerequisite experience set forth in Appendix B to this Clause 16.       The
Seller’s training courses are “Transition Training Courses” and not “Ab Initio
Training Courses.”       The Buyer will be responsible for the selection of the
trainees and for any liability with respect to the entry knowledge level of the
trainees.   16.5.2   The Buyer will provide the Seller with an attendance list
of the trainees for each course with the validated qualification of each
trainee. The Seller reserves the right to verify the trainees’ proficiency and
previous professional experience. The Seller will in no case warrant or
otherwise be held liable for any trainee’s performance as a result of any
training services provided.   16.5.3   The Seller will provide to the Buyer an
Airbus Pre-Training Survey, and/or the “Maintenance Training Survey,” as
applicable, to obtain the trainee’s associated background. The Buyer will
complete such survey(s) and return them to the Seller at least ** prior to the
start of the training course.   16.5.4   If the Buyer makes a change to any
trainee attendance list within the ** period stated in Clause 16.5.3, the Buyer
will immediately inform the Seller thereof and send the Seller an updated Airbus
Pre-Training Survey and/or Maintenance Training Survey reflecting requested
information for the replacement trainee(s).   16.6.   Logistics   16.6.1  
Trainees

  (i)   When training is done at the Airbus Training Center in Miami, Florida,
the Seller will provide ** for the duration of the training course on the basis
of **.     (ii)   When training is done at the Airbus Training Center in
Blagnac, France, the Seller will **     (iii)   **

16.6.2   Training at External Location

  (i)   Seller’s Instructors

         
 
  PA — 66 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



      If at the Buyer’s request, training is provided by the Seller’s
instructors at any location other than the Seller’s training centers, **.    
(ii)   Living Expenses for the Seller’s Instructors         Such expenses,
covering the entire period from day of secondment to day of return to the
Seller’s base, will include but will not be limited to lodging, food and local
transportation to and from the place of lodging and the training course
location. **.     (iii)   Air Travel         **     (iv)   Training Material    
    The Buyer will reimburse the Seller for the reasonable cost of shipping the
training material needed to conduct such courses.     (v)   Buyer’s Indemnity  
      The Buyer will be solely liable for any and all cancellation or delay in
the performance of the training outside of the Seller’s training centers that is
associated with the transportation provided under Clause 16.6.2(iii) **.    
(vi)   Training Equipment Availability         Training equipment necessary for
course performance at any course location other than the Seller’s training
centers or the facilities of the training provider selected by the Seller will
be provided by the Buyer in accordance with the Seller’s specifications.

16.7   Maintenance Training   16.7.1   The Seller will provide maintenance
training for the Buyer’s ground personnel as described in Appendix A to this
Clause 16. The available courses are listed in the Seller’s applicable Training
Course Catalog. The practical training provided in the frame of maintenance
training is performed exclusively on the training devices in use in the Seller’s
Training Center or the Affiliated Training Center. If additional practical
training is required, such additional practical training can be organized with
the assistance of the Seller, in accordance with**.

         
 
  PA — 67 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



APPENDIX A TO CLAUSE 16
TRAINING ALLOWANCES

1.   MAINTENANCE TRAINING   1.1   The Seller will provide to the Buyer **of
maintenance training ** for the Buyer’s personnel, if the Buyer chooses to have
the A330-200 Aircraft and/or A330-300 Aircraft powered by General Electric or
Rolls-Royce propulsion systems. These trainee days will be used solely for the
maintenance training courses as defined in the Seller’s applicable Training
Course Catalog.   1.2   The number of Engine Run-up courses within the trainee
day allowance in Paragraph 2.1 will not exceed ** per firmly ordered Aircraft
and to a **.   2.   TRAINEE DAYS ACCOUNTING       Trainee days are counted as
follows:

(i) For instruction at the Seller’s Training Center or Affiliated Training
Center, ** and the number of trainees as confirmed by the Buyer ** days before
the beginning of the course will be counted as the number of trainees considered
to have taken the course.
(ii) For instruction outside of the Seller’s Training Center or Affiliated
Training Center, not including practical training, **equals the actual number of
trainees attending the course or a minimum of ** trainee days.
(iii) For instruction outside of the Seller’s Training Center or Affiliated
Training Center that is practical training, ** equals the actual number of
trainees attending the course or a minimum of ** trainee days.
If training is to be provided outside of the Seller’s Training Center or
Affiliated Training Center specifically at the Seller’s request, Paragraph 2(i)
will be applicable to the trainee days accounting for such training facility.

         
 
  PA — 68 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



17   SUPPLIER PRODUCT SUPPORT   17.1   Equipment Supplier Product Support
Agreements   17.1.1   The Seller will, **transfer to the Buyer the Supplier
Product Support Agreements transferable to the Buyer from Suppliers of equipment
listed as “Seller Furnished Equipment” in the Specification on Delivery. These
agreements are based on the “World Airlines and Suppliers Guide” and include
Supplier commitments contained in the Supplier Product Support Agreements, which
include the following:

  (i)   Technical data and manuals required to operate, maintain, service and
overhaul the Supplier items will (a) be prepared in accordance with the
provisions of the applicable ATA Specification in accordance with Clause 14,
(b) include revision service, and (c) be published in the English language. The
Seller will make reasonable efforts to ensure that software data, supplied in
the form of an appendix to the Component Maintenance Manual, be provided in
compliance with the applicable ATA Specification to protect Suppliers’
proprietary interests,     (ii)   Warranties and guarantees, including
Suppliers’ standard warranties, and in the case of Suppliers of landing gear,
service life policies for selected landing gear structures,     (iii)   Training
to ensure efficient operation, maintenance and overhaul of the Suppliers’ items
for the Buyer’s instructors, shop and line service personnel.     (iv)   Spares
data in compliance with the applicable ATA Specification, initial provisioning
recommendations, spares and logistics service, including routine and emergency
deliveries, and     (v)   Technical service to assist the Buyer with
maintenance, overhaul, repair, operation and inspection of Supplier items as
well as required tooling and spares provisioning.

17.2   Supplier Compliance       The Seller will monitor Supplier compliance
with support commitments defined in the Supplier Product Support Agreements and
will take action together with the Buyer, if necessary.       **   17.3  
Supplier Part Repair Stations

         
 
  PA — 69 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



    The Seller has developed with the Suppliers a comprehensive network of
repair stations in the United States of America and Canada for those Supplier
Parts originating from outside these countries. **

         
 
  PA — 70 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



18   BUYER FURNISHED EQUIPMENT   18.1   Administration   18.1.1   Without
additional charge and in accordance with the Specification, the Seller will
provide for the installation of the Buyer Furnished Equipment, provided that the
BFE is referred to in the Airbus BFE Catalog of Approved Suppliers by Products
valid at the time the BFE is ordered.       The Seller will advise the Buyer of
the dates by and location to which, in the planned release of engineering for
the Aircraft, the Seller requires a written detailed engineering description.
This description will include the dimensions and weight of BFE, the information
related to its certification and information necessary for the installation and
operation thereof. The Buyer will furnish such detailed description and
information by the dates specified. Thereafter, no information, dimensions or
weights will be revised unless authorized by an SCN.       The Seller will also
provide the Buyer in due time with a schedule of dates and shipping addresses
for delivery of BFE and (when requested by the Seller) additional spare BFE in
order permit installation of the BFE in the Aircraft and delivery of the
Aircraft in accordance with the delivery schedule. The Buyer will provide the
BFE by such dates in a serviceable condition, to allow performance of any
assembly, test, or acceptance process in accordance with the Seller’s industrial
schedule.       The Buyer will also provide, when requested by the Seller, at
Airbus France S.A.S. works and/or at Airbus Deutschland GmbH works, as
applicable and needed, adequate field service, including support from BFE
suppliers to act in a technical advisory capacity to the Seller in the
installation, calibration and possible repair of any BFE.   18.1.2   The BFE
will be imported into France or into Germany by the Buyer under a suspensive
customs system (“Régime de l’entrepôt industrial pour fabrication coordonnée” or
“Zollverschluss”) without application of any French or German tax or customs
duty, and will be Delivered Duty Unpaid (DDU) (as defined in Incoterms 2000:ICC
Official Rules for the Interpretation of Trade Terms, published by the
International Chamber of Commerce), to

Airbus France S.A.S.
316 Route de Bayonne
31300 Toulouse, France
or
Airbus Deutchland GmbH
Division Hamburger Flugzeugbau
Kreetslag 10

         
 
  PA — 71 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



21129 Hamburg
Federal Republic of Germany
as provided in Clause 18.1.1.

18.1.3   If the Buyer requests the Seller to supply directly certain items that
are considered BFE according to the Specification, and if such request is
notified to the Seller in due time in order not to affect the Delivery Date of
the Aircraft, the Seller may agree to order such items subject to the execution
of an SCN reflecting the effect on price, escalation adjustment, and any other
customary conditions of the Agreement. In such a case the Seller will be
entitled to the payment of a handling charge **and will bear no liability in
respect of delay and product support commitments for such items.   18.2  
Requirements       The Buyer is responsible for assuring and warranting, at its
expense, that BFE will (i) be manufactured by a qualified supplier in accordance
with the provisions of Clause 18.1.1, (ii) meet the requirements of the
applicable Specification, (iii) comply with applicable requirements incorporated
by reference to the Type Certificate and listed in the Type Certificate Data
Sheet, and (iv) be approved by the applicable Aviation Authority delivering the
Export Certificate of Airworthiness and by the FAA for installation and use on
the Aircraft at the time of Delivery of such Aircraft. The Seller will be
entitled to refuse any item of BFE that it considers incompatible with the
Specification, the engineering description mentioned above in Clause 18.1.1 or
the certification requirements.   18.3   Buyer’s Obligation and Seller’s
Remedies   18.3.1   Any delay or failure in

  (i)   furnishing the BFE in serviceable condition at the requested delivery
date,     (ii)   complying with the warranty in Clause 18.2 or in providing the
descriptive information or service representatives mentioned in Clause 18.1.1,
or     (iii)   in obtaining any required approval for such equipment under the
regulations of the above mentioned Aviation Authorities

    may delay the performance of any act to be performed by the Seller, and
cause the Final Contract Price of the Aircraft to be adjusted in accordance with
the updated delivery schedule, including, in particular, the costs the Seller
incurs that are attributable to the delay or failure described above, such as
storage, taxes, insurance and costs of out-of sequence installation.

         
 
  PA — 72 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



18.3.2   In addition to the consequences outlined in Clause 18.3.1, in the event
of a delay or failure described in Clause 18.3.1,

  (i)   the Seller may select, purchase and install equipment similar to the BFE
at issue, in which event the Final Contract Price of the affected Aircraft will
also be increased by the purchase price of such equipment, plus reasonable costs
and expenses incurred by the Seller for handling charges, transportation,
insurance, packaging and, if required and not already provided for in the price
of the Aircraft, for adjustment and calibration; or     (ii)   if the BFE is
delayed more than ** beyond, or unapproved within ** of the date specified in
Clause 18.1.1, then the Seller may deliver or the Buyer may elect to have the
Aircraft delivered without the installation of such equipment, notwithstanding
the terms of Clause 7.2 insofar as it may otherwise have applied, whereupon the
Seller will be relieved of all obligations to install such equipment.

18.4   Title and Risk of Loss       Title to (subject to Clause 18.5(iv)) and
risk of loss of BFE will at all times remain with the Buyer that is the owner
thereof, except that risk of loss (limited to cost of replacement of said BFE
and excluding in particular loss of use) will be with the Seller for as long as
the BFE is in the care, custody and control of the Seller.   18.5   Disposition
of BFE Following Termination       If a termination of this Agreement pursuant
to the provisions of Clause 21 occurs with respect to an Aircraft in which all
or any part of the BFE has been installed prior to the date of such termination,
the Seller will be entitled, but not required, to remove all items of BFE that
can be removed without causing damage to the Aircraft or rendering any system in
the Aircraft unusable and to undertake commercially reasonable efforts to
facilitate the sale of such items of BFE to other customers, retaining and
applying the proceeds of such sales to reduce Seller’s damages resulting from
the termination. In addition, the following terms will apply in the case of such
a termination:

  (i)   The Buyer will cooperate with the Seller in facilitating the sale of BFE
pursuant to the first paragraph of this Clause 18.5 and will be responsible for
all costs incurred by the Seller in removing and facilitating the sale of such
BFE. ** The Buyer will reimburse the Seller for all such costs within ** of
receiving documentation of such costs from the Seller.     (ii)   The Seller
will notify the Buyer as to those items of BFE not sold by the Seller pursuant
to the first paragraph of this Clause 18.5, and, at the Seller’s request, the
Buyer will remove such items from the Seller’s facility within thirty (30) days
of the date of such notice. The Buyer will have no claim against the Seller for
damage or destruction of any item of BFE removed from the Aircraft and not
removed from Seller’s facility within such period.

         
 
  PA — 73 of 95
USA — Airbus A330 Purchase Agreement
       
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
       

 



--------------------------------------------------------------------------------



 



  (iii)   The Buyer will have no claim against the Seller for damage to or
destruction of any item of BFE damaged or destroyed in the process of being
deinstalled from the Aircraft, provided that the Seller will use reasonable care
in such deinstallation.     (iv)   The Buyer will grant title to the Seller for
any BFE items that cannot be removed from the Aircraft

 
USA — Airbus A330 Purchase Agreement
  PA — 74 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



19   INDEMNITIES AND INSURANCE   19.1   Seller’s Indemnities       The Seller
will, except in the case of gross negligence or willful misconduct of the Buyer,
its directors, officers, agents and employees, be solely liable for and will
indemnify and will hold the Buyer and its respective directors, officers, agents
and employees, Affiliates, the Buyer’s representatives, and the respective
assignees, directors, officers, agents and employees of each of the foregoing
harmless against all losses, liabilities, claims, damages, costs and expenses,
including court costs and reasonable attorneys’ fees (“Losses”), arising from
claims for

  (i)   injuries to, or deaths of, the Seller’s directors, officers, agents or
employees, or loss or damage to property of the Seller, or its employees or
agents when such losses occur during or are incidental to (a) the exercise by
the Buyer of its inspection rights under Clause 6, (b) the Technical Acceptance
Process described in Clause 8, (c) the provision of Resident Customer Support
Representative support pursuant to Clause 15 or (iv) the provision of training
pursuant to Clause 16; and     (ii)   injuries to or deaths of third parties, or
loss of property of third parties, occurring during, or incidental to (a) the
exercise by the Buyer of its inspection rights pursuant to Clause 6 or (b) the
Technical Acceptance Process described in Clause 8.

19.2   Buyer’s Indemnities       The Buyer will, except in the case of gross
negligence or willful misconduct of the Seller, its directors, officers, agents
and employees, be solely liable for and will indemnify and will hold the Seller
and its subcontractors and Affiliates, the Seller’s representatives, and the
respective assignees, directors, officers, agents and employees of each of the
foregoing, harmless against all Losses arising from:

  (i)   injuries to or deaths of the Buyer’s directors, officers, agents or
employees, or loss or damage to property of the Buyer or to its employees or
agents, when such losses occur during or are incidental to (a) the exercise by
the Buyer of its inspection rights under Clause 6; (b) the Technical Acceptance
Process described in Clause 8, (c) the provision of Resident Customer Support
Representative support pursuant to Clause 15, or (d) the provision of training
pursuant to Clause 16; and     (ii)   claims for injuries to or deaths of third
parties, or loss of property of third parties occurring during or incidental to
(a) the provision of Resident Customer Support Representative support under
Clause 15 or (b) arise out of the provision of

 
USA — Airbus A330 Purchase Agreement
  PA — 75 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



      training pursuant to Clause 16 and are not caused by a defect of the type
specified in Clause 12.1.1 that is not excluded under Clause 12.1.2.

19.3   Notice and Defense of Claims

  (i)   If any claim is made or suit is brought against a party or entity
entitled to indemnification under this Clause 19 (the “Indemnitee”) for damages
for which liability has been assumed by the other party under this Clause 19,
(the “Indemnitor”), the Indemnitee will promptly give notice to the Indemnitor
and the Indemnitor (unless otherwise requested by the Indemnitee) will assume
and conduct the defense, or settlement, of such suit, as the Indemnitor will
deem prudent. Notice of the claim or suit will be accompanied by all information
pertinent to the matter as is reasonably available to the Indemnitee and will be
followed by such cooperation by the Indemnitee as the Indemnitor or its counsel
may reasonably request at the expense of the Indemnitor.     (ii)   If the
Indemnitor fails or refuses to assume the defense of any claim or lawsuit
notified to it under this Clause 19, the Indemnitee will have the right to
proceed with the defense or settlement of the claim or lawsuit as it deems
prudent and will have a claim over against the Indemnitor for any judgments,
reasonable settlements, costs or expenses, including reasonable attorneys’ fees.
Further, in such event, the Indemnitor will be deemed to have waived any
objection or defense to the Indemnitee’s claim based on the reasonableness of
any settlement.

19.4   Insurance       For all training periods on aircraft, the Buyer will
cause the Seller and its Affiliates, as defined in this Clause 19.4 to be named
as additional insured under its aviation legal liability insurance policies,
including passenger legal liability, bodily injury liability, products liability
(exclusive of manufacturer’s product liability insurance), property damage
liability, contractual liability and war risks and allied perils liability, to
the extent of the Buyer’s undertaking set forth in Clause 19.2. With respect to
the Buyer’s hull all risks and hull war risks insurances and allied perils, the
Buyer will cause its hull insurance underwriters to waive all rights of
subrogation against the Seller, as defined in this Clause 19.4 to the extent of
the Buyer’s undertaking set forth in Clause 19.2.       Any applicable
deductible will be borne by the Buyer. With respect to the above policies, the
Buyer will furnish to the Seller, not less than seven (7) Working Days prior to
the start of any such training period, certificates of insurance, in English,
evidencing the limit of liability cover and period of insurance in a form
acceptable to the Seller from its respective insurance broker(s) certifying that
such policies have been endorsed as follows:

  (i)   under the aviation legal liability insurances referred to above, the
Buyer’s policies are primary and non-contributory to any insurance maintained by
the Seller.

 
USA — Airbus A330 Purchase Agreement
  PA — 76 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  (ii)   such insurance can only be cancelled or materially altered by the
giving of not less than thirty (30) days (but seven (7) days or such lesser
period as may be customarily available in respect of war risks and allied
perils) and ten (10) days in respect of cancellation for non-payment of premium)
prior written notice thereof to the Seller; and     (iii)   under any such
cover, all rights of subrogation against the Seller and its Affiliates have been
waived to the extent of the Buyer’s undertaking and specially referring to
Clause 19.2 and to this Clause 19.4.

    For the purposes of this Clause 19, “the Seller and its Affiliates” includes
but is not limited to the Seller, its shareholders, its Affiliates, ANACS, and
Hua-Ou Airbus – CASC Aviation Training Center, the assignees of each of the
foregoing, and their respective directors, agents and employees and Suppliers.

 
USA — Airbus A330 Purchase Agreement
  PA — 77 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



20   ASSIGNMENTS AND TRANSFERS   20.1   Assignments by Buyer       Except as
hereinafter provided, the Buyer may not sell, assign or transfer its rights or
obligations under this Agreement to any person without the prior written consent
of the Seller.   20.2   Assignments on Sale, Merger or Consolidation       The
Buyer will be entitled to assign its rights under this Agreement at any time due
to a merger or consolidation involving the Buyer, provided the Buyer first
obtains the written consent of the Seller. The Seller will provide its consent
if:

  (i)   the surviving or acquiring entity is organized and existing under the
laws of the United States;     (ii)   the surviving or acquiring entity has
executed an assumption agreement, in form and substance reasonably acceptable to
the Seller, agreeing to assume all of the Buyer’s obligations under this
Agreement;     (iii)   at the time, and immediately following the consummation,
of the merger, consolidation or sale, no event of default exists or will have
occurred and be continuing;     (iv)   there exists with respect to the
surviving or acquiring entity no basis for a Termination Event within the
meaning of Clause 21; and     (v)   the surviving or acquiring entity holds an
air carrier operating certificate issued by the FAA at the time, and immediately
following the consummation, of such sale, merger or consolidation.

20.3   Designations by Seller       The Seller may at any time by notice to the
Buyer designate facilities or personnel of ANACS or any Affiliate of the Seller
at which or by whom the services to be performed under this Agreement will be
performed. The Seller may also designate any of its Affiliates as the party
responsible on behalf of the Seller for providing to the Buyer all or any of the
services to be performed under this Agreement. Notwithstanding such designation,
the Seller will remain ultimately responsible for fulfillment of all obligations
undertaken by the Seller in this Agreement.

20.4 **    

 
USA Airbus A330 Purchase Agreement
  PA — 78 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



      20.5**

 
USA — Airbus A330 Purchase Agreement
  PA 79 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



21.   TERMINATION   21.1   Termination Events       Each of the following will
constitute a “Termination Event”

  (1)   The Buyer commences in any jurisdiction any case, proceeding or other
action with respect to the Buyer or its properties relating to bankruptcy,
insolvency, reorganization, winding-up, liquidation, dissolution or other relief
from, or with respect to, or readjustment of, its debts or obligations.     (2)
  An action is commenced in any jurisdiction seeking the appointment of a
receiver, trustee, custodian or other similar official for the Buyer or for all
or any substantial part of its assets, and such action remains unstayed,
undismissed or undischarged for **, or the Buyer makes a general assignment for
the benefit of its creditors.     (3)   An action is commenced in any
jurisdiction against the Buyer seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets, and such action remains unstayed, undismissed or undischarged for **
.     (4)   The Buyer becomes the object, in any jurisdiction, of a case,
proceeding or action similar or analogous to any of the events mentioned in
Clause 21.1(1), (2) or (3).     (5)   The Buyer is generally not, or is unable
to, or admits in writing its inability to, pay its debts as they become due.    
(6)   The Buyer commences negotiations with significant creditors, existing or
potential, with the intention of restructuring all or substantially all of its
outstanding obligations or in preparation for a bankruptcy filing under the U.S.
Bankruptcy Code.     (7)   The Buyer or any of its respective Affiliates fails
to make (i) payment of all or part of the Final Contract Price of any Aircraft
required to be made under this Agreement on the due date therefore; when such
payment is due, (ii) any Predelivery Payment required to be made under this
Agreement within ** after the date on which such amount is due (iii) any other
payment required to be made under this Agreement or any other material agreement
between the Buyer or any of its Affiliates and the Seller or any of its
Affiliates ** of such failure to pay which such payment is due.

 
USA Airbus A330 Purchase Agreement
  PA — 80 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  (8)   The Buyer repudiates, cancels or terminates this Agreement in whole or
in part.     (9)   The Buyer defaults in its obligation to take delivery of an
Aircraft as provided in Clause 9.     (10)   The Buyer or any of its Affiliates
defaults in the observance or performance of any other covenant, undertaking or
obligation contained in this Agreement or any other material agreement between
the Buyer or its Affiliates, on the one hand, and the Seller or its Affiliates
on the other hand, provided that, if such breach or default is capable of being
cured, such breach or default is not cured within any specified cure period, **.
    (11)   Any other event that the parties will have agreed in writing
constitutes a Termination Event hereunder.     21.2   **

21.3   **   21.4   Notice of Termination Event       Promptly upon obtaining
knowledge of the occurrence of a Termination Event by the Buyer, the Buyer will
notify the Seller of such occurrence in writing, provided, that any failure by
the Buyer to notify the Seller will not prejudice the Seller’s rights or
remedies hereunder.   21.5   **   21.6   Information Covenants       The Buyer
hereby covenants and agrees that, from the date of this Agreement until no
further Aircraft are to be delivered hereunder, the Buyer will furnish or cause
to be furnished to the Seller the following, it being understood that this
covenant with respect to Clauses 21.6 (a), (b) and (c) will be deemed satisfied
if the information requested in those clauses is filed, un-redacted, with the
U.S. Securities and Exchange Commission and is publicly available on EDGAR (or
any successor online resource):

 
USA Airbus A330 Purchase Agreement
  PA — 81 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  (a)   Annual Financial Statements. As soon as available and in any event no
later than the date that the Buyer furnish such annual statements to the
Securities and Exchange Commission or successor thereto (the “SEC”) (i) a copy
of the SEC Form 10-K filed by the Buyer with the SEC for such fiscal year, or,
if no such Form 10-K was filed by the Buyer for such fiscal year, ** following
the close of such fiscal year of the Buyer, the consolidated balance sheet of
the Buyer and its Subsidiaries, as at the end of such fiscal year and the
related consolidated statements of operations, of common stockholders’ equity
(deficit) (in the case of the Buyer and its Subsidiaries) and of cash flows for
such fiscal year, setting forth comparative consolidated figures as of the end
of and for the preceding fiscal year, and examined by any firm of independent
public accountants of recognized standing selected by the Buyer and reasonably
acceptable to the Seller, whose opinion will not be qualified as to the scope of
audit or as to the status of the Buyer as a going concern, and (ii) a
certificate of such accounting firm stating that its audit of the business of
the Buyer was conducted in accordance with generally accepted auditing
standards.     (b)   Quarterly Financial Statements. As soon as available and in
any event no later than the date that the Buyer furnish such quarterly
statements to the SEC, a copy of the SEC Form 10-Q filed by the Buyer, as a
group, with the SEC for such quarterly period, or, if no such Form 10-Q was
filed by the Buyer with respect to any such quarterly period, no later than the
** following the close of such quarterly period, the consolidated balance sheet
of the Buyer and its Subsidiaries, as at the end of such quarterly period and
the related consolidated statements of operations for such quarterly period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period and in each case setting forth comparative consolidated figures
as of the end of and for the related periods in the prior fiscal year, all of
which will be certified by an Authorized Officer of the Buyer, subject to
changes resulting from audit and normal year-end audit adjustments.     (c)  
Other Information. Promptly upon transmission thereof, copies of any filings and
registrations with, and reports to, the SEC by the Buyer or any of its
Affiliates, and, with reasonable promptness, such other information or documents
(financial or otherwise) as the Seller may reasonably request from time to time.

    For the purposes of this Clause 21.6, (x) an “Authorized Officer” of the
Buyer will mean the Chief Executive Officer, the Chief Financial Officer or any
Vice President and above thereof who reports directly or indirectly to the Chief
Financial Officer and (y) “Subsidiaries” will mean, as of any date of
determination, those companies owned by the Buyer whose financial results the
Buyer is required to include in its statements of consolidated operations and
consolidated balance sheets.

 
USA Airbus A330 Purchase Agreement
  PA — 82 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



21.7   Information Undertakings       The Buyer undertakes, from the date of
this Agreement until no further Aircraft are to be delivered hereunder, to use
best reasonable efforts to furnish or cause to be furnished to the Seller the
following information:

  (a)   Debt Rescheduling. (i) Promptly upon the commencement by the Buyer of
negotiations with one or more of its significant creditors with a view to
general readjustment or rescheduling of all or any material part of its
indebtedness under circumstances in which a reasonable business person, in the
exercise of prudent business judgment, would conclude that the Buyer would
otherwise not be able to pay such indebtedness as it falls due, notice of
commencement of such negotiations, and (ii) thereafter timely advice of the
progress of such negotiations until such negotiations are terminated or
completed.     (b)   Acceleration of other indebtedness. Immediately upon
knowledge by the Buyer that the holder of any bond, debenture, promissory note
or any similar evidence of indebtedness of the Buyer or any Affiliate thereof
(“Other Indebtedness”) has demanded payment, given notice or exercised its right
to a remedy having the effect of acceleration with respect to a claimed event of
default under any Other Indebtedness, where the impact of the acceleration is
likely to have a material adverse effect on the Buyer’s ability to perform its
obligations under or in connection with the transactions contemplated by this
Agreement, notice of the demand made, notice given or action taken by such
holder and the nature and status of the claimed event of default and what the
action the Buyer is taking with respect thereto.

 
USA Airbus A330 Purchase Agreement
  PA — 83 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



22   MISCELLANEOUS   22.1   Data Retrieval       On the Seller’s reasonable
request, the Buyer will provide the Seller with all the necessary data, as
customarily compiled by it and pertaining to the operation of the Aircraft, to
assist the Seller in making an efficient and coordinated survey of all
reliability, maintenance, operational and cost data with a view to improving the
safety, availability and operational costs of the Aircraft.   22.2   Notices    
  All notices and requests required or authorized hereunder will be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier, certified air mail (return
receipt requested) or facsimile at the addresses and numbers set forth below.
The date on which any such notice or request is so personally delivered, or if
such notice or request is given by commercial courier, certified air mail or
facsimile the date on which it is given, will be deemed to be the effective date
of such notice or request.       The Seller will be addressed at:

1, rond-point Maurice Bellonte
31700 Blagnac France
Attention: Director – Contracts
Telephone: 33 05 61 30 40 12
Telecopy: 33 05 61 30 40 11
cc: General Counsel
Fax: (480) 693-5932

    The Buyer will be addressed, in the case of any item to be delivered other
than via commercial courier or personal service or delivery, at:

4000 East Sky Harbor Boulevard
Phoenix, Arizona 85034
Attention: Senior Vice President and Chief Financial Officer
cc: General Counsel
Telephone: (480) 693-5710
Fax: (480) 693-2899

 
USA Airbus A330 Purchase Agreement
  PA — 84 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    And, in the case of any item to be delivered via courier or personal service
or delivery,

111 West Rio Salado Parkway
Tempe, Arizona 85281
Attention: Senior Vice President and Chief Financial Officer

    From time to time, the party receiving the notice or request may designate
another address or another person.   22.3   Waiver       The failure of either
party to enforce at any time any of the provisions of this Agreement, to
exercise any right herein provided or to require at any time performance by the
other party of any of the provisions hereof will in no way be construed to be a
present or future waiver of such provisions nor in any way to affect the
validity of this Agreement or any part hereof or the right of the other party
thereafter to enforce each and every such provision. The express waiver by
either party of any provision, condition or requirement of this Agreement will
not constitute a waiver of any future obligation to comply with such provision,
condition or requirement.   22.4   Interpretation and Law       THIS AGREEMENT
WILL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED
BY AND CONSTRUED AND THE PERFORMANCE THEREOF WILL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.       THE PARTIES HEREBY ALSO AGREE THAT THE UNITED NATIONS
CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS WILL NOT APPLY TO
THIS TRANSACTION.       REGARDING THE CAPE TOWN CONVENTION ON INTERNATIONAL
INTERESTS IN MOBILE EQUIPMENT, THE BUYER AGREES THAT IT WILL NOT, AND IT WILL
NOT PERMIT ANY LENDER OR FINANCIER FINANCING EITHER AIRCRAFT OR PREDELIVERY
PAYMENTS TO, REGISTER ANY INTEREST IN AN UNDELIVERED AIRCRAFT OR IN ANY
PROPULSION SYSTEM INSTALLED THEREON AT THE INTERNATIONAL REGISTRY IN CONNECTION
WITH SUCH FINANCING.       Each party (i) hereby irrevocably submits itself to
the nonexclusive jurisdiction of the courts of the state of New York in New York
County and, to the extent permitted by applicable law, of the United States
District Court for the Southern District of New York, for the purposes of any
suit, action or other proceeding arising out of this Agreement or

 
USA Airbus A330 Purchase Agreement
  PA — 85 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    any of the transactions contemplated hereby brought by any party or parties
hereto, and (ii) hereby waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any such suit, action or proceeding, to
the extent permitted by applicable law, the defense of sovereign immunity, any
claim that it is not personally subject to the jurisdiction of the above-named
courts by reason of sovereign immunity or otherwise or that it or its property
is exempt or immune from jurisdiction of such court or from legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution or judgment, execution of judgment or otherwise) and to the
extent permitted by applicable law, that the suit, action or proceeding which is
referred to in clause (i) above is brought in an inconvenient forum, that the
venue of such suit, action or proceeding is improper, or that this Agreement or
the subject matter hereof or any of the transactions contemplated hereby may not
be enforced in or by these courts.   22.4.1   Service of process in any suit,
action or proceeding in respect of any matter as to which the Buyer has
submitted to jurisdiction under Clause 22.4 may be made on the Buyer by delivery
of the same personally or by dispatching the same via Federal Express, UPS, or
similar international air courier, service prepaid to, CT Corporation, 111
Hudson St., New York, NY (or such other office in the City of New York as such
agent will then be occupying), as agent for the Buyer, it being agreed that
service upon CT Corporation will constitute valid service upon the Buyer or by
any other method authorized by the laws of the State of New York.   22.4.2  
Service of process in any suit, action or proceeding in respect of any matter as
to which the Seller has submitted to jurisdiction under Clause 22.4 may be made
on the Seller by delivery of the same personally or by dispatching the same via
Federal Express, UPS, or similar international air courier, service prepaid to,
CT Corporation, 111 Hudson St., New York, NY (or such other office in the City
of New York as such agent will then be occupying), as agent for the Seller, it
being agreed that service upon CT Corporation will constitute valid service upon
the Seller or by any other method authorized by the laws of the State of New
York.   22.5   Waiver of Jury Trial       EACH OF THE PARTIES HERETO WAIVES ITS
RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND FOR ANY COUNTERCLAIM OR CROSS-CLAIM THEREIN.   22.6   No
Representations outside of this Agreement       The parties declare that, prior
to the execution of this Agreement, they, with the advice of their respective
counsel, apprised themselves of sufficient relevant data in order that they
might intelligently exercise their own judgments in deciding whether to execute
this Agreement and in deciding on the contents of this Agreement. Each party
further declares that its decision to execute this Agreement is not predicated
on or influenced by any declarations or representations by any other person,
party, or any predecessors in interest, successors, assigns, officers,
directors, employees, agents or attorneys of any

 
USA Airbus A330 Purchase Agreement
  PA — 86 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    said person or party, except as set forth in this Agreement. This Agreement
resulted from negotiation involving counsel for all of the parties hereto and no
term herein will be construed or interpreted against any party under the contra
proferentum or any related doctrine.   22.7   Confidentiality       Subject to
any legal or governmental requirements of disclosure, or a request in a judicial
proceeding (in which case, the party subject to the request will duly inform the
other parties to the Agreement of such request so that such parties may seek
appropriate protective order) the parties (which for this purpose will include
their employees, agents and advisors) will maintain the terms and conditions of
this Agreement and any reports or other data furnished hereunder (including, but
not limited to, Clauses 14 and 16) strictly confidential. Without limiting the
generality of the foregoing, the Buyer and the Seller will each use its best
efforts to limit the disclosure of the contents of this Agreement to the extent
legally permissible in any filing required to be made by the Buyer with any
governmental agency and will make such applications as will be necessary to
implement the foregoing.       With respect to any public disclosure or filing,
the Buyer agrees to submit to the Seller a copy of the proposed document to be
filed or disclosed and will give the Seller a reasonable period of time in which
to review said document. The Buyer and the Seller will consult with each other
prior to the making of any public disclosure or filing, permitted hereunder, of
this Agreement or the terms and conditions thereof.       The provisions of this
Clause 22.7 will survive any termination of this Agreement.   22.8  
Severability       If any provision of this Agreement should for any reason be
held to be without effect, the remainder of this Agreement will remain in full
force and effect. To the extent permitted by applicable law, each party hereto
hereby waives any provision of law, which renders any provision of this
Agreement prohibited or unenforceable in any respect.   22.9   Alterations to
Contract       This Agreement, including its Exhibits and Appendices, together
with other agreements between the parties executed as of the date hereof,
contains the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersedes any previous understanding, commitments
or representations whatsoever, whether oral or written including that certain
term sheet between the Seller and the Buyer, dated June 14, 2007]. This
Agreement will not be amended or modified except by an instrument in writing of
even date herewith or subsequent hereto executed by both parties or by their
fully authorized representatives.

 
USA Airbus A330 Purchase Agreement
  PA — 87 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



22.10   Inconsistencies       In the event of any inconsistency between the
terms of this Agreement and the terms contained in either (i) the Specification,
or (ii) any other Exhibit ** attached to this Agreement, in each such case the
terms of such Specification, Exhibit ** will prevail over this Agreement. For
the purpose of this Clause 22.10, the term Agreement will not include either
Specification or any Exhibit **.   22.11   Language       All correspondence,
documents and any other written matters in connection with this Agreement will
be in English.   22.12   Headings       All headings in this Agreement are for
convenience of reference only and do not constitute a part of this Agreement.  
22.13   Counterparts       This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered will be
an original, but all such counterparts will together constitute one and the same
instrument.

 
USA Airbus A330 Purchase Agreement
  PA — 88 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



23   CERTAIN REPRESENTATIONS OF THE PARTIES   23.1.   Buyer’s Representations  
    The Buyer represents and warrants to the Seller:

  (i)   it is a corporation organized and existing in good standing under the
laws of the State of Delaware and has the corporate power and authority to enter
into and perform its obligations under this Agreement;     (ii)   neither the
execution and delivery by it of this Agreement, nor the consummation of any of
the transactions by it contemplated hereby, nor the performance by it of the
obligations hereunder, constitutes a breach of any agreement to which it is a
party or by which its assets are bound; and     (iii)   this Agreement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.

23.2   Seller’s Representations       The Seller represents and warrants to the
Buyer:

  (i)   the Seller is a société à responsabilité limitée organized and existing
in good standing under the laws of the Republic of France and has the corporate
power and authority to enter into and perform its obligations under this
Agreement;     (ii)   neither the execution and delivery by the Seller of this
Agreement, nor the consummation of any of the transactions by the Seller
contemplated hereby, nor the performance by the Seller of the obligations
hereunder, constitutes a breach of any agreement to which the Seller is a party
or by which its assets are bound;     (iii)   this Agreement has been duly
authorized, executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller enforceable against the Seller in
accordance with its terms.

 
USA Airbus A330 Purchase Agreement
  PA — 89 of 95

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

                  US AIRWAYS, INC.       AIRBUS S.A.S.
 
               
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
 Name: John J. Leahy
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
Customers

 
USA — Airbus A330 Purchase Agreement
  PA

EXECUTION   PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
     The A330-200 Standard Specification is contained in a separate folder.
Exh. A-1 — 1 of 1

      USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
     The A330-300 Standard Specification is contained in a separate folder.
Exh. A-2 — 1 of 1

      USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
     The A340-300 Standard Specification is contained in a separate folder.
Exh. A-3 — 1 of 1

      USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
     The A340-500 Standard Specification is contained in a separate folder.
Exh. A-4 — 1 of 1

      USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1.A



       
AIRBUS
    SCN No.
SPECIFICATION CHANGE NOTICE
    Issue
(SCN)
    Dated
 
    Page No.        

TITLE
DESCRIPTION
EFFECT ON WEIGHT
Manufacturer’s Weight Empty Change:
Operational Weight Empty Change:
Allowable Payload Change:
REMARKS/REFERENCES
Response to RFC
SPECIFICATION CHANGED BY THIS SCN
THIS SCN REQUIRES PRIOR OR CONCURRENT ACCEPTANCE OF THE FOLLOWING SCN(s)
 
PRICE PER AIRCRAFT
US DOLLARS:
AT DELIVERY CONDITIONS:
This change will be effective on                      Aircraft No.
                     and subsequent provided approval is received by
                                   .

     
BUYER APPROVAL
  SELLER APPROVAL
 
   
By:
  By:
 
   
Title: (Authorized Finance Department Officer)
  Date:
 
   
By:
   
 
   
Title: (Authorized maintenance or flight operations officer)
   
 
   
Date:
   

Exh. B-1.A — 1 of 2

      USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1.A



       
AIRBUS
    SCN No.
SPECIFICATION CHANGE NOTICE
    Issue
(SCN)
    Dated
 
    Page No.        

SCOPE OF CHANGE (FOR INFORMATION ONLY)
 
Exh. B-1.A — 2 of 2

      USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Exhibit B.1.B
A330-200 definition Technical SCN List

                  A330-200         RFC (from -   Jan 07         300 for ref)  
DC   TITLE (based on previous A330-300 definition)   REMARKS
**
  **   **   **

  **   Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



               
 
            EXHIBIT B-2
AIRBUS
    Airline        
 
             
MANUFACTURER’S SPECIFICATION
    MSCN Number        
CHANGE NOTICE
    Issue        
 
    Dated        
(MSCN)
    Page   1 of 3            

     Title:
     Description
     Effect on weight
Manufacturer’s Weight Empty Change :
Operational Weight Empty Change :
Allowable Payload Change :
     Remarks/References
     Specification changed by this MSCN
 

                         
Price per aircraft
                       
 
                       
US DOLLARS :
                       
 
                       
AT DELIVERY CONDITIONS :
                       
 
                       
This change will be effective on
  AIRCRAFT N°
  and subsequent.        
 
                       
Provided MSCN is not rejected by
                       
 
                       
Buyer Approval
  Seller Approval
               
 
                       
By :
  By :
               
 
                       
Date :
  Date :
               

    Exh B-2 — 1 of 3 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



               
 
            EXHIBIT B-2
AIRBUS
    Airline        
 
             
MANUFACTURER’S SPECIFICATION
    MSCN Number        
CHANGE NOTICE
    Issue        
 
    Dated        
(MSCN)
    Page   2 of 3            

Specification repercussion:
After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:
     
 

                         
Price per aircraft
                       
 
                       
US DOLLARS :
                       
 
                       
AT DELIVERY CONDITIONS :
                       
 
                       
This change will be effective on
  AIRCRAFT N°
  and subsequent.        
 
                       
Provided MSCN is not rejected by
                       
 
                       
Buyer Approval
  Seller Approval
               
 
                       
By :
  By :
               
 
                       
Date :
  Date :
               

    Exh B-2 — 2 of 3 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



               
AIRBUS
    Airline       EXHIBIT B-2
 
             
MANUFACTURER’S SPECIFICATION
    MSCN Number        
CHANGE NOTICE
    Issue        
 
    Dated        
(MSCN)
    Page   3 of 3            

Scope of change (FOR INFORMATION ONLY)
 

                         
Price per aircraft
                       
 
                       
US DOLLARS :
                       
 
                       
AT DELIVERY CONDITIONS :
                       
 
                       
This change will be effective on
  AIRCRAFT N°
  and subsequent.        
 
                       
Provided MSCN is not rejected by
                       
 
                       
Buyer Approval
  Seller Approval
               
 
                       
By :
  By :
               
 
                       
Date :
  Date :
               

    Exh B-2 — 3 of 3 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SELLER SERVICE LIFE POLICY
ITEMS COVERED

     
1
  The Items covered by the Service Life Policy pursuant to Clause 12.2 are those
Seller Items of primary and auxiliary structure described hereunder.
 
   
2
  WINGS — CENTER AND OUTER WING BOX (LEFT AND RIGHT)
 
   
2.1
  Wing Structure
 
   
2.1.1
  **
 
   
2.1.2
  **
 
   
2.1.3
  **
 
   
2.2
  Fittings
 
   
2.2.1
  **
 
   
2.2.2
  **
 
   
2.2.3
  **
 
   
2.2.4
  **
 
   
2.3
  Auxiliary Support Structure
 
   
2.3.1
  **
 
   
2.3.1.1
  **
 
   
2.3.1.2
  **
 
   
2.3.2
  **
 
   
2.3.2.1
  **
 
   
2.3.2.2
  **
 
   
2.3.3
  **
 
   
2.3.3.1
  **
 
   
2.3.3.2
  **

          Exh. C-1 — 1 of 3

USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT C

     
2.4
  Pylon
 
   
2.4.1
  **
 
   
2.4.1.1
  **
 
   
2.4.1.2
  **
 
   
2.4.1.3
  **
 
   
2.4.1.4
  **
 
   
3
  FUSELAGE
 
   
3.1
  Fuselage structure
 
   
3.1.1
  **
 
   
3.1.2
  **
 
   
3.1.3
  **
 
   
3.1.4
  **
 
   
3.1.5
  **
 
   
3.1.6
  **
 
   
3.1.7
  **
 
   
3.1.8
  **
 
   
3.2
  Fittings
 
   
3.2.1
  **
 
   
3.2.2
  **
 
   
3.2.3
  **

          Exh. C-1 — 2 of 3

USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT C

     
4
  STABILIZERS
 
   
4.1
  Horizontal Stabilizer Main Structural Box
 
   
4.1.1
  **
 
   
4.1.2
  **
 
   
4.1.3
  **
 
   
4.1.4
  **
 
   
4.1.5
  **
 
   
4.1.5.1
  **
 
   
4.1.5.2
  **
 
   
4.2
  Vertical Stabilizer Main Structural Box
 
   
4.2.1
  **
 
   
4.2.2
  **
 
   
4.2.3
  **
 
   
4.2.4
  **
 
   
4.2.5
  **
 
   
4.2.5.1
  **
 
   
4.2.5.2
  **
 
   
5
  EXCLUSIONS
 
   
 
  **

          Exh. C-1 — 3 of 3

USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of
CERTIFICATE OF ACCEPTANCE
for A330 Aircraft
In accordance with the terms of that certain A330 Purchase Agreement dated as of
                    , between US Airways, Inc., (“Buyer”) and Airbus S.A.S.
(“Airbus”) (the “Purchase Agreement”), the acceptance inspections relating to
the Airbus A330 aircraft, Manufacturer’s Serial Number: ___, U.S. Registration
Number: ___with two (2) Rolls-Royce Trent series propulsion systems installed
thereon, serial nos. ___(position #1) and ___(position #2) (the “A330
Aircraft”), have taken place at Toulouse, France, on the ___day of
                    , ___.
In view of said inspections having been carried out with satisfactory results,
and with any remaining discrepancies note separately, Buyer hereby approves the
A330 Aircraft as being in conformity with the provisions of the Purchase
Agreement.
This acceptance does not impair the rights of the Buyer that may be derived from
the warranties relating to the A330 Aircraft set forth in the Purchase
Agreement.

                  RECEIPT AND ACCEPTANCE OF THE ABOVE-
DESCRIBED A330 AIRCRAFT ACKNOWLEDGED    
 
                US AIRWAYS, INC.    
 
           
 
  By:        
 
     
 
   
 
           
 
  Its:        
 
           

      USA Airbus A330 Purchase Agreement
EXECUTION   Exh. D — 1 of 1

PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT E
BILL OF SALE for [A330/A340] Aircraft
Know all persons by these presents that Airbus S.A.S. (“Airbus”), organized and
existing under the laws of the Republic of France, whose address is 1 rond-point
Maurice Bellonte, 31700 Blagnac, France, is the owner of the full legal and
beneficial title to the following airframe (the “Airframe”), the attached
propulsion systems as specified (the “Propulsion Systems”) and all appliances,
components, parts, instruments, accessories, furnishings, modules and other
equipment of any nature, excluding buyer furnished equipment, incorporated
therein, installed thereon or attached thereto on the date hereof (the “Parts”):

     
MANUFACTURER OF AIRFRAME:
  MANUFACTURER OF PROPULSION
 
  SYSTEMS:
 
   
AIRBUS
  [PRATT & WHITNEY/GENERAL ELECTRIC/CFM
 
  INTERNATIONAL/ROLLS ROYCE]
 
   
MODEL:     [A330-[ ]/A340-[ ]]
  MODEL: [PW 4168A/PW 4170/CF6
 
  8031A4/TRENT 772B/TRENT 553A2.61]
 
   
MANUFACTURER’S
  SERIAL NUMBERS:
SERIAL NUMBER:       [     ]
  LH :  [     ]
 
  RH :  [     ]
 
   
REGISTRATION NO:       [     ]
   

The Airframe, Engines and Parts are hereafter together referred to as the
aircraft (the “[A330/A340] Aircraft”).
AIRBUS does this ___day of                      sell, transfer and deliver all
of its above described rights, title and interest to the [A330/A340] Aircraft to
the following company forever, said [A330/A340] Aircraft to be the property
thereof:
US AIRWAYS, INC., (THE “BUYER”).
Airbus hereby warrants to the Buyer, its successors and assigns that it has on
the date hereof good and lawful right to sell, deliver and transfer title to the
[A330/A340 Aircraft to the Buyer and that there is hereby conveyed to the Buyer
on the date hereof good, legal and valid title to the [A330/A340] Aircraft, free
and clear of all liens, claims, charges, encumbrances and rights of others,
other than those arising by or through the Buyer and that the Seller will
warrant and defend such title forever against all claims and demands whatsoever.
Exh. E — 1 of 2
USA Airbus A330 Purchase Agreement

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT E
IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized representative this                      day of
[                ].
AIRBUS S.A.S.
By:
Title:
Signature:
Location:
Exh. E — 2 of 2
USA Airbus A330 Purchase Agreement

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT F
EXHIBIT F
TECHNICAL DATA INDEX

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 1 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TECHNICAL DATA INDEX
**

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 2 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
 
                           
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **

**

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
      **   **   **   **   **    
 
      **   **   **   **   **    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 4 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
 
                           
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 5 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
                           
**
  **   **   **   **   **   **   **

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 6 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
                           
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 7 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
                          **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
                          **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
                          **
 
                           
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
                          **
**
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 8 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED





--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
                          **
**
  **   **   **   **   **   **   **
 
                           
**
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 9 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED





--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 10 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED





--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **    
 
                           
 
                          **
 
                           
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 11 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED





--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
      **   **   **   **   **    
 
  **   **   **   **   **   **    
 
                           
 
                          **
 
                           
**
  **   **   **   **   **   **    
 
      **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
      **   **   **   **   **   **

     
USA Airbus A330 Purchase Agreement
  Exhibit F — 12 of 17
EXECUTION
   
**Confidential Treatment Requested.
  CONFIDENTIAL AND PRIVILEGED





--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
      **   **   **   **   **    
**
  **   **   **   **   **   **    
 
      **   **   **   **   **   **
**
  **   **   **   **   **   **   **
 
                           
 
  **   **   **   **   **   **   **
 
                           
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **

USA Airbus A330 Purchase Agreement
EXECUTION   Exhibit F — 13 of 17 **Confidential Treatment Requested.  
CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
                           
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    

  USA Airbus A330 Purchase Agreement
EXECUTION   Exhibit F — 14 of 17 **Confidential Treatment Requested.  
CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
 
      **   **   **   **   **    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **

  USA Airbus A330 Purchase Agreement
EXECUTION   Exhibit F — 15 of 17 **Confidential Treatment Requested.  
CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
                           
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **

USA Airbus A330 Purchase Agreement
EXECUTION   Exhibit F — 16 of 17 **Confidential Treatment Requested.  
CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments
**
                           
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    

  USA Airbus A330 Purchase Agreement
EXECUTION   Exhibit F — 17 of 17 **Confidential Treatment Requested.  
CONFIDENTIAL AND PRIVILEGED

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
SELLER PRICE REVISION FORMULA

     
1
  BASE PRICE
 
   
 
  The Base Price A330-200 Airframe; the Base Price of the A330-300 Airframe; the
Base Price of the A340-300 Aircraft; and the Base Price of the A340-500 Aircraft
are as quoted in Clause 3 of the Agreement.
 
   
2
  BASE PERIOD
 
   
 
  The Base Prices enumerated above in Paragraph 1 of this Exhibit G-1 have been
established in accordance with the average economic conditions prevailing in **
and corresponding to a theoretical delivery in ** as defined by “ECIb” and “ICb”
index values indicated in Paragraph 4 of this Exhibit G-1.
 
   
 
  These Base Prices are subject to adjustment for changes in economic conditions
as measured by data obtained from ** and in accordance with the provisions of
Paragraphs 4 and 5 of this Exhibit G-1.
 
   
 
  **
 
   
3
  INDEXES
 
   
 
  Labor Index: **
 
   
 
  Material Index: **
 
   
4
  **
 
   
5
  **
 
   
5.1
  **
 
   
5.2
  **
 
   
5.3
  **

    Exh. G-1 — 1 of 1

USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
PRATT & WHITNEY PROPULSION SYSTEMS PRICE REVISION FORMULA

     
1.
  REFERENCE PRICE
 
   
 
  The Reference Price of the PW 4168A and PW 4170 Propulsion Systems are as
quoted in Clauses 3.2.3.1 and 3.2.3.2 of the Agreement.
 
   
 
  This Reference Prices is subject to adjustment for changes in economic
conditions as measured by data obtained from the **, and in accordance with the
provisions of Paragraphs 4 and 5 of this Exhibit G-2.
 
   
2.
  REFERENCE PERIOD
 
   
 
  The above Reference Price has been established in accordance with the economic
conditions prevailing in ** as defined, according to PRATT & WHITNEY by the **
values indicated in Paragraph 4 hereof.
 
   
3.
  INDEXES
 
   
 
  Labor Index: **
 
   
 
  Material Index : **
 
   
4.
**
 
   
 
 
 
   
5.
  **
 
   
5.1
  **
 
   
5.2
  **
 
   
5.3
  **
 
   
5.4
  **
 
   
5.5
  **

    Exh. G-2 — 1 of 1

USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3
GENERAL ELECTRIC PROPULSION SYSTEMS PRICE REVISION FORMULA

     
1
  REFERENCE PRICE
 
   
 
  The Reference Price of the GE CF6-80E1A4 propulsion systems is as quoted in
Clause 3.2.2.3 of the Agreement. This Reference Price is subject to adjustment
for changes in economic conditions as measured by data obtained from ** and in
accordance with the provisions of Paragraphs 4 and 5 of this Exhibit G-3.
 
   
2
  REFERENCE PERIOD
 
   
 
  The above Reference Price has been established in accordance with the economic
conditions prevailing for a theoretical delivery in ** as defined by General
Electric by the **.
 
   
3
  INDEXES
 
   
 
  Labor Index: **
 
   
 
  Material Index: **
 
   
4
  **
 
   

  **
 
   
5.
  **
 
   
5.1
  **
 
   
5.2
  **
 
   
5.3
  **
 
   
5.4
  **

    Exh. G-3 — 1 of 1

USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



EXHIBIT G-4
ROLLS ROYCE PROPULSION SYSTEMS PRICE REVISION FORMULA

     
1
  REFERENCE PRICE
 
   
 
  The Reference Price of the Rolls-Royce Trent 772B Propulsions Systems is as
quoted in Clause 3.2.2.4 to the Agreement.
 
   
 
  This Reference Price is subject to adjustment for changes in economic
conditions as measured by data obtained from the **, and in accordance with the
provisions of Paragraphs 4 and 5 of this Exhibit G-4.
 
   
2
  REFERENCE PERIOD
 
   
 
  The above Reference Price has been established in accordance with the average
economic conditions prevailing in ** as defined, according to ROLLS ROYCE, by
the ** values indicated in Paragraph 4 of this Exhibit G-4.
 
   
3
  INDEXES
 
   
 
  Labor Index: **
 
   
 
  Material Index: **
 
   
 
  **
 
   
4
  **
 
   
 
   
 
   
5
  **
 
   
5.1
  **
 
   
5.2
  **
 
   
5.3
  **
 
   
5.4
  **

    Exh. G-4 — 1 of 1

USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



EXHIBIT H
General Conditions of Licensing of Software
These General Conditions of Licensing of Software (the “General Conditions”)
will provide the conditions for the supply of software developed by and
proprietary to Airbus S.A.S (“Airbus”) and licensed to Airbus North America
Customer Services, Inc. (“ANACS”) for supply and license to any user (such user,
whether provided with the software ** is referred to hereinafter as the
“Buyer”). These General Conditions will be incorporated into any
product-specific license agreement entered into between the Buyer and ANACS and
will apply to any software license granted to the Buyer to the extent not in
conflict with any such product-specific agreement that post-dates execution of
these General Conditions.
**

10.   MISCELLANEOUS   10.1   Severability       If a court holds any provision
of these General Conditions or any part thereof to be illegal, invalid or
unenforceable, the remaining provisions and remainder of the relevant provision
will remain in full force and effect and the parties will amend these General
Conditions to give effect to the remainder of the clause to the maximum extent
possible.   10.2   Injunctive relief       The Buyer agrees that money damages
would not be a sufficient remedy for any breach of these General Conditions by
the Buyer or its representatives and that ANACS will be entitled to injunctive
relief, specific performance and any other appropriate equitable remedies for
any such breach, in addition to all other remedies available at law or equity.  
10.3   No Waiver       The failure of either party to enforce at any time any
obligations hereunder or to require performance of the same by the other party
shall in no way be construed to be a present or future waiver of such
obligation.   10.4   Notices       All notices and requests required or
authorized hereunder shall be given in writing either by registered mail (return
receipt requested) or by telefax. In the case of any such notice or request
being given by registered mail, the date upon which the answerback is recorded
by the addressee or, in case of a telefax, the date upon which it is sent a
correct confirmation printout, shall be deemed to be the effective date of such
notice or request.   10.5   Applicable Law

    Exh. H — 1 of 2

USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

**Confidential Treatment Requested.    



 



--------------------------------------------------------------------------------



 



EXHIBIT H

    These General Conditions shall be governed by and construed in accordance
with the laws of the State of New York, without application of conflict of laws
principles, which could result in the application of the law of any other
jurisdiction. The United Nations Convention on the International Sale of Goods,
1988, shall not apply hereto.

    Exh. H — 2 of 2

USA — Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 1
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

Re:   SPARE PARTS PROCUREMENT

Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”), and AIRBUS S.A.S. (the “Seller”), have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 1 (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

      LA1 — 1 of 23 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



CONTENTS
PARAGRAPHS

             
1
  -       GENERAL
 
           
2
  -       INITIAL PROVISIONING
 
           
3
  -       STORES
 
           
4
  -       DELIVERY
 
           
5
  -       PRICE
 
           
6
  -       PAYMENT PROCEDURES AND CONDITIONS
 
           
7
  -       TITLE
 
           
8
  -       PACKAGING
 
           
9
  -       DATA RETRIEVAL
 
           
10
  -       BUY-BACK
 
           
11
  -       WARRANTIES
 
           
12
  -       **
 
           
13
  -       TERMINATION
 
           
14
  -       ASSIGNMENT
 
           
15
  -       COUNTERPARTS

      LA1 — 2 of 23 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



1.   GENERAL   1.1   Material       This Letter Agreement covers the terms and
conditions for the services offered by the Seller to the Buyer in respect of the
Aircraft spare parts and other equipment (“Material Support”) listed below in
Paragraphs 1.1(a) through 1.1(f) (“Material”) and is intended by the parties to
be and will constitute an agreement of sale of all Material furnished to the
Buyer by the Seller pursuant hereto.       The Material will comprise:

  (a)   Seller Parts (defined as industrial proprietary components, equipment,
accessories or parts of the Seller manufactured to the detailed design of the
Seller or a subcontractor of it and bearing official part numbers of the Seller
or material for which the Seller has exclusive sales rights in the United
States).     (b)   Supplier Parts classified as Repairable Line Maintenance
Parts in accordance with the applicable ATA Specification.     (c)   Supplier
Parts classified as Expendable Line Maintenance Parts in accordance with the
applicable ATA Specification.     (d)   Ground Support Equipment (GSE) and
Specific (To-Type) tools.     (e)   Hardware and standard material.     (f)  
Consumables and raw material as a package.         It is expressly understood
that Seller Parts will not include parts manufactured pursuant to a parts
manufacturing authority.         Material covered under Paragraphs 1.1(e) and
1.1(f) is available only as a package when supplied as part of the Initial
Provisioning defined in Paragraph 1.2.1.

1.2   Scope of Material Support   1.2.1   The Material Support to be provided by
the Seller hereunder covers all Material purchased by the Buyer from the Seller
during the Initial Provisioning Period (defined below in Paragraph 2) (the
“Initial Provisioning”) and all items in Paragraphs 1.1(a) through 1.1(d) for
purchases additional to the Initial Provisioning.

       LA1 — 3 of 23 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    



--------------------------------------------------------------------------------



 



1.2.2   Propulsion Systems, including associated parts and spare parts therefor,
are not covered under this Letter Agreement and will be subject to direct
negotiations between the Buyer and the Propulsion Systems manufacturer(s). **  
1.2.3   During a period commencing on the date hereof and continuing as long as
at least ** aircraft of the type of the Aircraft are operated in commercial air
transport service of which, at least ** is operated by the Buyer (the “Term”),
the Seller will maintain or cause to be maintained such stock of Seller Parts as
the Seller deems reasonable and will furnish at reasonable prices Seller Parts
adequate to meet the Buyer’s needs for maintenance of the Aircraft. Such Seller
Parts will be sold and delivered in accordance with Paragraphs 4 and 5 of this
Letter Agreement, upon receipt of the Buyer’s orders.       The Seller will use
its reasonable efforts to obtain a similar service from all Suppliers of parts
that are originally installed on the Aircraft and not manufactured by the
Seller.   1.3   Purchase Source of Material       The Buyer agrees to purchase
from the Seller, or another source in compliance with FAA requirements, the
Seller Parts required for the Buyer’s own needs during the Term, and in
addition, the Buyer may purchase Seller Parts of other airlines operating
aircraft of the type of the Aircraft, or may purchase items equivalent to Seller
Parts from airlines or from distributors or dealers, on the condition that the
Seller Parts have been designed and manufactured by, or obtained from, the
Seller, and the Buyer may also exercise its rights under Paragraph 1.4.   1.4  
Manufacture of Material by the Buyer   1.4.1   The provisions of Paragraph 1.3
of this Letter Agreement notwithstanding, the Buyer may manufacture or have
manufactured Seller Parts for its own use or may purchase for its own use Seller
Parts from any source other than those listed in Paragraph 1.3 in the following
cases:

  (a)   after expiration of the Term, provided that at such time the Seller is
out of stock of a required Seller Part;     (b)   at any time, to the extent
Seller Parts are needed to effect AOG repairs on any Aircraft and are not
available from the Seller within a lead time shorter than or equal to the time
in which the Buyer can procure said Seller Parts from another source, provided
the Buyer will sell or lease such Seller Parts only if they are assembled in an
Aircraft that is sold or leased;

      LA1 — 4 of 23 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  (c)   at any time, if the Seller fails to fulfill its obligations with respect
to any Seller Parts pursuant to Paragraph 1.2 above within a reasonable period
after written notice thereof from the Buyer;     (d)   at any time, if with
respect to certain Seller Parts, the Seller has granted, under the Illustrated
Parts Catalog supplied in accordance with this Letter Agreement, the right of
local manufacture of Seller Parts; and     (e)   after written approval by the
Seller, such approval not to be unreasonably withheld.

1.4.2   The Buyer may manufacture the Seller’s proprietary tooling from drawings
and other data supplied by the Seller or the manufacturer.   1.4.3   The rights
granted to the Buyer in Paragraph 1.4.1 will not in any way be construed as a
license, nor will they in any way obligate the Buyer to pay any license fee,
royalty or obligation whatsoever, nor will they in any way be construed to
affect the rights of third parties.   1.4.4   The Seller will provide the Buyer
with all technical data reasonably necessary to manufacture Seller Parts and the
Seller’s proprietary tooling, in the event the Buyer is entitled to do so
pursuant to Paragraphs 1.4.1 and 1.4.2. The proprietary rights to such technical
data will be subject to the terms of Clause14.12 of the Agreement.   2.  
INITIAL PROVISIONING       The period up to and including the ** after delivery
of the last Aircraft will hereinafter be referred to as the Initial Provisioning
Period.   2.1   Seller-Supplied Data       The Seller will prepare and supply to
the Buyer the following data:   2.1.1   Initial Provisioning Data — Seller      
The Seller will provide to the Buyer initial provisioning data provided for in
the applicable ATA Specification (“Initial Provisioning Data”) in a form, format
and within a time period to be mutually agreed upon.       A ** revision service
will be effected every **, up to the end of the Initial Provisioning Period.    
  The Seller will ensure that Initial Provisioning Data is released to the Buyer
in time

      LA1 — 5 of 23 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    



--------------------------------------------------------------------------------



 



    to allow the necessary evaluation time by the Buyer and the on-time delivery
of ordered Material.   2.1.2   Supplementary Data       The Seller will provide
the Buyer with Local Manufacture Tables (X-File), as part of the Illustrated
Parts Catalog (Additional Cross-Reference Tables), which will be a part of the
Initial Provisioning Data package.   2.1.3   Data for Standard Hardware      
The Initial Provisioning Data provided to the Buyer will include data for
hardware and standard material.   2.2   Supplier-Supplied Data   2.2.1   General
      Suppliers will prepare and issue CMM parts and IPL parts (T-files) in the
English language for those Supplier components for which the Buyer has elected
to receive data and the Seller will make reasonable efforts to ensure that the
Suppliers take such actions.       Said data (initial issue and revisions) will
be transmitted to the Buyer through the Suppliers and/or the Seller. The Seller
will **       The Seller will ensure the supply of Initial Provisioning Data to
the Buyer in time to allow the necessary evaluations by the Buyer and on-time
deliveries.   2.2.2   Initial Provisioning Data — Supplier       Initial
Provisioning Data for Supplier products provided for in the applicable ATA
Specification will be furnished as mutually agreed upon during a Preprovisioning
Meeting (defined below), with free of charge revision service assured up to the
end of the Initial Provisioning Period, or until it reflects the configuration
of the delivered Aircraft.   2.3   Preprovisioning Meeting   2.3.1   The Seller
will organize a meeting (i) at the Manufacturer’s spares center in Hamburg,
Germany (“MSC”), (ii) at ANACS or (iii) at a place to be mutually agreed, in
order to formulate an acceptable schedule and working procedure to accomplish
the Initial Provisioning of Material (the “Preprovisioning Meeting”).

      LA1 — 6 of 23 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    



--------------------------------------------------------------------------------



 



2.3.2   The date of the Preprovisioning Meeting will be mutually agreed upon,
but it will take place no earlier than ** after the Agreement will have taken
effect and no later than ** before delivery of the first Aircraft.   2.4  
Initial Provisioning Training       The Seller will furnish, at the Buyer’s
request and at no charge to the Buyer, training courses related to the Seller’s
provisioning documents, purchase order administration and handling at MSC or at
a mutually agreed location. The areas covered in these training courses are
(i) familiarization of the Buyer with the provisioning; (ii) explanation of the
technical function as well as the necessary technical and commercial Initial
Provisioning Data; and (iii) familiarization with the Seller’s purchase order
administration system.   2.5   Initial Provisioning Conference       The Seller
will organize an Initial Provisioning conference at MSC, ANACS or a location to
be mutually agreed upon that will include participation of major Suppliers, as
agreed upon during the Pre-provisioning Meeting (the “Initial Provisioning
Conference”).       Such Initial Provisioning Conference will take place no
earlier than ** after Buyer Furnished Equipment (BFE) selection or Customer
Definition Freeze (CDF), whichever last occurs.   2.6   Initial Provisioning
Data Compliance   2.6.1   Initial Provisioning Data generated by the Seller and
supplied to the Buyer will comply with the latest configuration of the Aircraft
to which such data relate, as known ** before the data are issued. Said data
will enable the Buyer to order Material conforming to its Aircraft as required
for maintenance and overhaul.       This provision will not cover Buyer
modifications unknown to the Seller, or modifications not agreed to or designed
by the Seller.   2.7   Delivery of Initial Provisioning Material   2.7.1  
During the Initial Provisioning Period, Material will conform with the latest
configuration standard of the affected Aircraft and with the Initial
Provisioning Data transmitted by the Seller. The Seller, in addition, will use
its reasonable efforts to cause Suppliers to provide a similar service for their
items. Should the Seller default in this obligation, it will immediately replace
such Seller parts and/or authorize return

      LA1 — 7 of 23 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    



--------------------------------------------------------------------------------



 



    shipment at no transportation cost to the Buyer. The Buyer will make
reasonable efforts to minimize such cost.   2.7.2   The Seller will use its
reasonable efforts to deliver Initial Provisioning Material in Paragraph 1.1(a)
of this Letter Agreement against the Buyer’s orders from the Seller and
according to the following schedule, provided the orders are received by the
Seller in accordance with published leadtime.       Initial Provisioning
Material will be delivered as provided below:

  (a)   At least ** of the ordered quantity of each Line Replacement or Line
Maintenance item: ** (for items identified as line station items, **) before
delivery of the first Aircraft of each block of Aircraft for which the Buyer has
placed Initial Provisioning orders for Material defined above in
Paragraph 1.1(a).     (b)   **     (c)   ** of the ordered quantity of each
item, including line station items: ** months after delivery of the first
Aircraft of each block of Aircraft for which the Buyer has placed Initial
Provisioning orders for Material, as defined above in Paragraph 1.1(a). If said
** percent **cannot be accomplished, the Seller will endeavor to have such items
available at its facilities for immediate supply, in case of an AOG.         The
size of each block of Aircraft referred to in the schedule above will be defined
at the Pre-Provisioning Conference and the Material will be delivered in
sequence.

2.7.3   **   2.7.4   The Buyer may cancel or modify Initial Provisioning orders
placed with the Seller with no cancellation charge as follows:

  (a)   “Long Lead-Time Material” (lead time exceeding **), not later than **
before scheduled delivery of said Material.     (b)   Normal lead time Material,
not later than ** before scheduled delivery of said Material, provided however,
that for Material that has a lead time of ** , the published lead time for the
Buyer’s right to cancel or modify orders will be equal to the published lead
time for such Material plus **.     (c)   Buyer-specific Material and Material
described in Paragraphs 1.1(b) through 1.1(f), not later than the quoted lead
time before scheduled delivery of said Material.

      LA1 — 8 of 23 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    



--------------------------------------------------------------------------------



 



2.7.5   Should the Buyer cancel or modify any orders for Material outside the
time limits defined above in Paragraph 2.7.4, the Seller will have no liability
for the cancellation or modification, and the Buyer will reimburse the Seller
for any direct cost incurred in connection therewith.   2.7.6   Except as
otherwise set forth herein, all transportation costs for the return of Material
under this Paragraph 2, including any insurance and customs duties applicable or
other related expenditures, will be borne by the Buyer.   3.   STORES   3.1  
ANACS Spares Center       The Seller has established and will maintain or cause
to be maintained, as long as at least ** aircraft of the type of the Aircraft
are ** in commercial air transport service of which at least ** is operated by
the ** (the “US Term”), a US store in North America known as the ANACS Spares
Center (“ANACS Spares Center”). The ANACS Spares Center will be operated ** for
the handling of AOG and critical orders for Seller Parts. **   3.2   Material
Support Center, Germany       The Manufacturer has established and will maintain
or cause to be maintained during the Term a store of Seller Parts at MSC. MSC
will be operated **.   3.3   Other Points of Shipment       The Seller reserves
the right to effect deliveries from distribution centers other than the ANACS
Spares Center or MSC and from any of the production facilities of the Associated
Contractors.   4.   DELIVERY   4.1   General       The Buyer’s purchase orders
will be administered in accordance with **.       The provisions of
Paragraph 4.2 of this Letter Agreement do not apply to Initial Provisioning Data
or Material as described in Paragraph 2 of this Letter Agreement.   4.2   Lead
Times

      LA1 — 9 of 23 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    



--------------------------------------------------------------------------------



 



4.2.1   In general, the lead times are (and, unless otherwise agreed, will at
all times be) in accordance with the definition in the “World Airline and
Suppliers Guide” (latest edition).   4.2.2   Material will be dispatched within
the lead times quoted in the published Seller’s price catalog for Material
described in Paragraph 1.1(a), and within the Supplier’s or supplier’s lead time
augmented by the Seller’s own order and delivery processing time (such in-house
processing time not to exceed **) for Material described in Paragraphs 1.1(b)
through 1.1(d). The Seller will endeavor to improve its lead times and neither
the Seller, the Manufacturer nor any of their Affiliates will discriminate
against the Buyer in delivery processing time.

      LA1 — 10 of 23 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



4.2.3   Expedite Service       The Seller operates a ** expedite service to
supply the relevant Seller Parts available in the Seller’s stock, workshops and
assembly line, including high-cost/long-lead-time items, to the international
airport nearest the location of such items (the “Expedite Service”).       The
Expedite Service is operated in accordance with the “World Airlines and
Suppliers Guide.” Accordingly, the Seller will notify the Buyer of the action
taken to effect the Expedite Service as follows:

  (a)   ** after receipt of an AOG order,     (b)   ** after receipt of a
critical order (imminent AOG or work stoppage),     (c)   ** after receipt of an
expedite order from the Buyer (nil stock at the Buyer’s for no-go items).

    The Seller and its subcontractors will deliver Seller Parts requested on
expedite basis against normal orders previously placed by the Buyer or upon
requests by telephone or facsimile by the Buyer’s representatives, such requests
to be confirmed by the Buyer’s subsequent order for such Seller Parts within a
reasonable time.   4.3   Delivery Status       The Seller agrees to report to
the Buyer the status of supplies against orders on a monthly basis or on a
mutually agreed timeframe.   4.4   Excusable Delay       Clause 10.1 of the
Agreement will apply to the Material support as defined in Paragraph 1 of this
Letter Agreement.   4.5   Shortages, Overshipments, Nonconformance in Orders  
4.5.1   Within ** after receipt of Material delivered pursuant to a purchase
order, the Buyer will advise the Seller of any alleged shortages or
overshipments with respect to such purchase order and of all claimed
nonconformance to specification of parts in such order.       In the event that
the Buyer has not reported such alleged shortages, overshipments or
nonconformance within such period, the Buyer will be deemed to have accepted the
deliveries unless, in the case of shortages, the Buyer can prove within a
reasonable period of time that it did not receive the Material.

LA1 — 11 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



4.5.2   In the event that the Buyer reports over-shipments or nonconformance to
the specifications within the period specified in Paragraph 4.5.1, the Seller
will, if such report is accepted, either replace the Material concerned or
credit the Buyer for Material paid for but returned to the Seller. In such case,
transportation charges will be borne by the Seller.       The Buyer will
endeavor to minimize such costs.   4.6   **   4.7   **

4.8   Cessation of Deliveries       The Seller reserves the right to stop or
otherwise suspend deliveries if the Buyer fails to meet its obligations under
Paragraph 6.   5.   PRICE   5.1   The Material prices will be:   5.1.1   **  
5.1.2   **   5.2   Validity of Prices   5.2.1   The Material prices are the
Seller’s published prices in effect on the date of receipt of the purchase order
(subject to reasonable quantities and delivery time) and will be expressed in US
dollars. Payment will be made by the Buyer to the Seller in US dollars as set
forth below in Paragraph 6.1.   5.2.2   Prices of Seller Parts will be in
accordance with the then current “Airbus Spare Parts Price Catalog and Repair
Guide”. Prices will be firm for each calendar year, except that the Seller
reserves the right to revise the prices of Seller Parts during the course of the
calendar year in the following cases:

  •   significant revision in manufacturing costs,     •   significant revision
in Manufacturer’s purchase price of materials (including significant variation
of exchange rates),

LA1 — 12 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  •   significant error in estimation of expression of any price.     **   .

5.2.3   **   5.2.4   The Seller warrants that, should the Buyer purchase from
the Seller ** of the recommended Initial Provisioning of Material identified in
Paragraphs 1.1(b) through 1.1(d) above, the average handling charge on the total
package will not exceed **. This average handling charge will be increased to **
on any orders placed less than ** prior to delivery of the first Aircraft,
provided, however, that the handling charge on any individual item will not
exceed **.   6.   PAYMENT PROCEDURES AND CONDITIONS   6.1   Currency      
Payment will be made in US dollars.   6.2   Time and Means of Payment   6.2.1  
Payment will be made by transfer of immediately available funds from the Buyer
to the Seller within ** from the date of invoice. **   6.2.2   All invoices from
Seller to Buyer pursuant to this Letter Agreement, (the “Invoices”) will be paid
within the terms hereof except in the case of any disputed charges. The Buyer
will provide notice of any such disputed charges to the Seller promptly
following identification thereof, and in all cases prior to the initial due date
of the Invoice. Each such notice of dispute shall be in writing and set forth
the disputed amount(s), the invoice number(s) a reasonably detailed description
of such disputed amount(s), and in reasonable detail, the basis of the dispute.
The Buyer will pay all undisputed amount(s) on or prior to the due date therefor
in accordance with the terms of the Invoice. The Buyer and Seller agree to
negotiate in good faith any disputed charges, and any balance due either party
at conclusion of those negotiations will be netted against other amounts, if
any, due from such party hereunder or, if there are no such other amounts,
within ** of resolution, or the original due date, whichever is later.   6.3  
Bank Accounts       The Buyer will make all payments hereunder in full without
setoff, counterclaim, deduction or withholding of any kind to the accounts
listed below, unless otherwise directed by the Seller:

LA1 — 13 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



  (a)   For wire transfer, in favor of Airbus North America Customer Services,
Inc.:         **     (b)   For direct deposit (lockbox), in favor of Airbus
North America Customer Services, Inc.:         **

6.4   Taxes       All payments due the Seller hereunder will be made in full
without setoff or counterclaim and without deduction or withholding of any kind.
Consequently, the Buyer will assure that the sums received by the Seller under
this Letter Agreement are equal to the full amounts expressed to be due the
Seller hereunder, without deduction or withholding on account of and free from
any and all taxes, levies, imposts, dues or charges of whatever nature except
that if the Buyer is compelled by law to make any such deduction or withholding
the Buyer will pay such additional amounts as may be necessary in order that the
net amount received by the Seller after such deduction or withholding will equal
the amounts that would have been received in the absence of such deduction or
withholding.   6.5   If any payment due the Seller is not received in accordance
with the time period provided in Paragraph 6.2, the Seller will have the right
to claim from the Buyer and the Buyer will promptly pay to the Seller interest
on the unpaid amount at an annual rate equal to LIBOR for ** month deposits of a
similar amount plus **per year to be calculated from (and including) the due
date to (but excluding) the date payment is received by the Seller, on the basis
of a ** year and actual number of days elapsed. The Seller’s claim to such
interest will not prejudice any other rights the Seller may have under this
Letter Agreement or applicable law.   7.   TITLE       Title to any Material
purchased under this Letter Agreement will remain with the Seller until full
payment of the invoices therefore and any interest thereon has been received by
the Seller.       The Buyer will undertake that Material to which title has not
passed to the Buyer will

LA1 — 14 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    be kept free from any lien, security interest mortgage or other charge or
claim in favor of any third party.   8.   PACKAGING       All Material will be
packaged in accordance with the applicable ATA Specification, Category III for
consumable/expendable Material and Category II for rotables. Category I
containers will be used if requested by the Buyer and the difference between
Category I and Category II packaging costs will be paid by the Buyer together
with payment for the respective Material.

LA1 — 15 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



9.   DATA RETRIEVAL       The Buyer undertakes to provide periodically to the
Seller, as the Seller may reasonably request, during the Term, a quantitative
list of the parts used for maintenance and overhaul of the Aircraft. The range
and contents of this list will be established by mutual agreement between the
Seller and the Buyer.   10.   BUY-BACK   10.1   Buy-Back of Obsolete Material  
    The Seller agrees to buy back unused Seller Parts that may become obsolete
for the Buyer’s fleet ** as a result of mandatory modifications required by the
Buyer’s or Seller’s Aviation Authorities, subject to the following:

  (a)   the Seller Parts involved will be those which the Seller directs the
Buyer, or the Aviation Authority determines are unusable, to scrap or dispose of
and which cannot be reworked or repaired to satisfy the revised standard;    
(b)   the Seller will grant the Buyer a credit equal to the purchase price paid
by the Buyer for any such obsolete parts, such credit will not exceed the value
of the provisioning quantities recommended by the Seller in the Initial
Provisioning recommendation as mutually agreed upon at the Initial Provisioning
Conference;     (c)   the Seller will use its reasonable efforts to obtain for
the Buyer the same protection from Suppliers and will promptly assist the Buyer
if so requested by the Buyer.

10.2   Buy-Back of Surplus Material   10.2.1   The Seller agrees that at any
time after ** year and within ** years after delivery of the first Aircraft to
the Buyer, the Buyer will have the right to return to the Seller, **, unused and
undamaged Material described in Paragraphs 1.1(a) and 1.1(b) originally
purchased from the Seller under the terms hereof, provided (i) that the selected
protection level does not exceed ** with a turnaround time of **, (ii) that said
Material does not exceed the provisioning quantities recommended by the Seller
in the Initial Provisioning recommendations, does not have a limited shelf life
nor contain any shelf-life limited components with less than ** of their shelf
life remaining when returned to the Seller, and (iii) that the Material is
returned with the Seller’s original documentation and any such documentation
(including tags, certificates) required to identify, substantiate the condition
of and enable the resale of such Material.   10.2.2   The Seller’s agreement in
writing is necessary before any Material in excess of the

LA1 — 16 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    Seller’s recommendation may be considered for buy-back.   10.2.3   It is
expressly understood and agreed that the rights granted to the Buyer under this
Paragraph 10.2 will not apply to Material that may become obsolete at any time
or for any reason other than as set forth in Paragraph 10.1.   10.2.4   **  
10.3   Except as otherwise set forth herein, all transportation costs for the
return of surplus Material under this Paragraph 10, including any applicable
insurance and customs duties or other related expenditures, will be borne by the
Seller.   10.4   The Seller’s obligation to repurchase surplus and obsolete
Material depends upon the Buyer’s demonstration, by the Buyer’s compliance with
the requirements set forth in Paragraph 9 of this Letter Agreement, that such
Material exceeds the Initial Provisioning requirements.   11   WARRANTIES   11.1
  WARRANTIES ON SELLER PARTS   11.1.1   Nature of Warranty       Subject to the
limitations and conditions hereinafter provided, and except as provided in
Paragraph 11.1.2, the Seller warrants to the Buyer that each Seller Part will at
the time of Delivery to the Buyer be free from defects:

  (i)   in material,     (ii)   in workmanship, including, without limitation,
processes of manufacture,     (iii)   in design (including, without limitation,
selection of materials) having regard to the state of the art at the date of
such design, and     (iv)   arising from failure to conform to the
Specification, except as to those portions of the Specification that are
expressly stated in the Specification to be estimates or approximations or
design aims.

11.1.2   **   11.1.3   Exceptions       The warranties set forth in
Paragraph 11.1.1 will not apply to Buyer Furnished Equipment, Propulsion
Systems, or to any component, accessory, equipment or part

LA1 — 17 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    purchased by the Buyer that is not a Seller Part, provided, however, that
any defect inherent in the Seller’s design of the installation, considering the
state of the art at the date of such design, that impairs the use of such items
will constitute a defect in design for the purposes of this Paragraph 11.1 and
be covered by the warranty set forth in Paragraph 11.1.1(iii).   11.1.4  
Warranty Period       The warranties described in Paragraphs 11.1.1 will be
limited to those defects that become apparent within ** after delivery of the
Seller Part (the “Seller Part Warranty Period”).   11.1.5   Buyer’s Remedy and
Seller’s Obligation       The Buyer’s remedy and the Seller’s obligation and
liability under Paragraph 11.1 are limited to, at the Seller’s expense, the
repair, replacement or correction of, or the supply of modification kits
rectifying the defect to any defective Seller Part, **.       The provisions of
Clauses 12.1.6, 12.1.7, 12.1.8 and 12.1.9 of the Agreement will, as applicable,
also apply to this Paragraph 11.   11.2   EXCLUSIVITY OF WARRANTIES       THIS
PARAGRAPH 11 (INCLUDING ITS SUBPARTS) SETS FORTH THE EXCLUSIVE WARRANTIES,
EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE
REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS LETTER AGREEMENT OR
OTHERWISE, ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN
ANY SELLER PART DELIVERED BY THE SELLER UNDER THIS AGREEMENT.       THE BUYER
RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS PARAGRAPH 11 ARE
ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR NONCONFORMITY OR
PROBLEM OF ANY KIND IN THE SELLER PARTS SUPPLIED UNDER THIS LETTER AGREEMENT.
THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR IMPLIED
BY CONTRACT, TORT, STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY
OR DEFECT OR PROBLEM OF ANY KIND IN ANY SELLER PART DELIVERED BY THE SELLER
UNDER THIS LETTER AGREEMENT, INCLUDING BUT NOT LIMITED TO:

  (1)   ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR

LA1 — 18 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



      FITNESS FOR ANY GENERAL OR PARTICULAR PURPOSE;     (2)   ANY IMPLIED OR
EXPRESS WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE
OF TRADE;     (3)   ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;     (4)  
ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT
LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;     (5)   ANY RIGHT, CLAIM OR
REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR ANY OTHER STATE OR FEDERAL
STATUTE;     (6)   ANY RIGHT, CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR
STANDARDS IMPOSED BY ANY INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR
AGENCY;     (7)   ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

  (a)   LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, OR PART PROVIDED UNDER THE
AGREEMENT DUE TO A DEFECT, NONCONFORMITY OR OTHER PROBLEM IN ANY SELLER PART;  
  (b)   LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART DUE TO A DEFECT, NONCONFORMITY OR OTHER PROBLEM IN ANY SELLER
PART;     (c)   LOSS OF PROFITS AND/OR REVENUES;     (d)   ANY OTHER INCIDENTAL
OR CONSEQUENTIAL DAMAGE.

THE WARRANTIES PROVIDED BY THIS LETTER AGREEMENT WILL NOT BE EXTENDED, ALTERED
OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE BUYER. IN
THE EVENT
LA1 — 19 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    THAT ANY PROVISION OF THIS PARAGRAPH 11 SHOULD FOR ANY REASON BE HELD
UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS PARAGRAPH 11 WILL
REMAIN IN FULL FORCE AND EFFECT.       FOR THE PURPOSE OF THIS PARAGRAPH 11.2,
“SELLER” WILL BE UNDERSTOOD TO INCLUDE THE SELLER, ITS AFFILIATES, SUPPLIERS AND
ASSOCIATED CONTRACTORS.       THE FOREGOING DOES NOT APPLY TO CLAIMS BY THE
BUYER AGAINST THE SELLER FOR CONTRIBUTION TOWARD THIRD PARTY CLAIMS FOR BODILY
INJURY OR PROPERTY DAMAGE TO THE EXTENT SUCH CLAIMS RESULT IN AN ORDER OF A
COURT OF COMPETENT JURISDICTION NOT SUBJECT TO APPEAL FINDING LIABILITY ON THE
PART OF THE SELLER WITH RESPECT TO SUCH CLAIM.   11.3   DUPLICATE REMEDIES      
The remedies provided to the Buyer under Paragraph 11 are mutually exclusive and
not cumulative. The Buyer will be entitled to the remedy that provides the
maximum benefit to it, as the Buyer may elect, pursuant to the terms and
conditions of this Paragraph 11 for any such particular defect for which
remedies are provided under this Paragraph 11, provided, however, that the Buyer
will not be entitled to elect a remedy under more than one part of this
Paragraph 11 for the same defect. **   11.4   NEGOTIATED AGREEMENT       The
Buyer and Seller agree that this Paragraph 11 has been the subject of discussion
and negotiation and is fully understood by the parties, and that the price of
the Aircraft and the other mutual agreements of the parties set forth in the
Agreement were arrived at in consideration of, inter alia, the Exclusivity of
Warranties and General Limitations of Liability provisions and Duplicate
Remedies provisions set forth in this Paragraph 11.   12.   **   13.  
TERMINATION       Any termination under Paragraph 10, 11 or 21 of the Agreement
or under the Letter Agreements thereto will discharge all obligations and
liabilities of the parties hereunder with respect to undelivered Material,
services, data or other items to be purchased hereunder that are applicable to
those Aircraft as to which the Agreement has been terminated, provided that the
Seller will nevertheless repurchase new and unused Material in excess of the
Buyer’s requirements due to an Aircraft cancellation

LA1 — 20 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    pursuant to Paragraph 10 or 11 of the Agreement, as provided in
Paragraph 10.2. In the case of any termination of this Letter Agreement in
connection with a termination under Clause 21 of the Agreement, the Seller will
not have any obligation to repurchase Material delivered in respect of any
undelivered Aircraft and the Seller’s rights to payment for services or spare
parts actually delivered to the Buyer or, in the case of spare parts, the return
thereof in new and unused condition, in their original packaging with all
applicable documentation will not be limited by the liquidated damages provision
included in Clause 21 of the Agreement.   14.   MISCELLANEOUS       **   15.  
NEGOTIATED AGREEMENT       THE BUYER AND THE SELLER AGREE THAT THIS LETTER
AGREEMENT HAS BEEN THE SUBJECT OF DISCUSSIONS AND NEGOTIATION BY THE PARTIES AND
THAT THE AGREEMENTS OF THE PARTIES SET FORTH IN THE AGREEMENT WERE ARRIVED AT IN
CONSIDERATION OF, INTER ALIA, THE PROVISIONS OF THIS LETTER AGREEMENT.   16.  
ASSIGNMENT       Except as set forth in Clause 20.2 of the Agreement, this
Letter Agreement and the rights and obligations of the Buyer hereunder will not
be assigned or transferred in any manner without the prior written consent of
the Seller, and any attempted assignment or transfer in contravention of the
provisions of this paragraph will be void and of no force or effect.   17.  
COUNTERPARTS       This Letter Agreement may be signed in any number of separate
counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one and the same instrument.

LA1 — 21 of 23

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir   By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
           Customers    

  USA — Airbus A330 Purchase Agreement   LA1 EXECUTION   PRIVILEGED AND
CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



APPENDIX “A” TO LETTER AGREEMENT NO. 1
AILERONS
AUXILIARY POWER UNIT (APU) DOORS
CARGO DOORS
PASSENGER DOORS
ELEVATORS
FLAPS
LANDING GEAR DOORS
RUDDER
TAIL CONE
WING SLATS
SPOILERS
AIRBRAKES
WING TIPS
RADOMES (If such part is a Seller Part in respect of the Aircraft)

      USA — Airbus A330 Purchase Agreement
EXECUTION   LA1 — 23 of 23

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 2
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: PREDELIVERY PAYMENTS
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of the date hereof, (the
“Agreement”) which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 2 (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
non-severable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

      USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   LA2 — 1 of 3

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     
1.
  PREDELIVERY PAYMENTS
 
   
1.1
  Predelivery Payment Schedule
 
   
1.1.1
  **
 
   
**
   
 
   
2.
  ASSIGNMENT
 
   
 
  Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
Paragraph 2 will be void and of no force or effect.
 
   
3.
  COUNTERPARTS
 
   
 
  This Letter Agreement may be signed in any number of separate counterparts.
Each counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one same instrument.

      USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   LA2 — 2 of 3

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.   AIRBUS S.A.S.      
 
                 
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy      
 
 
 
Name: Thomas T. Weir      
 
Name: John J. Leahy      
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
          Customers    

      USA — Airbus A330 Purchase Agreement
EXECUTION   LA2

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 3
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith, (the
“Agreement”) which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 3 (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
**

     
7.
  ASSIGNMENT
 
   
 
  Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
Letter Agreement will be void and of no force or effect.

      USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   LA3 — 1 of 3

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     
8.
  COUNTERPARTS
 
   
 
  This Letter Agreement may be signed in any number of separate counterparts.
Each counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one same instrument.

      USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   LA3 — 2 of 3

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.      
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy    
 
 
 
     
 
   
 
  Name: Thomas T. Weir       Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer    
 
                    Customers    

      USA Airbus A330 Purchase Agreement
EXECUTION   LA3

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 4
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”), and Airbus S.A.S. (the “Seller”), have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 4 (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
**

     
2.
  COUNTERPARTS
 
   
 
  This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

      USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   LA 4 — 1 of 2

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy    
 
 
 
Name: Thomas T. Weir      
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
             Customers    

      USA Airbus A330 Purchase Agreement
EXECUTION   LA 4

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 5
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Pkwy
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith, (the
“Agreement”) which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 5 (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
     **

      USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   LA 5 — 1 of 3

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     
3.
  ASSIGNMENT
 
   
 
  Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
Letter Agreement will be void and of no force or effect.
 
   
4.
  COUNTERPARTS
 
   
 
  This Letter Agreement may be signed in any number of separate counterparts.
Each counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one same instrument.

      USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   LA 5 — 2 of 3

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy    
 
 
 
Name: Thomas T. Weir      
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer    
 
                    Customers    

      USA Airbus A330 Purchase Agreement
EXECUTION   LA 5

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 6
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: SPECIFICATION MATTERS
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of the even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 6 (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

      USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   LA 6 — 1 of 3

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     
**
   
 
   
3.
  ASSIGNMENT
 
   
 
  Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without the prior written consent of the Seller, and
any attempted assignment or transfer in contravention of the provisions of this
Paragraph 3 will be void and of no force or effect.
 
   
4.
  COUNTERPARTS
 
   
 
  This Letter Agreement may be signed in any number of separate counterparts.
Each counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one same instrument.

      USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   LA 6 — 2 of 3

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy    
 
 
 
Name: Thomas T. Weir      
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer    
 
                    Customers    

      USA Airbus A330 Purchase Agreement
EXECUTION   LA 6

PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 7
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:      PRODUCT SUPPORT
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 7 (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

     
USA — Airbus A330 Purchase Agreement
  LA7 — 1 of 8
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



1.   **   2.   TECHNICAL DATA AND SOFTWARE SERVICES       The first sentence of
Clause 14.5 of the Agreement is superseded and replaced by the following:      
QUOTE       Unless otherwise specifically stated, revision service for Technical
Data for the Aircraft will be provided **       UNQUOTE   3.   OPERATION SUPPORT
  3.1   The Seller will provide to the Buyer the following software tools
(collectively, the “Software Tools”) during the ** preceding the first day of
the Scheduled Delivery Month:

  (i)   **     (ii)   **

    The Buyer will be granted a license for the use of the Software Tools, or
any successor product thereto. Such license will be subject to the provisions of
Exhibit H to the Agreement, except that if any provision of this Letter
Agreement conflicts with any provision of such Exhibit H, this Letter Agreement
will govern to the extent of such inconsistency.       **       The license to
use Software Tools will be granted ** following Delivery of the last New
Aircraft and will be subject to termination by the Seller during such period (a)
immediately, in the event of a breach by the Buyer of Paragraph 2.2 of Exhibit H
to the Agreement and (b) in the event of any other material breach by the Buyer
of the terms of such license, following notice to the Buyer and the Buyer’s
failure to cure such other material breach ** from the date of such Seller’s
notice. **

     
 
  LA7 — 2 of 8
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



    Notwithstanding the provisions of Paragraph 2.3 of Exhibit H to the
Agreement, the Buyer may install Software Tools on its computer network,
provided that the Buyer takes adequate measures satisfactory to the Seller to
preclude any unauthorized access to Software Tools, which measures include but
are not limited to (i) control of access to Software (with respect to Software
Tools) strictly by the head of information systems and his/her designee
(ii) control of access to the Product (with respect to Software Tools) only by
Authorized Users of the Buyer, the aggregate of which Authorized Users shall not
exceed the number agreed by the Seller and (iii) any other reasonable measures
deemed appropriate by the Seller.       Provided that the Seller gives the Buyer
** prior notice, the Buyer will permit the Seller to review the network
installation to assure it meets the Seller’s security requirements. In the event
that the Seller deems the Buyer’s network installation to be inadequate, at the
Seller’s request the Buyer will remove Software Tools from the Buyer’s network.
Failure to do shall be a cause for termination of the Buyer’s license for
Software Tools.   3.2   The Seller will provide to the Buyer the Performance
Engineering Program for the Aircraft under the same terms and conditions as set
forth in Paragraph 2.1 above, ** from the Delivery of the first New Aircraft for
**

     
 
  LA7 — 3 of 8
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



4.   WARRANTY AND SERVICE LIFE POLICY   4.1   Clause 12.1.3 and 12.1.4 of the
Agreement is deleted in its entirety and replaced with the following quoted
text:       QUOTE

  12.1.3   Warranty Period         **     12.1.4   Limitations of Warranty      
  (i) ** .         (ii) If the Seller corrects a defect covered by Clause
12.1.1(iii) that becomes apparent within the Warranty Period, on the written
request of the Buyer the Seller will correct any such defect in any Aircraft
that has not already been delivered to the Buyer. Subject to the provisions of
Clause 8 to the Agreement, the Seller will not be responsible for, nor deemed to
be in default on account of, any delay in Delivery of any Aircraft or otherwise,
in respect of performance of this Agreement, due to the Seller’s undertaking to
make such correction. In the alternative, the Buyer and the Seller may agree to
deliver such Aircraft with subsequent correction of the defect by the Buyer at
the Seller’s expense, or the Buyer may elect to accept Delivery and thereafter
file a Warranty Claim as though the defect had become apparent immediately after
Delivery of such Aircraft. **         (iii) If a defect that would otherwise be
covered under this Clause 12 becomes apparent and the Buyer has complied with
the requirements of Clause 12, and the Seller has no then available correction
for the defect and the Seller believes the defect can reasonably be expected to
affect all or a substantial portion of the Aircraft, then the Buyer will be
deemed to have given notice of such defect for all Aircraft that thereafter
experience such defect.

    UNQUOTE

     
 
  LA7 — 4 of 8
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



4.2   Clause 12.2.2 of the Agreement is deleted in its entirety and replaced by
the following:       QUOTE

  12.2.2   Periods and Seller’s Undertaking         Subject to the general
conditions and limitations set forth in Clause 12.2.4 the Seller agrees that if
a Failure occurs in an Item within ** after the Delivery of the Aircraft on
which such item is installed, the Seller will, at its discretion, as promptly as
practicable and for a price that reflects the Seller’s financial participation
as hereinafter provided:

  (i)   design and furnish to the Buyer a terminating correction for such Item
and provide any parts required for such correction (including Seller designed
standard parts but excluding industry standard parts), or     (ii)   replace
such Item.

    UNQUOTE   4.3   The definition of “N” in Clause 12.2.3 of the Agreement is
deleted in its entirety and replaced by the following:       QUOTE      
          N:     **       UNQUOTE   5.   CUSTOMER ORIGINATED CHANGE (COC)      
The following sentence between QUOTE and UNQUOTE is added to the end of Clause
14.9.3(i):       QUOTE       Without prejudice to any other provisions in Clause
14.9.3, if it is determined that the Seller made any error in incorporating the
Buyer’s data into Technical Data, then the Buyer’s sole remedy, upon the Buyer’s
notification to the Seller of such

     
 
  LA7 — 5 of 8
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



    error, shall be to request the Seller to correct such COC on a mutually
agreed schedule.       UNQUOTE   6.   **   7.   **   7.1   **   7.2   **   7.3  
**   8.   **   9.   Dispatch Reliability Guarantee       The Seller will provide
the Buyer with a “dispatch reliability guarantee” with respect to the Aircraft
within ** of the date hereof. Such dispatch reliability guarantee will be
prepared similar in substance and form to the
“Dispatch Reliability Guarantee” provided pursuant to Letter Agreement No. 11 of
the Amended and Restated Airbus A350 XWB Purchase Agreement dated as of the date
hereof as adapted to reflect the Buyer’s in-service experience with A330 model
aircraft.   10.   ASSIGNMENT       Except as set forth in Clause 20.2 of the
Agreement, this Letter Agreement and the rights and obligations of the Buyer
hereunder will not be assigned or transferred in any manner without the prior
written consent of the Seller, and any attempted assignment or transfer in
contravention of the provisions of this Letter Agreement will be void and of no
force or effect.   11.   COUNTERPARTS       This Letter Agreement may be signed
in any number of separate counterparts. Each counterpart, when signed and
delivered (including counterparts delivered by facsimile transmission), will be
an original, and the counterparts will together constitute one and the same
instrument.

     
 
  LA7 — 6 of 8
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

              US AIRWAYS, INC.   AIRBUS S.A.S.
 
           
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy
 
              Name: Thomas T. Weir     Name: John J. Leahy   Title: Vice
President and Treasurer     Title: Chief Operating Officer Customers

     
 
  LA7
USA Airbus A330 Purchase Agreement
   
EXECUTED
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8A
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:     A330-200 PERFORMANCE GUARANTEES
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith, (the
“Agreement”) which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 8A (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

     
 
   
 
  LA 8A — 1 of 8
USA- Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



1   AIRCRAFT CONFIGURATION       The Guarantees defined below are applicable to
the A330-200 Aircraft powered as described in the Standard Specification ** as
amended by Specification Change Notices (SCN) for:

  a)   Design Weights to:

     
Maximum Design Take-Off Weight
  **
Maximum Design Landing Weight
  **
Maximum Design Zero Fuel Weight
  **

  b)   Fitting of Pratt and Whitney 4168A-1D or 4170 engines

    for deliveries from ** onwards without taking into account any further
changes thereto as provided in the Agreement, herein after referred as “the
Specification”.

2   MISSION GUARANTEE   2.1   The A330-200 Aircraft shall be capable of carrying
a fixed zero fuel weight of ** over a guaranteed still air stage distance of **
when operated under the conditions defined below:   2.2   The departure airport
conditions are such to allow the required Takeoff Weight to be used without any
restriction.       The destination airport conditions are such to allow the
required Landing Weight to be used without any restriction.   2.3   An allowance
of ** is included for take-off and climb to ** altitude with acceleration to
climb speed at a temperature of **.   2.4   Climb from ** pressure altitude up
to cruise altitude using maximum climb thrust, cruise at a fixed Mach number of
** at pressure altitudes of ** and descent to ** pressure altitude are conducted
in ** conditions. Climb and descent speeds below ** shall be ** CAS.   2.5   An
allowance of ** of fuel is considered for approach and landing at the
destination airport.   2.6   Stage distance is defined as the distance covered
during climb, cruise and descent as defined in paragraphs 2.4 above.   2.7   At
the end of approach and landing ** of usable fuel shall remain in the tanks.
This represents the estimated fuel required for:

  1)   En-route reserves: **     2)   **     3)   **

     
 
   
 
  LA 8A — 2 of 8
USA- Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



  4)   **

3   MANUFACTURERS WEIGHT EMPTY       The Seller guarantees that the
Manufacturer’s Weight Empty as defined in the Specification amended by the SCN
for associated changes as defined in paragraph 1, and which shall be derived
from the weighing of the A330-200 Aircraft, shall not be more than a guaranteed
value of **.       The Manufacturer’s Weight Empty is subject to adjustment as
defined in paragraph 7.2 below.   4   Noise   4.1   Exterior Noise   4.1.1  
Noise Certification       The A330-200 powered by PW4168A-1D or PW4170 engines
at a MTOW of ** and a MLW of ** shall be certified in accordance with the
requirements of Chapter 4 of ICAO Annex 16, Volume I, Amendment 7, effective
March 21, 2002 (equivalent to FAR Part 36 Stage 4).       Noise data shall be
obtained and evaluated in accordance with the requirements of Appendix 2 of
Third Edition of ICAO Annex 16, Volume I.   4.2   Interior Noise   4.2.1  
Interior Noise On Ground   4.2.1.1   Cabin       During ground operation, with
the APU and the air conditioning in normal operation and passenger doors open or
closed, the guaranteed A-weighted Sound Pressure Level (SPL) and the Speech
Interference Level (SIL) in the passenger seated area shall be as follows:

     
 
  Guarantee  
SPL [dB(A)]
  **  
SIL [dB]
  **  

    Noise levels shall be measured at a height of ** above the passenger
compartment floor on the aisle center lines in the passenger seated area.

     
 
   
 
  LA 8A — 3 of 8
USA- Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



4.2.2   Interior Noise in Flight   4.2.2.1   Cockpit       At a pressure
altitude of ** and a true Mach number of ** in straight and level flight in
still air under ISA conditions, the guaranteed A-weighted Sound Pressure Level
(SPL) and the Speech Interference Level (SIL) shall be as follows:

     
 
  Guarantee  
SPL dB(A)]
  **  
SIL [dB]
  **  

    Noise levels shall be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.   4.2.2.2   Cabin       At a pressure altitude of ** and a true Mach
number of ** straight and level flight in still air under ISA conditions, the
guaranteed A-weighted Sound Pressure Level (SPL) and the Speech Interference
Level (SIL) shall be as follows:

     
 
  Guarantee  
SPL [dB(A)]
  **  
SIL [dB]
  **  

    Noise levels shall be measured at a height of ** above the passenger
compartment floor on the aisle center lines in the passenger seated area.   5  
GUARANTEE CONDITIONS   5.1   The performance and noise certification
requirements for the A330-200 Aircraft, except where otherwise noted, will be as
stated in Section 02 of the Specification.   5.2   For the determination of FAR
take-off and landing performance a hard dry level runway surface with no runway
strength limitations, no line-up allowances, no obstacles, zero wind, atmosphere
according to ISA, except as otherwise noted, and the use of centre of gravity
positions, speed brakes, flaps, landing gear and engines in the conditions
liable to provide the best results will be assumed.   5.2.1   When establishing
take-off and second segment performance no air will be bled from the engines for
cabin air conditioning or anti-icing.   5.3   Climb, cruise and descent
performance associated with the Guarantees will include allowances for normal
electrical load and for normal engine air bleed and power extraction associated
with cabin differential pressure as defined in Section 21-30.31 of the

     
 
   
 
  LA 8A — 4 of 8
USA- Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



    Specification. Cabin air conditioning management during performance
demonstration as described in Subparagraph 6.3 below may be such as to optimise
the A330-200 Aircraft performance while meeting the minimum air conditioning
requirements defined above. Unless otherwise stated no air will be bled from the
engines for anti-icing.       Cruise performance at ** and above is based on a
centre of gravity position of **.   5.4   The engines will be operated using not
more than the engine manufacturer’s maximum recommended outputs for take-off,
maximum go-round, maximum continuous, maximum climb and cruise for normal
operation unless otherwise stated.   5.5   Where applicable the Guarantees
assume the use of an approved fuel having a density of ** per US gallon and a
lower heating value of **.   5.6   Speech Interference Level (SIL) is defined as
the arithmetic average of the sound pressure levels in the **. A-Weighted sound
pressure level (dB(A)) is as defined in the American National Standard
Specification ANSI.4-1971.   5.7   All guaranteed interior noise levels refer to
an aircraft with standard acoustic insulation, an interior completely furnished
and equipped with standard cloth seats. The effect of Buyer furnished equipment
other than standard passenger cloth seats (standard seats or acoustically
equivalent) shall be the responsibility of the Buyer. (Remark: Leather seats
tend to increase interior noise levels by 1-2 dB)       Effects on noise of
Buyer furnished equipment and installations by or on behalf of the Buyer are not
covered by this guarantee.   6   GUARANTEE COMPLIANCE   6.1   Compliance with
the Guarantees shall be demonstrated using operating procedures and limitations
in accordance with those defined by the certifying Airworthiness Authority and
by the Seller unless otherwise stated.   6.2   Compliance with the take-off,
second segment, en-route one engine inoperative, approach climb and landing
elements of the Guarantees will be demonstrated with reference to the approved
Flight Manual.   6.3   Compliance with those parts of the Guarantees defined in
paragraph 2 above not covered by the requirements of the certifying
Airworthiness Authority shall be demonstrated by calculation based on data
obtained during flight tests conducted on one (or more, at the Seller’s
discretion) aircraft of the same aerodynamic configuration as the A330-200
Aircraft and incorporated in the In-Flight Performance Program and data bases
(“the IFP”) appropriate to the A330-200 Aircraft.   6.4   Compliance with the
Manufacturer’s Weight Empty guarantee defined in Paragraph 3 shall be
demonstrated with reference to a weight compliance report.   6.5   The approved
A330-200 Aircraft flight manual shall be used to demonstrate compliance with the
guarantees of certification noise levels.

     
 
   
 
  LA 8A — 5 of 8
USA- Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



6.6   Compliance with the interior noise guarantees shall be demonstrated with
reference to noise surveys conducted on one (or more) aircraft at the seller’s
discretion of an acoustically equivalent standard to those A330-200 Aircraft
purchased by the Buyer.   6.7   Data derived from flight tests and noise surveys
shall be adjusted as required using conventional methods of correction,
interpolation or extrapolation in accordance with established aeronautical
practices.   6.8   Compliance with the Guarantees is not contingent on engine
performance defined in the engine manufacturer’s specification.   6.9   The
Seller undertakes to furnish the Buyer with a report or reports demonstrating
compliance with the Guarantees at, or as soon as possible after, the delivery of
each of the A330-200 Aircraft.   7   ADJUSTMENT OF GUARANTEES   7.1   In the
event of any change to any law, governmental regulation or requirement or
interpretation thereof (“rule change”) by any governmental agency made
subsequent to the date of the Agreement and such rule change affects the
A330-200 Aircraft configuration or performance or both required to obtain
certification the Guarantees shall be appropriately modified to reflect the
effect of any such change.   7.2   The Guarantees apply to the A330-200 Aircraft
as described in paragraph 1 of this Letter Agreement and may be adjusted in the
event of:

  i)   Any further configuration change which is the subject of a SCN     ii)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     iii)   Changes required to obtain certification that cause
modifications to the performance or weight of the A330-200 Aircraft

8   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the Specification or any other
document.   9   **   9.1   **   9.2   **   9.3   **

     
 
   
 
  LA 8A — 6 of 8
USA- Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



10   ASSIGNMENT       Except as set forth in Clause 20.2 of the Agreement, this
Letter Agreement and the rights and obligations of the Buyer hereunder will not
be assigned or transferred in any manner without the prior written consent of
the Seller, and any attempted assignment or transfer in contravention of the
provisions of this Letter Agreement will be void and of no force or effect.   11
  COUNTERPARTS       This Letter Agreement may be signed in any number of
separate counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one same instrument.

     
 
   
 
  LA 8A — 7 of 8
USA- Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

              US AIRWAYS, INC.   AIRBUS S.A.S.
 
           
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy
 
              Name: Thomas T. Weir     Name: John J. Leahy   Title: Vice
President and Treasurer     Title: Chief Operating Officer Customers

     
 
   
 
  LA 8A — 8 of 8
USA- Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8B
As October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
[INTENTIONALLY LEFT BLANK]

          LA 8B — 1 of 1 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8C
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

Re:   A330-200 PERFORMANCE GUARANTEES (GE CF6-80E1A4)

Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 8C (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

          LA 8C — 1 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



1   AIRCRAFT CONFIGURATION       The Guarantees defined below are applicable to
the A330-200 Aircraft powered as described in the Standard Specification ** as
amended by Specification Change Notices (SCN) for:       a) Design Weights to:

     
Maximum Design Take-Off Weight
  **
Maximum Design Landing Weight
  **
Maximum Design Zero Fuel Weight
  **

    b) Fitting of General Electric CF6-80E1A4 engines       without taking into
account any further changes thereto as provided in the Agreement, herein after
referred as “the Specification”.   2   MISSION GUARANTEE   2.1   The A330-200
Aircraft will be capable of carrying a fixed zero fuel weight of ** over a
guaranteed still air stage distance of ** when operated under the conditions
defined below:   2.2   The departure airport conditions are such to allow the
required Takeoff Weight to be used without any restriction.       The
destination airport conditions are such to allow the required Landing Weight to
be used without any restriction.   2.3   An allowance of ** of fuel is included
for take-off and climb to ** pressure altitude with acceleration to climb speed
at a temperature of **.   2.4   Climb from ** pressure altitude up to cruise
altitude using maximum climb thrust, cruise at a fixed Mach number of ** at
pressure altitudes of ** and descent to ** pressure altitude are conducted in **
conditions. Climb and descent speeds below ** will be ** knots CAS.   2.5   An
allowance of ** of fuel is considered for approach and landing at the
destination airport.   2.6   Stage distance is defined as the distance covered
during climb, cruise and descent as defined in paragraphs 2.4 above.   2.7   At
the end of approach and landing ** of usable fuel will remain in the tanks. This
represents the estimated fuel required for:

          LA 8C — 2 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    1) **
2) **
3) **
4) **   3   MANUFACTURERS WEIGHT EMPTY       The Seller guarantees that the
Manufacturer’s Weight Empty as defined in the Specification amended by the SCN
for associated changes as defined in paragraph 1, and which will be derived from
the weighing of the Aircraft, will not be more than a guaranteed value of **.  
    The Manufacturer’s Weight Empty is subject to adjustment as defined in
paragraph 7.2 below.   4   Noise   4.1   Exterior Noise   4.1.1   Noise
Certification       The A330-200 powered by GE CF6-80E1A4 engines at a MTOW of
** and a MLW of ** will be certified in accordance with the requirements of
Chapter 4 of ICAO Annex 16, Volume I, Amendment 7, effective March 21, 2002
(equivalent to FAR Part 36 Stage 4).       Noise data will be obtained and
evaluated in accordance with the requirements of Appendix 2 of Third Edition of
ICAO Annex 16, Volume I.   4.2   Interior Noise   4.2.1   Interior Noise On
Ground

          LA 8C — 3 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



4.2.1.1   Cabin       During ground operation, with the APU and the air
conditioning in normal operation and passenger doors open or closed, the
guaranteed A-weighted Sound Pressure Level (SPL) and the Speech Interference
Level (SIL) in the passenger seated area will be as follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

    Noise levels will be measured at a height of ** above the passenger
compartment floor on the aisle center lines in the passenger seated area.  
4.2.2   Interior Noise in Flight   4.2.2.1   Cockpit       At a pressure
altitude of ** and a true ** in straight and level flight in still air under ISA
conditions, the guaranteed A-weighted Sound Pressure Level (SPL) and the Speech
Interference Level (SIL) will be as follows:

          Guarantee
SPL dB(A)]
  **
SIL [dB]
  **

    Noise levels will be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.   4.2.2.2   Cabin       At a pressure altitude of 35000 ft and a true
Mach number of ** in straight and level flight in still air under ISA
conditions, the guaranteed A-weighted Sound Pressure Level (SPL) and the Speech
Interference Level (SIL) will be as follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

          LA 8C — 4 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    Noise levels will be measured at a height of ** above the passenger
compartment floor on the aisle center lines in the passenger seated area.   5  
GUARANTEE CONDITIONS   5.1   The performance and noise certification
requirements for the Aircraft, except where otherwise noted, will be as stated
in Section 02 of the Specification.   5.2   For the determination of FAR
take-off and landing performance a hard dry level runway surface with no runway
strength limitations, no line-up allowances, no obstacles, zero wind, atmosphere
according to ISA, except as otherwise noted, and the use of centre of gravity
positions, speed brakes, flaps, landing gear and engines in the conditions
liable to provide the best results will be assumed.   5.2.1   When establishing
take-off and second segment performance no air will be bled from the engines for
cabin air conditioning or anti-icing.   5.3   Climb, cruise and descent
performance associated with the Guarantees will include allowances for normal
electrical load and for normal engine air bleed and power extraction associated
with cabin differential pressure as defined in Section 21-30.31 of the
Specification. Cabin air conditioning management during performance
demonstration as described in Subparagraph 6.3 below may be such as to optimise
the Aircraft performance while meeting the minimum air conditioning requirements
defined above. Unless otherwise stated no air will be bled from the engines for
anti-icing.       Cruise performance at ** and above is based on a centre of
gravity position of **.   5.4   The engines will be operated using not more than
the engine manufacturer’s maximum recommended outputs for take-off, maximum
go-round, maximum continuous, maximum climb and cruise for normal operation
unless otherwise stated.   5.5   Where applicable the Guarantees assume the use
of an approved fuel having a density of ** per US gallon and a lower heating
value of **.   5.6   Speech Interference Level (SIL) is defined as the
arithmetic average of the sound pressure levels in the **. A-Weighted sound
pressure level (dB(A)) is as defined in the American National Standard
Specification ANSI.4-1971.   5.7   All guaranteed interior noise levels refer to
an aircraft with standard acoustic insulation, an interior completely furnished
and equipped with standard cloth seats. The effect of Buyer furnished equipment
other than standard passenger cloth seats (standard seats or acoustically

          LA 8C — 5 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    equivalent) will be the responsibility of the Buyer. (Remark: Leather seats
tend to increase interior noise levels by 1-2 dB)       Effects on noise of
Buyer furnished equipment and installations by or on behalf of the Buyer are not
covered by this guarantee.   6   GUARANTEE COMPLIANCE   6.1   Compliance with
the Guarantees will be demonstrated using operating procedures and limitations
in accordance with those defined by the certifying Airworthiness Authority and
by the Seller unless otherwise stated.   6.2   Compliance with the take-off,
second segment, en-route one engine inoperative, approach climb and landing
elements of the Guarantees will be demonstrated with reference to the approved
Flight Manual.   6.3   Compliance with those parts of the Guarantees defined in
paragraph 2 above not covered by the requirements of the certifying
Airworthiness Authority will be demonstrated by calculation based on data
obtained during flight tests conducted on one (or more, at the Seller’s
discretion) aircraft of the same aerodynamic configuration as the Aircraft and
incorporated in the In-Flight Performance Program and data bases (“the IFP”)
appropriate to the Aircraft.   6.4   Compliance with the Manufacturer’s Weight
Empty guarantee defined in Paragraph 3 will be demonstrated with reference to a
weight compliance report.   6.5   The approved A330-200 Aircraft flight manual
will be used to demonstrate compliance with the guarantees of certification
noise levels.   6.6   Compliance with the interior noise guarantees will be
demonstrated with reference to noise surveys conducted on one (or more) aircraft
at the seller’s discretion of an acoustically equivalent standard to those
A330-200 Aircraft purchased by the Buyer.   6.7   Data derived from flight tests
and noise surveys will be adjusted as required using conventional methods of
correction, interpolation or extrapolation in accordance with established
aeronautical practices.   6.8   Compliance with the Guarantees is not contingent
on engine performance defined in the engine manufacturer’s specification.   6.9
  The Seller undertakes to furnish the Buyer with a report or reports
demonstrating compliance with the Guarantees at, or as soon as possible after,
the delivery of each of the A330-200 Aircraft.

          LA 8C — 6 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



7   ADJUSTMENT OF GUARANTEES   7.1   In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (“rule change”)
by any governmental agency made subsequent to the date of the Agreement and such
rule change affects the Aircraft configuration or performance or both required
to obtain certification the Guarantees will be appropriately modified to reflect
the effect of any such change.   7.2   The Guarantees apply to the Aircraft as
described in paragraph 1 of this Letter Agreement and may be adjusted in the
event of:

  i)   Any further configuration change which is the subject of a SCN     ii)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     iii)   Changes required to obtain certification that cause
modifications to the performance or weight of the A330-200 Aircraft

8   EXCLUSIVE GUARANTEES       Without prejudice to the rights of the Buyer
under Letter Agreement No. 12 to the Agreement, the Guarantees are exclusive and
are provided in lieu of any and all other performance and weight guarantees of
any nature which may be stated, referenced or incorporated in the Specification
or any other document with respect to the subject matter of this Letter
Agreement.   9   **   9.1   **   9.2   **   9.3   **   10   ASSIGNMENT      
Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without prior written consent of the Seller and any
attempted assignment or transfer in contravention of the provisions of this
sentence will be void and of no force and effect.

          LA 8C — 7 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



11   COUNTERPARTS       This Letter Agreement may be signed in any number of
separate counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one same instrument.

          LA 8C — 8 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
 
 
Name: Thomas T. Weir          
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
            Customers    

          LA 8C USA Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL      

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8D
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: A330-200 PERFORMANCE GUARANTEES (RR Trent 772B)
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 8D (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

          LA 8D -1 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



1   AIRCRAFT CONFIGURATION       The Guarantees defined below are applicable to
the A330-200 Aircraft powered as described in the Standard Specification Ref. **
as amended by Specification Change Notices (SCN) for:

a) Design Weights to:

     
Maximum Design Take-Off Weight
  **
Maximum Design Landing Weight
  **
Maximum Design Zero Fuel Weight
  **

b) Fitting of Rolls-Royce Trent 772B EP engines
for deliveries from ** onwards without taking into account any further changes
thereto as provided in the Agreement, herein after referred as “the
Specification”.

2   MISSION GUARANTEE   2.1   The A330-200 Aircraft will be capable of carrying
a fixed zero fuel weight of ** over a guaranteed still air stage distance of **
when operated under the conditions defined below:   2.2   The departure airport
conditions are such to allow the required Takeoff Weight to be used without any
restriction.       The destination airport conditions are such to allow the
required Landing Weight to be used without any restriction.   2.3   An allowance
of ** is included for take-off and climb to ** altitude with acceleration to
climb speed at a temperature of **.   2.4   Climb from ** pressure altitude up
to cruise altitude using maximum climb thrust, cruise at a fixed Mach number of
** at pressure altitudes of ** and descent to 1,500 ft pressure altitude are
conducted in ISA+10°C conditions. Climb and descent speeds below ** will be **
CAS.   2.5   An allowance of ** of fuel is considered for approach and landing
at the destination airport.   2.6   Stage distance is defined as the distance
covered during climb, cruise and descent as defined in paragraphs 2.4 above.  
2.7   At the end of approach and landing ** of usable fuel will remain in the
tanks. This represents the estimated fuel required for:

          LA 8D — 2 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



1) **
2) **
3) **
4) **

3   MANUFACTURERS WEIGHT EMPTY       The Seller guarantees that the
Manufacturer’s Weight Empty as defined in the Specification amended by the SCN
for associated changes as defined in paragraph 1, and which will be derived from
the weighing of the Aircraft, will not be more than a guaranteed value of **.  
    The Manufacturer’s Weight Empty is subject to adjustment as defined in
paragraph 7.2 below.

4   Noise   4.1   Exterior Noise   4.1.1   Noise Certification

The A330-200 powered by RR Trent 772B EP engines at a MTOW of ** and a MLW of **
will be certified in accordance with the requirements of Chapter 4 of ICAO Annex
16, Volume I, Amendment 7, effective March 21, 2002 (equivalent to FAR Part 36
Stage 4).
Noise data will be obtained and evaluated in accordance with the requirements of
Appendix 2 of Third Edition of ICAO Annex 16, Volume I.

4.2   Interior Noise   4.2.1   Interior Noise On Ground

          LA 8D — 3 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



4.2.1.1   Cabin

During ground operation, with the APU and the air conditioning in normal
operation and passenger doors open or closed, the guaranteed A-weighted Sound
Pressure Level (SPL) and the Speech Interference Level (SIL) in the passenger
seated area will be as follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

Noise levels will be measured at a height of ** above the passenger compartment
floor on the aisle center lines in the passenger seated area.

4.2.2   Interior Noise in Flight   4.2.2.1   Cockpit       At a pressure
altitude of ** and a true Mach number of ** in straight and level flight in
still air under ISA conditions, the guaranteed A-weighted Sound Pressure Level
(SPL) and the Speech Interference Level (SIL) will be as follows:

          Guarantee
SPL dB(A)]
  **
SIL [dB]
  **

Noise levels will be measured at the Captain’s and First Officer’s seat position
at head level with normal cockpit air conditioning and ventilation in operation.

4.2.2.2   Cabin       At a pressure altitude of ** and a true Mach number of **
in straight and level flight in still air under ISA conditions, the guaranteed
A-weighted Sound Pressure Level (SPL) and the Speech Interference Level
(SIL) will be as follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

          LA 8D — 4 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



Noise levels will be measured at a height of ** above the passenger compartment
floor on the aisle center lines in the passenger seated area.

5   GUARANTEE CONDITIONS   5.1   The performance and noise certification
requirements for the Aircraft, except where otherwise noted, will be as stated
in Section 02 of the Specification.   5.2   For the determination of FAR
take-off and landing performance a hard dry level runway surface with no runway
strength limitations, no line-up allowances, no obstacles, zero wind, atmosphere
according to ISA, except as otherwise noted, and the use of centre of gravity
positions, speed brakes, flaps, landing gear and engines in the conditions
liable to provide the best results will be assumed.   5.2.1   When establishing
take-off and second segment performance no air will be bled from the engines for
cabin air conditioning or anti-icing.   5.3   Climb, cruise and descent
performance associated with the Guarantees will include allowances for normal
electrical load and for normal engine air bleed and power extraction associated
with cabin differential pressure as defined in Section 21-30.31 of the
Specification. Cabin air conditioning management during performance
demonstration as described in Subparagraph 6.3 below may be such as to optimise
the Aircraft performance while meeting the minimum air conditioning requirements
defined above. Unless otherwise stated no air will be bled from the engines for
anti-icing.       Cruise performance at ** and above is based on a centre of
gravity position of **.   5.4   The engines will be operated using not more than
the engine manufacturer’s maximum recommended outputs for take-off, maximum
go-round, maximum continuous, maximum climb and cruise for normal operation
unless otherwise stated.   5.5   Where applicable the Guarantees assume the use
of an approved fuel having a density of ** per US gallon and a lower heating
value of **.   5.6   Speech Interference Level (SIL) is defined as the
arithmetic average of the sound pressure levels in the **. A-Weighted sound
pressure level (dB(A)) is as defined in the American National Standard
Specification ANSI.4-1971.   5.7   All guaranteed interior noise levels refer to
an aircraft with standard acoustic insulation, an interior completely furnished
and equipped with standard cloth seats. The effect of Buyer furnished equipment
other than standard passenger cloth seats (standard seats or acoustically

          LA 8D — 5 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



equivalent) will be the responsibility of the Buyer. (Remark: Leather seats tend
to increase interior noise levels by 1-2 dB)

Effects on noise of Buyer furnished equipment and installations by or on behalf
of the Buyer are not covered by this guarantee.

6   GUARANTEE COMPLIANCE   6.1   Compliance with the Guarantees will be
demonstrated using operating procedures and limitations in accordance with those
defined by the certifying Airworthiness Authority and by the Seller unless
otherwise stated.   6.2   Compliance with the take-off, second segment, en-route
one engine inoperative, approach climb and landing elements of the Guarantees
will be demonstrated with reference to the approved Flight Manual.   6.3  
Compliance with those parts of the Guarantees defined in paragraph 2 above not
covered by the requirements of the certifying Airworthiness Authority will be
demonstrated by calculation based on data obtained during flight tests conducted
on one (or more, at the Seller’s discretion) aircraft of the same aerodynamic
configuration as the Aircraft and incorporated in the In-Flight Performance
Program and data bases (“the IFP”) appropriate to the Aircraft.   6.4  
Compliance with the Manufacturer’s Weight Empty guarantee defined in Paragraph 3
will be demonstrated with reference to a weight compliance report.   6.5   The
approved A330-200 Aircraft flight manual will be used to demonstrate compliance
with the guarantees of certification noise levels.   6.6   Compliance with the
interior noise guarantees will be demonstrated with reference to noise surveys
conducted on one (or more) aircraft at the seller’s discretion of an
acoustically equivalent standard to those A330-200 Aircraft purchased by the
Buyer.   6.7   Data derived from flight tests and noise surveys will be adjusted
as required using conventional methods of correction, interpolation or
extrapolation in accordance with established aeronautical practices.   6.8  
Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.   6.9   The Seller undertakes to
furnish the Buyer with a report or reports demonstrating compliance with the
Guarantees at, or as soon as possible after, the delivery of each of the
A330-200 Aircraft.

          LA 8D — 6 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



7   ADJUSTMENT OF GUARANTEES   7.1   In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (“rule change”)
by any governmental agency made subsequent to the date of the Agreement and such
rule change affects the Aircraft configuration or performance or both required
to obtain certification the Guarantees will be appropriately modified to reflect
the effect of any such change.   7.2   The Guarantees apply to the Aircraft as
described in paragraph 1 of this Letter Agreement and may be adjusted in the
event of:

  i)   Any further configuration change which is the subject of a SCN     ii)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     iii)   Changes required to obtain certification that cause
modifications to the performance or weight of the A330-200 Aircraft

8   EXCLUSIVE GUARANTEES

Without prejudice to the rights of the Buyer under Letter Agreement No. 12 to
the Agreement, the Guarantees are exclusive and are provided in lieu of any and
all other performance and weight guarantees of any nature which may be stated,
referenced or incorporated in the Specification or any other document with
respect to the subject matter of this Letter Agreement.

9   **   9.1   **   9.2   **   9.3   **

10   ASSIGNMENT

Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without prior written consent of the Seller and any
attempted assignment or transfer in contravention of the provisions of this
sentence will be void and of no force and effect.

11   COUNTERPARTS

          LA 8D — 7 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one same instrument.

          LA 8D — 8 of 9 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.       AIRBUS S.A.S
 
               
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy
 
               
 
  Name: Thomas T. Weir
Title: Vice President and Treasurer           Name: John J. Leahy
Title: Chief Operating Officer
          Customers

          LA 8D USA Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8E
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:           A340-300 PERFORMANCE GUARANTEES
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”), and Airbus S.A.S. (the “Seller”), have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 8E (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

          LA 8E — 1 of 24 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



1   AIRCRAFT CONFIGURATION   1.1   The Guarantees defined below are applicable
to the A340-300 Aircraft as described in the Standard Specification ** as
amended by the Specification Change Notices (SCN’s) for:

  (i)   Change in Design Weights to:

     
Maximum Design Take-Off Weight
  **
Maximum Design Landing Weight
  **
Maximum Design Zero Fuel Weight
  **

  (ii)   fitting of CFM International CFM56-5C4/P Bump Engines

    herein after referred as “the Specification” without taking into account any
further changes thereto as provided in the Agreement.   2   GUARANTEED
PERFORMANCE   2.1   Take-off Field Length       FAR take-off field length
(“TOFL”) at an Aircraft gross weight of ** at the start of Take-Off Distance
Available (TODA) at Sea Level pressure altitude in ISA+15°C conditions shall be
not more than a guaranteed value of **.   2.2   Second Segment Climb       The
Aircraft shall meet FAR 25 regulations for one engine inoperative climb after
take-off, undercarriage retracted, at a weight corresponding to the stated
weight at the start of ground run, at the altitude and temperature, and in the
configuration of flap angle and safety speed required to comply with the
performance guaranteed in paragraph 2.1 and 2.3.   2.3   Take-off Weight   2.3.1
  When operated under the following conditions **

      Pressure altitude   : **
Ambient temperature   : **
Take-off run available   : **
Take-off distance available   : **
Accelerate-stop distance available   : **


          LA 8E — 2 of 24 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



      Slope   : ** Wind   : ** Line-up allowance TODA/TORA   : ** Line-up
allowance ASDA   : ** Obstacles (Height/Distance above/from start of TODA):  
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of **(Max Structural)  
2.3.2   When operated under the following conditions **

      Pressure altitude   : ** Ambient temperature   : ** Take-off run available
  : ** Take-off distance available   : ** Accelerate-stop distance available   :
** Slope   : ** Wind   : ** Line-up allowance TODA/TORA   : ** Line-up allowance
ASDA   : ** Obstacles (Height/Distance above/from end of TODA):     **       **
      **       **       **       **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of **.   2.3.3   When
operated under the following conditions **

      Pressure altitude   : ** Ambient temperature   : ** Take-off run available
  : ** Take-off distance available   : ** Accelerate-stop distance available   :
** Slope   : ** Wind   : ** Line-up allowance TODA/TORA   : ** Line-up allowance
ASDA   : ** Obstacles   : **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall

          LA 8E — 3 of 24 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    be not less than a guaranteed value of **.   2.3.4   When operated under the
following conditions **

      Pressure altitude   : ** Ambient temperature   : ** Take-off run available
  : ** Take-off distance available   : ** Accelerate-stop distance available   :
** Slope   : ** Wind   : ** Line-up allowance TODA/TORA   : ** Line-up allowance
ASDA   : ** Obstacles (Height/Distance above/from start of TODA):     **    
  **       **       **       **       **       **       **       **       **    
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of **   2.3.5   When
operated under the following conditions **

      Pressure altitude   : ** Ambient temperature   : ** Take-off run available
  : ** Take-off distance available   : ** Accelerate-stop distance available   :
** Slope   : ** Wind   : ** Line-up allowance TODA/TORA   : ** Line-up allowance
ASDA   : ** Obstacles (Height/Distance above/from start of TODA):     **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of **

          LA 8E — 4 of 24 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



2.3.6   When operated under the following conditions **

      Pressure altitude   : ** Ambient temperature   : ** Take-off run available
  : ** Take-off distance available   : ** Accelerate-stop distance available   :
** Slope   : ** Wind   : ** Line-up allowance TODA/TORA   : ** Line-up allowance
ASDA   : ** Obstacles   : **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of **.   2.4   Landing Field
Length       FAR certified dry landing field length (“LFL”) at an Aircraft gross
weight of ** at Sea Level pressure altitude shall not be more than a guaranteed
value of **.   2.5   Speed       Level flight speed at an Aircraft gross weight
of ** at a pressure altitude of ** conditions using a thrust not exceeding
maximum cruise thrust will be not less than a guaranteed true Mach number of **.
  3   MISSION GUARANTEES   3.1   Mission Payload: **       The A340-300 Aircraft
shall be capable of carrying a guaranteed Payload of not less than ** over a
still air stage distance of ** when operated under the conditions defined below:
  3.1.1   The departure airport conditions ** are as defined in paragraph 2.3.3
above.       The destination airport conditions are such to allow the required
Landing Weight to be used without any restriction. **   3.1.2   An allowance of
** of fuel and ** is considered for engine start-up and taxi-out.   3.1.3   An
allowance of ** of fuel and ** is included for take-off and climb to ** pressure
altitude with acceleration to climb speed at a temperature of **. No credit is
taken for the distance

          LA 8E — 5 of 24 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    covered in these segments.   3.1.4   Climb from ** pressure altitude up to
cruise altitude using maximum climb thrust, cruise at a fixed Mach number of **
at pressure altitudes of between ** and descent to ** pressure altitude are
conducted in ISA+10°C conditions.       Climb and descent speeds below ** shall
be **. A wind component of ** of cruise wind has been considered during climb
and descent.   3.1.5   An allowance of ** of fuel and ** is considered for
approach and landing at the destination airport. No credit is taken for the
distance covered in these segments.   3.1.6   Trip fuel is defined as the fuel
used during engine start-up and taxi-out, take-off, climb, cruise, descent,
approach and landing as defined in paragraphs 3.1.2 to 3.1.5 above.       Stage
distance is defined as the distance covered during climb, cruise and descent as
described in paragraph 3.1.4 above.   3.1.7   At the end of approach and landing
** of usable fuel shall remain in the tanks.       This represents the estimated
fuel required for a ** continued cruise at ** and at an initial weight equal to
the landing weight at the destination airport.   3.2   Mission fuel burn: **    
  In carrying a fixed Payload of ** over a still air stage distance of ** the
trip fuel burnt when operated under the conditions defined in paragraphs 3.1.1
to 3.1.7 inclusive above shall be not more than a guaranteed value of ** and the
block time will not be more than a guaranteed value of **.       Block time is
defined as the time for engine start-up and taxi-out, take-off, climb, cruise,
descent, approach and landing as defined in paragraphs 3.1.2 to 3.1.5 above.  
3.3   Mission Payload: **       The A340-300 Aircraft shall be capable of
carrying a guaranteed Payload of not less than ** over a still air stage
distance of ** when operated under the conditions defined below:

          LA 8E — 6 of 24 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



3.3.1   The departure airport conditions ** are as defined in paragraph 2.3.2
above.       The destination airport conditions are such to allow the required
Landing Weight to be used without any restriction. **   3.3.2   An allowance of
** of fuel and ** is considered for engine start-up and taxi-out.   3.3.3   An
allowance of ** of fuel and ** is included for take-off and climb to ** pressure
altitude with acceleration to climb speed at a temperature of **. No credit is
taken for the distance covered in these segments.   3.3.4   Climb from **
pressure altitude up to cruise altitude using maximum climb thrust, cruise at a
fixed Mach number of ** at pressure altitudes between ** and descent to **
pressure altitude are conducted in ISA+10°C conditions.       Climb and descent
speeds below ** shall be **. A wind component of ** of cruise wind has been
considered during climb and descent.   3.3.5   An allowance of ** of fuel and **
is considered for approach and landing at the destination airport. No credit is
taken for the distance covered in these segments.   3.3.6   Trip fuel is defined
as the fuel used during engine start-up and taxi-out, take-off, climb, cruise,
descent, approach and landing as defined in paragraphs 3.3.2 to 3.3.5 above.    
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 3.3.4 above.   3.3.7   At the end of approach
and landing ** of usable fuel shall remain in the tanks.       This represents
the estimated fuel required for a ** continued cruise at ** and at an initial
weight equal to the landing weight at the destination airport.   3.4   Mission
fuel burn: **       In carrying a fixed Payload of ** over a still air stage
distance of ** the trip fuel burnt when operated under the conditions defined in
paragraphs 3.3.1 to 3.3.7 inclusive above shall be not more than a guaranteed
value of ** and the block time will not be more than a guaranteed value of **.  
    Block time is defined as the time for engine start-up and taxi-out,
take-off, climb, cruise, descent, approach and landing as defined in paragraphs
3.3.2 to 3.3.5 above.

          LA 8E — 7 of 24 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



3.5   Mission Payload: **       The A340-300 Aircraft shall be capable of
carrying a guaranteed Payload of not less than ** over a still air stage
distance of ** nautical miles ** when operated under the conditions defined
below:   3.5.1   The departure airport conditions ** are as defined in paragraph
2.3.2 above.       The destination airport conditions are such to allow the
required Landing Weight to be used without any restriction. Pressure altitude is
**.   3.5.2   An allowance of ** of fuel and ** is considered for engine
start-up and taxi-out.   3.5.3   An allowance of ** of fuel and ** is included
for take-off and climb to ** pressure altitude with acceleration to climb speed
at a temperature of **. No credit is taken for the distance covered in these
segments.   3.5.4   Climb from ** pressure altitude up to cruise altitude using
maximum climb thrust, cruise at a fixed Mach number of ** at pressure altitudes
of between **and descent to ** pressure altitude are conducted in ** conditions.
      Climb and descent speeds below ** shall be **. A wind component of ** of
cruise wind has been considered during climb and descent.   3.5.5   An allowance
of ** of fuel and ** is considered for approach and landing at the destination
airport. No credit is taken for the distance covered in these segments.   3.5.6
  Trip fuel is defined as the fuel used during engine start-up and taxi-out,
take-off, climb, cruise, descent, approach and landing and manoeuvre as defined
in paragraphs 3.5.2 to 3.5.5 above.       Stage distance is defined as the
distance covered during climb, cruise and descent as described in paragraph
3.5.4 above.   3.5.7   At the end of approach and landing ** of usable fuel
shall remain in the tanks.       This represents the estimated fuel required for
a ** continued cruise at ** and at an initial weight equal to the landing weight
at the destination airport.   3.6   Mission fuel burn: **       In carrying a
fixed Payload of ** over a still air stage distance of ** the trip fuel burnt
when operated under the conditions defined in paragraphs 3.5.1 to 3.5.7
inclusive above shall be not more than a guaranteed value of ** and the block
time will not be more than a guaranteed value of **.

          LA 8E — 8 of 24 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    Block time is defined as the time for engine start-up and taxi-out,
take-off, climb, cruise, descent, approach and landing as defined in paragraphs
3.5.2 to 3.5.5 above.   3.7   Mission Payload: **       The A340-300 Aircraft
shall be capable of carrying a guaranteed Payload of not less than ** over a
still air stage distance of ** when operated under the conditions defined below:
  3.7.1   The departure airport conditions ** are as defined in paragraph 2.3.1
above.       The destination airport conditions are such to allow the required
Landing Weight to be used without any restriction. Pressure altitude is **.  
3.7.2   An allowance of ** of fuel and ** is considered for engine start-up and
taxi-out.   3.7.3   An allowance of **and ** is included for take-off and climb
to ** pressure altitude with acceleration to climb speed at a temperature of **.
No credit is taken for the distance covered in these segments.   3.7.4   Climb
from ** pressure altitude up to cruise altitude using maximum climb thrust,
cruise at a fixed Mach number of ** at pressure altitudes between ** and descent
to ** pressure altitude are conducted in ISA+10°C conditions.       Climb and
descent speeds below ** shall be **. A wind component of ** of cruise wind has
been considered during climb and descent.   3.7.5   An allowance of ** of fuel
and ** is considered for approach and landing at the destination airport. No
credit is taken for the distance covered in these segments.   3.7.6   Trip fuel
is defined as the fuel used during engine start-up and taxi-out, take-off,
climb, cruise, descent, approach and landing and manoeuvre as defined in
paragraphs 3.7.2 to 3.7.5 above.       Stage distance is defined as the distance
covered during climb, cruise and descent as described in paragraph 3.7.4 above.
  3.7.7   At the end of approach and landing ** of usable fuel shall remain in
the tanks.       This represents the estimated fuel required for a ** continued
cruise at ** and at an initial weight equal to the landing weight at the
destination airport.   3.8   Mission fuel burn: **       In carrying a fixed
Payload of ** over a still air stage distance of ** the trip fuel burnt when
operated under the conditions defined in paragraphs 3.7.1 to 3.7.7 inclusive
above shall be not more than a guaranteed value of ** and the block time will
not be more than a guaranteed value of **.

          LA 8E — 9 of 24 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    Block time is defined as the time for engine start-up and taxi-out,
take-off, climb, cruise, descent, approach and landing as defined in paragraphs
3.7.2 to 3.7.5 above.   3.9   Mission Payload: **       The A340-300 Aircraft
shall be capable of carrying a guaranteed Payload of not less than ** over a
still air stage distance of ** when operated under the conditions defined below:
  3.9.1   The departure airport conditions ** are as defined in paragraph 2.3.2
above.       The destination airport conditions are such to allow the required
Landing Weight to be used without any restriction. Pressure altitude is **.  
3.9.2   An allowance of ** of fuel and ** is considered for engine start-up and
taxi-out.   3.9.3   An allowance of ** of fuel and ** is included for take-off
and climb to ** pressure altitude with acceleration to climb speed at a
temperature of **. No credit is taken for the distance covered in these
segments.   3.9.4   Climb from ** pressure altitude up to cruise altitude using
maximum climb thrust, cruise at a fixed Mach number of ** at pressure altitudes
beween ** and descent to ** pressure altitude are conducted in ** conditions.  
    Climb and descent speeds below ** shall be **. A wind component of ** of
cruise wind has been considered during climb and descent.   3.9.5   An allowance
of ** of fuel and ** is considered for approach and landing at the destination
airport. No credit is taken for the distance covered in these segments.   3.9.6
  Trip fuel is defined as the fuel used during engine start-up and taxi-out,
take-off, climb, cruise, descent, approach and landing and manoeuvre as defined
in paragraphs 3.9.2 to 3.9.5 above.       Stage distance is defined as the
distance covered during climb, cruise and descent as described in paragraph
3.9.4 above.   3.9.7   At the end of approach and landing ** of usable fuel
shall remain in the tanks.       This represents the estimated fuel required for
a ** continued cruise at ** and at an initial weight equal to the landing weight
at the destination airport.   3.10   Mission fuel burn: **       In carrying a
fixed Payload of ** over a still air stage distance of ** the trip fuel burnt
when operated under the conditions defined in paragraphs 3.9.1 to 3.9.7
inclusive above shall be not more than a guaranteed value of ** and the block
time will not be more than a

          LA 8E — 10 of 24 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



    guaranteed value of **.       Block time is defined as the time for engine
start-up and taxi-out, take-off, climb, cruise, descent, approach and landing as
defined in paragraphs 3.9.2 to 3.9.5 above.   3.11   Mission Payload: **      
The A340-300 Aircraft shall be capable of carrying a guaranteed Payload of not
less than ** over a still air stage distance of ** when operated under the
conditions defined below:   3.11.1   The departure airport conditions ** are as
defined in paragraph 2.3.4 above.       The destination airport conditions are
such to allow the required Landing Weight to be used without any restriction.
Pressure altitude is **.   3.11.2   An allowance of ** of fuel and ** is
considered for engine start-up and taxi-out.   3.11.3   An allowance of ** of
fuel and ** is included for take-off and climb to ** pressure altitude with
acceleration to climb speed at a temperature of **. No credit is taken for the
distance covered in these segments.   3.11.4   Climb from ** pressure altitude
up to cruise altitude using maximum climb thrust, cruise at a fixed Mach number
of ** at pressure altitudes between ** and descent to ** pressure altitude are
conducted in ISA+10°C conditions.       Climb and descent speeds below ** shall
be **. A wind component of **of cruise wind has been considered during climb and
descent.

     
 
  LA 8E — 11 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



3.11.5   An allowance of ** of fuel and ** is considered for approach and
landing at the destination airport. No credit is taken for the distance covered
in these segments.   3.11.6   Trip fuel is defined as the fuel used during
engine start-up and taxi-out, take-off, climb, cruise, descent, approach and
landing and manoeuvre as defined in paragraphs 3.11.2 to 3.11.5 above.      
Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 3.11.4 above.   3.11.7   At the end of
approach and landing ** of usable fuel shall remain in the tanks.       This
represents the estimated fuel required for a ** continued cruise at ** and at an
initial weight equal to the landing weight at the destination airport.   3.12  
Mission fuel burn: **       In carrying a fixed Payload of ** over a still air
stage distance of ** the trip fuel burnt when operated under the conditions
defined in paragraphs 3.11.1 to 3.11.7 inclusive above shall be not more than a
guaranteed value of ** and the block time will not be more than a guaranteed
value of **.       Block time is defined as the time for engine start-up and
taxi-out, take-off, climb, cruise, descent, approach and landing as defined in
paragraphs 3.11.2 to 3.11.5 above.   3.13   Mission Payload: **       The
A340-300 Aircraft shall be capable of carrying a guaranteed Payload of not less
than ** over a still air stage distance of ** nautical miles ** when operated
under the conditions defined below:   3.13.1   The departure airport conditions
** are as defined in paragraph 2.3.2 above.       The destination airport
conditions are such to allow the required Landing Weight to be used without any
restriction. Pressure altitude is **.   3.13.2   An allowance of ** of fuel and
** is considered for engine start-up and taxi-out.   3.13.3   An allowance of **
of fuel and ** is included for take-off and climb to ** pressure altitude with
acceleration to climb speed at a temperature of **. No credit is taken for the
distance covered in these segments.   3.13.4   Climb from ** pressure altitude
up to cruise altitude using maximum climb thrust, cruise at a fixed Mach number
of ** at pressure altitudes between ** and descent to ** pressure altitude are
conducted in ISA+10°C conditions.       Climb and descent speeds below ** shall
be **. A wind component of ** of cruise wind has been considered during climb
and descent.

     
 
  LA 8E — 12 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



3.13.5   An allowance of ** of fuel and ** is considered for approach and
landing at the destination airport. No credit is taken for the distance covered
in these segments.   3.13.6   Trip fuel is defined as the fuel used during
engine start-up and taxi-out, take-off, climb, cruise, descent, approach and
landing and manoeuvre as defined in paragraphs 3.13.2 to 3.13.5 above.      
Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 3.13.4 above.   3.13.7   At the end of
approach and landing ** of usable fuel shall remain in the tanks.       This
represents the estimated fuel required for a ** continued cruise at ** and at an
initial weight equal to the landing weight at the destination airport.   3.14  
Mission fuel burn: **       In carrying a fixed Payload of ** over a still air
stage distance of ** the trip fuel burnt when operated under the conditions
defined in paragraphs 3.13.1 to 3.13.7 inclusive above shall be not more than a
guaranteed value of ** and the block time will not be more than a guaranteed
value of **.       Block time is defined as the time for engine start-up and
taxi-out, take-off, climb, cruise, descent, approach and landing as defined in
paragraphs 3.13.2 to 3.13.5 above.   3.15   Mission Payload: **       The
A340-300 Aircraft shall be capable of carrying a guaranteed Payload of not less
than ** over a still air stage distance of ** when operated under the conditions
defined below:   3.15.1   The departure airport conditions ** are as defined in
paragraph 2.3.6 above.       The destination airport conditions are such to
allow the required Landing Weight to be used without any restriction. Pressure
altitude is **.

     
 
  LA 8E — 13 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



3.15.2   An allowance of ** of fuel and ** is considered for engine start-up and
taxi-out.   3.15.3   An allowance of ** and ** is included for take-off and
climb to ** pressure altitude with acceleration to climb speed at a temperature
of **. No credit is taken for the distance covered in these segments.   3.15.4  
Climb from ** pressure altitude up to cruise altitude using maximum climb
thrust, cruise at a fixed Mach number of ** at pressure altitudes between ** and
descent to ** pressure altitude are conducted in ISA+10°C conditions.      
Climb and descent speeds below ** shall be **. A wind component of ** of cruise
wind has been considered during climb and descent.   3.15.5   An allowance of **
of fuel and ** is considered for approach and landing at the destination
airport. No credit is taken for the distance covered in these segments.   3.15.6
  Trip fuel is defined as the fuel used during engine start-up and taxi-out,
take-off, climb, cruise, descent, approach and landing and manoeuvre as defined
in paragraphs 3.15.2 to 3.15.5 above.       Stage distance is defined as the
distance covered during climb, cruise and descent as described in paragraph
3.15.4 above.   3.15.7   At the end of approach and landing ** of usable fuel
shall remain in the tanks.       This represents the estimated fuel required for
a ** continued cruise at ** and at an initial weight equal to the landing weight
at the destination airport.   3.16   Mission fuel burn: **       In carrying a
fixed Payload of ** over a still air stage distance of ** the trip fuel burnt
when operated under the conditions defined in paragraphs 3.15.1 to 3.15.7
inclusive above shall be not more than a guaranteed value of ** and the block
time will not be more than a guaranteed value of **.       Block time is defined
as the time for engine start-up and taxi-out, take-off, climb, cruise, descent,
approach and landing as defined in paragraphs 3.15.2 to 3.15.5 above.

     
 
  LA 8E — 14 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



3.17   Mission Payload: **       The A340-300 Aircraft shall be capable of
carrying a guaranteed Payload of not less than ** over a still air stage
distance of ** when operated under the conditions defined below:   3.17.1   The
departure airport conditions ** are as defined in paragraph 2.3.5 above.      
The destination airport conditions are such to allow the required Landing Weight
to be used without any restriction. Pressure altitude is **.   3.17.2   An
allowance of ** of fuel and ** is considered for engine start-up and taxi-out.  
3.17.3   An allowance of ** of fuel and ** is included for take-off and climb to
** pressure altitude with acceleration to climb speed at a temperature of **. No
credit is taken for the distance covered in these segments.   3.17.4   Climb
from ** pressure altitude up to cruise altitude using maximum climb thrust,
cruise at a fixed Mach number of ** at pressure altitudes between ** and descent
to ** pressure altitude are conducted in ISA+10°C conditions.       Climb and
descent speeds below ** shall be **. A wind component of ** of cruise wind has
been considered during climb and descent.   3.17.5   An allowance of ** of fuel
and ** is considered for approach and landing at the destination airport. No
credit is taken for the distance covered in these segments.   3.17.6   Trip fuel
is defined as the fuel used during engine start-up and taxi-out, take-off,
climb, cruise, descent, approach and landing and manoeuvre as defined in
paragraphs 3.17.2 to 3.17.5 above.       Stage distance is defined as the
distance covered during climb, cruise and descent as described in paragraph
3.17.4 above.   3.17.7   At the end of approach and landing ** of usable fuel
shall remain in the tanks.       This represents the estimated fuel required for
a ** continued cruise at ** and at an initial weight equal to the landing weight
at the destination airport.   3.18   Mission fuel burn: **       In carrying a
fixed Payload of ** over a still air stage distance of ** the trip fuel burnt
when operated under the conditions defined in paragraphs 3.17.1 to 3.17.7
inclusive above shall be not more than a guaranteed value of ** and the block
time will not be more than a guaranteed value of **.

     
 
  LA 8E — 15 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



    Block time is defined as the time for engine start-up and taxi-out,
take-off, climb, cruise, descent, approach and landing as defined in paragraphs
3.17.2 to 3.17.5 above.   3.19   Mission Payload: **       The A340-300 Aircraft
shall be capable of carrying a guaranteed Payload of not less than ** over a
still air stage distance of ** when operated under the conditions defined below:
  3.19.1   The departure airport conditions ** are as defined in paragraph 2.3.2
above.       The destination airport conditions are such to allow the required
Landing Weight to be used without any restriction. Pressure altitude is **.  
3.19.2   An allowance of ** of fuel and ** is considered for engine start-up and
taxi-out.   3.19.3   An allowance of ** of fuel and ** is included for take-off
and climb to ** pressure altitude with acceleration to climb speed at a
temperature of **. No credit is taken for the distance covered in these
segments.   3.19.4   Climb from ** pressure altitude up to cruise altitude using
maximum climb thrust, cruise at a fixed Mach number of ** at pressure altitudes
between ** and descent to ** pressure altitude are conducted in ISA+10°C
conditions.       Climb and descent speeds below ** shall be **. A wind
component of ** of cruise wind has been considered during climb and descent.  
3.19.5   An allowance of ** of fuel and ** is considered for approach and
landing at the destination airport. No credit is taken for the distance covered
in these segments.   3.19.6   Trip fuel is defined as the fuel used during
engine start-up and taxi-out, take-off, climb, cruise, descent, approach and
landing and manoeuvre as defined in paragraphs 3.19.2 to 3.19.5 above.      
Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 3.19.4 above.   3.19.7   At the end of
approach and landing ** of usable fuel shall remain in the tanks.       This
represents the estimated fuel required for a ** continued cruise at ** and at an
initial weight equal to the landing weight at the destination airport.   3.20  
Mission fuel burn: **       In carrying a fixed Payload of ** over a still air
stage distance of ** the trip fuel burnt when operated under the conditions
defined in paragraphs 3.19.1 to 3.19.7 inclusive above shall be not more than a
guaranteed value of ** and the block time will not be more than a guaranteed
value of **.

     
 
  LA 8E — 16 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



    Block time is defined as the time for engine start-up and taxi-out,
take-off, climb, cruise, descent, approach and landing as defined in paragraphs
3.19.2 to 3.19.5 above.   3.21   The Payload and Fuel Burn Guarantees defined in
paragraphs 3.1 to 3.20 inclusive above are based on an Operating Weight Empty
defined as the sum of:

  a)   the Manufacturer’s Weight Empty of the basic Aircraft as defined in the
Specification which shall be derived from the weighing of the Aircraft with
corrections according to Section 13 of the Specification,     b)   ** for
Customer Changes and Operators Items (see Appendix A).

4   Structural Usable Load       The Seller guarantees that the difference
between:

  –   the Maximum Zero Fuel Weight (MZFW) of the Aircraft (as defined in the
A340-300 Standard Specification set forth in Paragraph 1)         and     –  
the Manufacturer’s Weight Empty (as defined in the A340-300 Standard
Specification set forth in Paragraph 1) and which shall be derived from the
weighing of the Aircraft

    shall not be less than **       The Manufacturer’s Weight Empty is subject
to adjustment as defined in Paragraph 8.2 below.

5   NOISE   5.1   Exterior Noise

     
 
  LA 8E — 17 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



5.1.1   Noise Certification       The A340-313 powered by CFM56-5C4/P engines at
a MTOW of ** and a MLW of ** shall be certified in accordance with the
requirements of Chapter 4 of ICAO Annex 16, Volume I, Amendment 7, effective
March 21, 2002, with a cumulative margin of **.       Noise data shall be
obtained and evaluated in accordance with the requirements of Appendix 2 of
Third Edition of ICAO Annex 16, Volume I.   5.2   Interior Noise   5.2.1  
Interior Noise On Ground   5.2.1.1   Cabin       During ground operation, with
the APU and the air conditioning in normal operation and passenger doors open or
closed, the guaranteed A-weighted Sound Pressure Level (SPL) and the Speech
Interference Level (SIL) in the passenger seated area shall be as follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

    Noise levels shall be measured at a height of 1.0 m above the passenger
compartment floor on the aisle center lines in the passenger seated area.  
5.2.2   Interior Noise in Flight   5.2.2.1   Cockpit       At a pressure
altitude of ** and a true Mach number of ** in straight and level flight in
still air under ISA conditions, the guaranteed A-weighted Sound Pressure Level
(SPL) and the Speech Interference Level (SIL) shall be as follows:

          Guarantee
SPL dB(A)]
  **
SIL [dB]
  **

    Noise levels shall be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.

     
 
  LA 8E — 18 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



5.2.2.2   Cabin       At a pressure altitude of ** and a true Mach number of **
in straight and level flight in still air under ISA conditions, the guaranteed
A-weighted Sound Pressure Level (SPL) and the Speech Interference Level
(SIL) shall be as follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

    Noise levels shall be measured at a height of ** above the passenger
compartment floor on the aisle center lines in the passenger seated area.   6  
GUARANTEE CONDITIONS   6.1   The performance and noise certification
requirements for the Aircraft, except where otherwise noted, will be as stated
in Section 02 of the Specification.   6.2   For the determination of FAR
take-off and landing performance a hard dry level runway surface with no runway
strength limitations, no line-up allowances, no obstacles, zero wind, atmosphere
according to ISA, except as otherwise noted, and the use of centre of gravity
positions, speed brakes, flaps, landing gear and engines in the conditions
liable to provide the best results will be assumed.   6.2.1   When establishing
take-off and second segment performance no air will be bled from the engines for
cabin air conditioning or anti-icing.   6.3   Climb, cruise and descent
performance associated with the Guarantees will include allowances for normal
electrical load and for normal engine air bleed and power extraction associated
with cabin differential pressure as defined in Section 21-30.31 of the
Specification. Cabin air conditioning management during performance
demonstration as described in Subparagraph 8.3 below may be such as to optimise
the Aircraft performance while meeting the normal air conditioning requirements
defined above. Unless otherwise stated no air will be bled from the engines for
anti-icing.       Cruise performance at ** and above is based on an optimized
centre of gravity position.   6.4   The engines will be operated using not more
than the engine manufacturer’s maximum recommended outputs for take-off, maximum
go-round, maximum continuous, maximum climb and cruise for normal operation
unless otherwise stated.

     
 
  LA 8E — 19 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



6.5   Where applicable the Guarantees assume the use of an approved fuel having
a density of ** per US gallon and a lower heating value of **.   6.6   Speech
Interference Level (SIL) is defined as the arithmetic average of the sound
pressure levels in the **. A-Weighted sound pressure level (dB(A)) is as defined
in the American National Standard Specification ANSI.4-1971.   6.7   All
guaranteed interior noise levels refer to an A340-300 Aircraft with standard
acoustic insulation and an interior completely furnished. The effect of Buyer
furnished equipment other than standard passenger cloth seats shall be the
responsibility of the Buyer. Effects on noise of Buyer furnished equipment and
installations by or on behalf of the Buyer are not covered by this guarantee.  
7   GUARANTEE COMPLIANCE   7.1   Compliance with the Guarantees shall be
demonstrated using operating procedures and limitations in accordance with those
defined by the certifying Airworthiness Authority and by the Seller unless
otherwise stated.   7.2   Compliance with the take-off, second segment, en-route
one engine inoperative, approach climb and landing elements of the Guarantees
will be demonstrated with reference to the approved Flight Manual.   7.3  
Compliance with those parts of the Guarantees defined in paragraph 2 and 3 above
not covered by the requirements of the certifying Airworthiness Authority shall
be demonstrated by calculation based on data obtained during flight tests
conducted on one (or more, at the Seller’s discretion) aircraft of the same
aerodynamic configuration as the Aircraft and incorporated in the In-Flight
Performance Program and data bases (“the IFP”) appropriate to the Aircraft.  
7.4   Compliance with the Structure Usable Load guarantee defined in Paragraph 4
shall be demonstrated with reference to a weight compliance report.   7.5   The
approved A340-300 Aircraft flight manual shall be used to demonstrate compliance
with the guarantees of certification noise levels.   7.6   Compliance with the
interior noise guarantees shall be demonstrated with reference to noise surveys
conducted on one (or more, at the Seller’s discretion) A340-300 Aircraft of an
acoustically equivalent standard to those A340-300 Aircraft purchased by the
Buyer.   7.7   Data derived from flight tests and noise surveys shall be
adjusted as required using conventional methods of correction, interpolation or
extrapolation in accordance with established aeronautical practices to show
compliance with the Guarantees.

          LA 8E — 20 of 24       USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



7.8   Compliance with the Guarantees is not contingent on engine performance
defined in the engine manufacturer’s specification.   7.9   The Seller
undertakes to furnish the Buyer with a report or reports demonstrating
compliance with the Guarantees at, or as soon as possible after, the delivery of
each of the A340-300 Aircraft.   8   ADJUSTMENT OF GUARANTEES   8.1   In the
event of any change to any law, governmental regulation or requirement or
interpretation thereof (“rule change”) by any governmental agency made
subsequent to the date of the Agreement and such rule change affects the
Aircraft configuration or performance or both required to obtain certification
the Guarantees shall be appropriately modified to reflect the effect of any such
change.   8.2   The Guarantees apply to the Aircraft as described in paragraph 1
of this Letter Agreement and may be adjusted in the event of:

  i)   Any further configuration change which is the subject of a SCN     ii)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     iii)   Changes required to obtain certification that cause
modifications to the performance or weight of the A340-300 Aircraft

9   EXCLUSIVE GUARANTEES

    The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.

10   **   10.1   **   10.2   **   10.3   **

          LA 8E — 21 of 24       USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



11   ASSIGNMENT

    Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement
and the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without prior written consent of the Seller and any
attempted assignment or transfer in contravention of the provisions of this
sentence will be void and of no force and effect.

12   COUNTERPARTS

    This Letter Agreement may be signed in any number of separate counterparts.
Each counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one same instrument.

          LA 8E — 22 of 24       USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
            Customers    

          LA 8E       USA Airbus A330 Purchase Agreement
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A to LETTER AGREEMENT No. 8E
**

          LA 8E — 24 of 24       USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8F
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: A340-300 PERFORMANCE GUARANTEES
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”), and Airbus S.A.S. (the “Seller”), have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 8F (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

          LA 8F — 1 of 24       USA — Airbus A330 Purchase Agreement
EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



  1   AIRCRAFT CONFIGURATION

1.1   The Guarantees defined below are applicable to the A340-300 Aircraft as
described in the Standard Specification Ref. ** as amended by the Specification
Change Notices (SCN’s) for:

  (i)   Change in Design Weights to:

     
Maximum Design Take-Off Weight
  **
Maximum Design Landing Weight
  **
Maximum Design Zero Fuel Weight
  **

  (ii)   fitting of CFM International CFM56-5C4/P Bump Engines

  herein after referred as “the Specification” without taking into account any
further changes thereto as provided in the Agreement.

2   GUARANTEED PERFORMANCE

2.1   Take-off Field Length

    FAR take-off field length (“TOFL”) at an Aircraft gross weight of ** at the
start of Take-Off Distance Available (TODA) at Sea Level pressure altitude in
ISA+15°C conditions shall be not more than a guaranteed value of **.

2.2   Second Segment Climb

    The Aircraft shall meet FAR 25 regulations for one engine inoperative climb
after take-off, undercarriage retracted, at a weight corresponding to the stated
weight at the start of ground run, at the altitude and temperature, and in the
configuration of flap angle and safety speed required to comply with the
performance guaranteed in paragraph 2.1 and 2.3.

2.3   Take-off Weight

2.3.1   When operated under the following conditions **

     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TODA/TORA
  : **
Line-up allowance ASDA
  : **
Obstacles (Height/Distance above/from start of TODA):
  **

LA 8F — 2 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of ** (Max Structural)

2.3.2   When operated under the following conditions **

     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TODA/TORA
  : **
Line-up allowance ASDA
  : **
Obstacles (Height/Distance above/from end of TODA):
  **
 
  **
 
  **
 
  **
 
  **
 
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of ** (Max Structural).

2.3.3   When operated under the following conditions **

     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TODA/TORA
  : **
Line-up allowance ASDA
  : **
Obstacles
  : **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of ** (Max Structural).

2.3.4   When operated under the following conditions **

LA 8F — 3 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TODA/TORA
  : **
Line-up allowance ASDA
  : **
Obstacles (Height/Distance above/from start of TODA):
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of ** (Max Structural)

2.3.5   When operated under the following conditions **

     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TODA/TORA
  : **
Line-up allowance ASDA
  : **
Obstacles (Height/Distance above/from start of TODA):
  **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of ** (Max Structural)

2.3.6   When operated under the following conditions **

LA 8F — 4 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TODA/TORA
  : **
Line-up allowance ASDA
  : **
Obstacles
  : **

    the maximum permissible take-off weight at the start of Take-off Distance
Available shall be not less than a guaranteed value of ** (Max Structural).

2.4   Landing Field Length

    FAR certified dry landing field length (“LFL”) at an Aircraft gross weight
of ** at Sea Level pressure altitude shall not be more than a guaranteed value
of
**.

2.5   Speed

    Level flight speed at an Aircraft gross weight of ** at a pressure altitude
of ** in ISA+10C conditions using a thrust not exceeding maximum cruise thrust
will be not less than a guaranteed true Mach number of **.   3   MISSION
GUARANTEES   3.1   Mission Payload: **       The A340-300 Aircraft shall be
capable of carrying a guaranteed Payload of not less than ** over a still air
stage distance of ** when operated under the conditions defined below:   3.1.1  
The departure airport conditions ** are as defined in paragraph 2.3.3 above.    
  The destination airport conditions are such to allow the required Landing
Weight to be used without any restriction. Pressure altitude is **.   3.1.2   An
allowance of ** of fuel and ** is considered for engine start-up and taxi-out.  
3.1.3   An allowance of ** of fuel and ** is included for take-off and climb to
** pressure altitude with acceleration to climb speed at a temperature of **. No
credit is taken for the distance covered in these segments.   3.1.4   Climb from
** pressure altitude up to cruise altitude using maximum climb thrust, cruise at

LA 8F — 5 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    a fixed Mach number of ** at pressure altitudes of between ** and ** and
descent to ** pressure altitude are conducted in ISA conditions.       Climb and
descent speeds below ** shall be **. A wind component of ** of cruise wind has
been considered during climb and descent.   3.1.5   An allowance of ** of fuel
and ** is considered for approach and landing at the destination airport. No
credit is taken for the distance covered in these segments.   3.1.6   Trip fuel
is defined as the fuel used during engine start-up and taxi-out, take-off,
climb, cruise, descent, approach and landing as defined in paragraphs 3.1.2 to
3.1.5 above.       Stage distance is defined as the distance covered during
climb, cruise and descent as described in paragraph 3.1.4 above.   3.1.7   At
the end of approach and landing ** of usable fuel shall remain in the tanks.
This represents the estimated fuel required for a ** continued cruise at ** and
at an initial weight equal to the landing weight at the destination airport.  
3.2   Mission fuel burn: **       In carrying a fixed Payload of ** over a still
air stage distance of ** the trip fuel burnt when operated under the conditions
defined in paragraphs 3.1.1 to 3.1.7 inclusive above shall be not more than a
guaranteed value of ** and the block time will not be more than a guaranteed
value of **.       Block time is defined as the time for engine start-up and
taxi-out, take-off, climb, cruise, descent, approach and landing as defined in
paragraphs 3.1.2 to 3.1.5 above.   3.3   Mission Payload: **       The A340-300
Aircraft shall be capable of carrying a guaranteed Payload of not less than **
over a still air stage distance of ** when operated under the conditions defined
below:   3.3.1   The departure airport conditions ** are as defined in paragraph
2.3.2 above.       The destination airport conditions are such to allow the
required Landing Weight to be used without any restriction. Pressure altitude is
**.   3.3.2   An allowance of ** of fuel and ** is considered for engine
start-up and taxi-out.   3.3.3   An allowance of ** of fuel and ** is included
for take-off and climb to ** pressure altitude with acceleration to climb speed
at a temperature of **. No credit is taken for the distance covered in these
segments.

LA 8F — 6 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.3.4   Climb from ** pressure altitude up to cruise altitude using maximum
climb thrust, cruise at a fixed Mach number of ** at pressure altitudes between
** and descent to ** pressure altitude are conducted in ISA conditions.      
Climb and descent speeds below ** shall be **. A wind component of ** of cruise
wind has been considered during climb and descent.   3.3.5   An allowance of **
of fuel and ** is considered for approach and landing at the destination
airport. No credit is taken for the distance covered in these segments.   3.3.6
  Trip fuel is defined as the fuel used during engine start-up and taxi-out,
take-off, climb, cruise, descent, approach and landing as defined in paragraphs
3.3.2 to 3.3.5 above. Stage distance is defined as the distance covered during
climb, cruise and descent as described in paragraph 3.3.4 above.   3.3.7   At
the end of approach and landing ** of usable fuel shall remain in the tanks.
This represents the estimated fuel required for a ** continued cruise at ** and
at an initial weight equal to the landing weight at the destination airport.  
3.4   Mission fuel burn: **       In carrying a fixed Payload of ** over a still
air stage distance of ** the trip fuel burnt when operated under the conditions
defined in paragraphs 3.3.1 to 3.3.7 inclusive above shall be not more than a
guaranteed value of ** and the block time will not be more than a guaranteed
value of **.       Block time is defined as the time for engine start-up and
taxi-out, take-off, climb, cruise, descent, approach and landing as defined in
paragraphs 3.3.2 to 3.3.5 above.   3.5   Mission Payload: **       The A340-300
Aircraft shall be capable of carrying a guaranteed Payload of not less than **
over a still air stage distance of ** when operated under the conditions defined
below:   3.5.1   The departure airport conditions ** are as defined in paragraph
2.3.2 above.       The destination airport conditions are such to allow the
required Landing Weight to be used without any restriction. Pressure altitude is
115 ft.   3.5.2   An allowance of ** of fuel and ** is considered for engine
start-up and taxi-out.   3.5.3   An allowance of ** of fuel and ** is included
for take-off and climb to ** pressure altitude with acceleration to climb speed
at a temperature of **. No credit is taken for the distance covered in these
segments.

LA 8F — 7 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.5.4   Climb from ** pressure altitude up to cruise altitude using maximum
climb thrust, cruise at a fixed Mach number of ** at pressure altitudes of
between ** and ** and descent to ** pressure altitude are conducted in ISA
conditions.       Climb and descent speeds below ** shall be ** CAS. A wind
component of 70% of cruise wind has been considered during climb and descent.  
3.5.5   An allowance of ** of fuel and ** is considered for approach and landing
at the destination airport. No credit is taken for the distance covered in these
segments.   3.5.6   Trip fuel is defined as the fuel used during engine start-up
and taxi-out, take-off, climb, cruise, descent, approach and landing and
manoeuvre as defined in paragraphs 3.5.2 to 3.5.5 above.       Stage distance is
defined as the distance covered during climb, cruise and descent as described in
paragraph 3.5.4 above.   3.5.7   At the end of approach and landing ** of usable
fuel shall remain in the tanks.       This represents the estimated fuel
required for a ** continued cruise at ** and at an initial weight equal to the
landing weight at the destination airport.   3.6   Mission fuel burn: **      
In carrying a fixed Payload of ** over a still air stage distance of ** the trip
fuel burnt when operated under the conditions defined in paragraphs 3.5.1 to
3.5.7 inclusive above shall be not more than a guaranteed value of ** and the
block time will not be more than a guaranteed value of **.       Block time is
defined as the time for engine start-up and taxi-out, take-off, climb, cruise,
descent, approach and landing as defined in paragraphs 3.5.2 to 3.5.5 above.  
3.7   Mission Payload: **       The A340-300 Aircraft shall be capable of
carrying a guaranteed Payload of not less than ** over a still air stage
distance of ** when operated under the conditions defined below:   3.7.1   The
departure airport conditions ** are as defined in paragraph 2.3.1 above.      
The destination airport conditions are such to allow the required Landing Weight
to be used without any restriction. Pressure altitude is **.   3.7.2   An
allowance of ** of fuel and ** is considered for engine start-up and taxi-out.  
3.7.3   An allowance of ** of fuel and ** is included for take-off and climb to
** pressure altitude

LA 8F — 8 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    with acceleration to climb speed at a temperature of **. No credit is taken
for the distance covered in these segments.   3.7.4   Climb from ** pressure
altitude up to cruise altitude using maximum climb thrust, cruise at a fixed
Mach number of ** at pressure altitudes between ** and descent to ** pressure
altitude are conducted in ISA conditions.       Climb and descent speeds below
** shall be ** CAS. A wind component of ** of cruise wind has been considered
during climb and descent.   3.7.5   An allowance of ** of fuel and 4 minutes is
considered for approach and landing at the destination airport. No credit is
taken for the distance covered in these segments.   3.7.6   Trip fuel is defined
as the fuel used during engine start-up and taxi-out, take-off, climb, cruise,
descent, approach and landing and manoeuvre as defined in paragraphs 3.7.2 to
3.7.5 above.       Stage distance is defined as the distance covered during
climb, cruise and descent as described in paragraph 3.7.4 above.   3.7.7   At
the end of approach and landing ** of usable fuel shall remain in the tanks.    
  This represents the estimated fuel required for a ** continued cruise at **
and at an initial weight equal to the landing weight at the destination airport.
  3.8   Mission fuel burn: **       In carrying a fixed Payload of ** over a
still air stage distance of ** the trip fuel burnt when operated under the
conditions defined in paragraphs 3.7.1 to 3.7.7 inclusive above shall be not
more than a guaranteed value of ** and the block time will not be more than a
guaranteed value of **.       Block time is defined as the time for engine
start-up and taxi-out, take-off, climb, cruise, descent, approach and landing as
defined in paragraphs 3.7.2 to 3.7.5 above.   3.9   Mission Payload: **      
The A340-300 Aircraft shall be capable of carrying a guaranteed Payload of not
less than ** over a still air stage distance of ** when operated under the
conditions defined below:

LA 8F — 9 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.9.1   The departure airport conditions ** are as defined in paragraph 2.3.2
above.       The destination airport conditions are such to allow the required
Landing Weight to be used without any restriction. Pressure altitude is **.  
3.9.2   An allowance of ** of fuel and ** is considered for engine start-up and
taxi-out.   3.9.3   An allowance of ** of fuel and ** is included for take-off
and climb to ** pressure altitude with acceleration to climb speed at a
temperature of **. No credit is taken for the distance covered in these
segments.   3.9.4   Climb from ** pressure altitude up to cruise altitude using
maximum climb thrust, cruise at a fixed Mach number of ** at pressure altitudes
beween ** and descent to ** pressure altitude are conducted in ISA conditions.  
    Climb and descent speeds below ** shall be **. A wind component of ** of
cruise wind has been considered during climb and descent.   3.9.5   An allowance
of ** of fuel and 4 minutes is considered for approach and landing at the
destination airport. No credit is taken for the distance covered in these
segments.   3.9.6   Trip fuel is defined as the fuel used during engine start-up
and taxi-out, take-off, climb, cruise, descent, approach and landing and
manoeuvre as defined in paragraphs 3.9.2 to 3.9.5 above.       Stage distance is
defined as the distance covered during climb, cruise and descent as described in
paragraph 3.9.4 above.   3.9.7   At the end of approach and landing ** of usable
fuel shall remain in the tanks.       This represents the estimated fuel
required for a ** continued cruise at ** and at an initial weight equal to the
landing weight at the destination airport.   3.10   Mission fuel burn: **      
In carrying a fixed Payload of ** over a still air stage distance of ** the trip
fuel burnt when operated under the conditions defined in paragraphs 3.9.1 to
3.9.7 inclusive above shall be not more than a guaranteed value of ** and the
block time will not be more than a guaranteed value of **.       Block time is
defined as the time for engine start-up and taxi-out, take-off, climb, cruise,
descent, approach and landing as defined in paragraphs 3.9.2 to 3.9.5 above.

LA 8F — 10 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.11   Mission Payload: **       The A340-300 Aircraft shall be capable of
carrying a guaranteed Payload of not less than ** over a still air stage
distance of ** when operated under the conditions defined below:   3.11.1   The
departure airport conditions ** are as defined in paragraph 2.3.4 above.      
The destination airport conditions are such to allow the required Landing Weight
to be used without any restriction. Pressure altitude is **.   3.11.2   An
allowance of ** of fuel and ** is considered for engine start-up and taxi-out.  
3.11.3   An allowance of ** of fuel and ** is included for take-off and climb to
** pressure altitude with acceleration to climb speed at a temperature of **. No
credit is taken for the distance covered in these segments.   3.11.4   Climb
from ** pressure altitude up to cruise altitude using maximum climb thrust,
cruise at a fixed Mach number of ** at pressure altitudes between ** and descent
to ** pressure altitude are conducted in ISA conditions.       Climb and descent
speeds below ** shall be **. A wind component of ** of cruise wind has been
considered during climb and descent.   3.11.5   An allowance of ** of fuel and
** is considered for approach and landing at the destination airport. No credit
is taken for the distance covered in these segments.   3.11.6   Trip fuel is
defined as the fuel used during engine start-up and taxi-out, take-off, climb,
cruise, descent, approach and landing and manoeuvre as defined in paragraphs
3.11.2 to 3.11.5 above.       Stage distance is defined as the distance covered
during climb, cruise and descent as described in paragraph 3.11.4 above.  
3.11.7   At the end of approach and landing ** of usable fuel shall remain in
the tanks.       This represents the estimated fuel required for a ** continued
cruise at ** and at an initial weight equal to the landing weight at the
destination airport.   3.12   Mission fuel burn: **       In carrying a fixed
Payload of ** over a still air stage distance of ** the trip fuel burnt when
operated under the conditions defined in paragraphs 3.11.1 to 3.11.7 inclusive
above shall be not more than a guaranteed value of ** and the block time will
not be more than a guaranteed value of **.

LA 8F — 11 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    Block time is defined as the time for engine start-up and taxi-out,
take-off, climb, cruise, descent, approach and landing as defined in paragraphs
3.11.2 to 3.11.5 above.   3.13   Mission Payload: **       The A340-300 Aircraft
shall be capable of carrying a guaranteed Payload of not less than ** over a
still air stage distance of ** when operated under the conditions defined below:
  3.13.1   The departure airport conditions ** are as defined in paragraph 2.3.2
above.       The destination airport conditions are such to allow the required
Landing Weight to be used without any restriction. Pressure altitude is 12 ft.  
3.13.2   An allowance of ** of fuel and ** is considered for engine start-up and
taxi-out.   3.13.3   An allowance of ** of fuel and ** is included for take-off
and climb to ** pressure altitude with acceleration to climb speed at a
temperature of **. No credit is taken for the distance covered in these
segments.   3.13.4   Climb from ** pressure altitude up to cruise altitude using
maximum climb thrust, cruise at a fixed Mach number of ** at pressure altitudes
between ** and descent to ** pressure altitude are conducted in ISA conditions.
      Climb and descent speeds below ** shall be ** CAS. A wind component of 70%
of cruise wind has been considered during climb and descent.   3.13.5   An
allowance of ** of fuel and ** is considered for approach and landing at the
destination airport. No credit is taken for the distance covered in these
segments.   3.13.6   Trip fuel is defined as the fuel used during engine
start-up and taxi-out, take-off, climb, cruise, descent, approach and landing
and manoeuvre as defined in paragraphs 3.13.2 to 3.13.5 above.       Stage
distance is defined as the distance covered during climb, cruise and descent as
described in paragraph 3.13.4 above.   3.13.7   At the end of approach and
landing ** of usable fuel shall remain in the tanks. This represents the
estimated fuel required for a ** continued cruise at ** and at an initial weight
equal to the landing weight at the destination airport.

LA 8F — 12 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.14   Mission fuel burn: **       In carrying a fixed Payload of ** over a
still air stage distance of ** the trip fuel burnt when operated under the
conditions defined in paragraphs 3.13.1 to 3.13.7 inclusive above shall be not
more than a guaranteed value of ** and the block time will not be more than a
guaranteed value of **.       Block time is defined as the time for engine
start-up and taxi-out, take-off, climb, cruise, descent, approach and landing as
defined in paragraphs 3.13.2 to 3.13.5 above.   3.15   Mission Payload: **      
The A340-300 Aircraft shall be capable of carrying a guaranteed Payload of not
less than ** over a still air stage distance of ** when operated under the
conditions defined below:   3.15.1   The departure airport conditions ** are as
defined in paragraph 2.3.6 above.       The destination airport conditions are
such to allow the required Landing Weight to be used without any restriction.
Pressure altitude is **.   3.15.2   An allowance of ** of fuel and ** is
considered for engine start-up and taxi-out.   3.15.3   An allowance of ** of
fuel and ** is included for take-off and climb to ** pressure altitude with
acceleration to climb speed at a temperature of **. No credit is taken for the
distance covered in these segments.   3.15.4   Climb from ** pressure altitude
up to cruise altitude using maximum climb thrust, cruise at a fixed Mach number
of ** at pressure altitudes between ** and descent to ** pressure altitude are
conducted in ISA conditions.       Climb and descent speeds below ** shall be
**. A wind component of ** of cruise wind has been considered during climb and
descent.   3.15.5   An allowance of ** of fuel and ** is considered for approach
and landing at the destination airport. No credit is taken for the distance
covered in these segments.   3.15.6   Trip fuel is defined as the fuel used
during engine start-up and taxi-out, take-off, climb, cruise, descent, approach
and landing and manoeuvre as defined in paragraphs 3.15.2 to 3.15.5 above.      
Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 3.15.4 above.   3.15.7   At the end of
approach and landing ** of usable fuel shall remain in the tanks. This
represents the estimated fuel required for a ** continued cruise at ** and at an
initial

LA 8F — 13 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    weight equal to the landing weight at the destination airport.

3.16   Mission fuel burn: PVG — PHL       In carrying a fixed Payload of ** over
a still air stage distance of ** the trip fuel burnt when operated under the
conditions defined in paragraphs 3.15.1 to 3.15.7 inclusive above shall be not
more than a guaranteed value of ** and the block time will not be more than a
guaranteed value of **.       Block time is defined as the time for engine
start-up and taxi-out, take-off, climb, cruise, descent, approach and landing as
defined in paragraphs 3.15.2 to 3.15.5 above.   3.17   Mission Payload: **      
The A340-300 Aircraft shall be capable of carrying a guaranteed Payload of not
less than ** over a still air stage distance of ** when operated under the
conditions defined below:   3.17.1   The departure airport conditions ** are as
defined in paragraph 2.3.5 above.       The destination airport conditions are
such to allow the required Landing Weight to be used without any restriction.
Pressure altitude is **.   3.17.2   An allowance of ** of fuel and ** is
considered for engine start-up and taxi-out.   3.17.3   An allowance of ** of
fuel and ** is included for take-off and climb to ** pressure altitude with
acceleration to climb speed at a temperature of **. No credit is taken for the
distance covered in these segments.   3.17.4   Climb from ** pressure altitude
up to cruise altitude using maximum climb thrust, cruise at a fixed Mach number
of ** at pressure altitudes between ** and descent to ** pressure altitude are
conducted in ISA conditions.       Climb and descent speeds below ** shall be
**. A wind component of ** of cruise wind has been considered during climb and
descent.   3.17.5   An allowance of ** of fuel and ** is considered for approach
and landing at the destination airport. No credit is taken for the distance
covered in these segments.   3.17.6   Trip fuel is defined as the fuel used
during engine start-up and taxi-out, take-off, climb, cruise, descent, approach
and landing and manoeuvre as defined in paragraphs 3.17.2 to 3.17.5 above.      
Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 3.17.4 above.   3.17.7   At the end of
approach and landing ** of usable fuel shall remain in the tanks. This
represents the estimated fuel required for a ** continued cruise at ** and at an
initial

LA 8F — 14 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    weight equal to the landing weight at the destination airport.   3.18  
Mission fuel burn: **       In carrying a fixed Payload of ** over a still air
stage distance of ** the trip fuel burnt when operated under the conditions
defined in paragraphs 3.17.1 to 3.17.7 inclusive above shall be not more than a
guaranteed value of ** and the block time will not be more than a guaranteed
value of **.       Block time is defined as the time for engine start-up and
taxi-out, take-off, climb, cruise, descent, approach and landing as defined in
paragraphs 3.17.2 to 3.17.5 above.   3.19   Mission Payload: **       The
A340-300 Aircraft shall be capable of carrying a guaranteed Payload of not less
than ** over a still air stage distance of ** when operated under the conditions
defined below:   3.19.1   The departure airport conditions ** are as defined in
paragraph 2.3.2 above.       The destination airport conditions are such to
allow the required Landing Weight to be used without any restriction. Pressure
altitude is **.   3.19.2   An allowance of ** of fuel and ** is considered for
engine start-up and taxi-out.   3.19.3   An allowance of ** of fuel and ** is
included for take-off and climb to ** pressure altitude with acceleration to
climb speed at a temperature of **. No credit is taken for the distance covered
in these segments.   3.19.4   Climb from ** pressure altitude up to cruise
altitude using maximum climb thrust, cruise at a fixed Mach number of ** at
pressure altitudes between ** and descent to ** pressure altitude are conducted
in ISA conditions.       Climb and descent speeds below ** shall be **. A wind
component of ** of cruise wind has been considered during climb and descent.  
3.19.5   An allowance of ** of fuel and ** is considered for approach and
landing at the destination airport. No credit is taken for the distance covered
in these segments.   3.19.6   Trip fuel is defined as the fuel used during
engine start-up and taxi-out, take-off, climb, cruise, descent, approach and
landing and manoeuvre as defined in paragraphs 3.19.2 to 3.19.5 above.      
Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 3.19.4 above.   3.19.7   At the end of
approach and landing ** of usable fuel shall remain in the tanks. This
represents the estimated fuel required for a ** continued cruise at ** and at an
initial

LA 8F — 15 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    weight equal to the landing weight at the destination airport.   3.20  
Mission fuel burn: **       In carrying a fixed Payload of ** over a still air
stage distance of ** the trip fuel burnt when operated under the conditions
defined in paragraphs 3.19.1 to 3.19.7 inclusive above shall be not more than a
guaranteed value of ** and the block time will not be more than a guaranteed
value of **.       Block time is defined as the time for engine start-up and
taxi-out, take-off, climb, cruise, descent, approach and landing as defined in
paragraphs 3.19.2 to 3.19.5 above.   3.21   The Payload and Fuel Burn Guarantees
defined in paragraphs 3.1 to 3.20 inclusive above are based on an Operating
Weight Empty defined as the sum of:

  a)   the Manufacturer’s Weight Empty of the basic Aircraft as defined in the
Specification which shall be derived from the weighing of the Aircraft with
corrections according to Section 13 of the Specification,     b)   ** for
Customer Changes and Operators Items (see Appendix A).

4   STRUCTURAL USABLE LOAD

  The Seller guarantees that the difference between:     -   the Maximum Zero
Fuel Weight (MZFW) of the Aircraft (as defined in the A340-300 Standard
Specification set forth in Paragraph 1)         and     -   the Manufacturer’s
Weight Empty (as defined in the A340-300 Standard Specification set forth in
Paragraph 1) and which shall be derived from the weighing of the Aircraft

    shall not be less than **       The Manufacturer’s Weight Empty is subject
to adjustment as defined in Paragraph 8.2 below.

LA 8F — 16 of 24

USA — Airbus A330 Purchase Agreement     EXECUTION
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5   NOISE   5.1   Exterior Noise   5.1.1   Noise Certification       The
A340-313 powered by CFM56-5C4/P engines at a MTOW of ** and a MLW of ** shall be
certified in accordance with the requirements of Chapter 4 of ICAO Annex 16,
Volume I, Amendment 7, effective March 21, 2002, with a cumulative margin of **.
      Noise data shall be obtained and evaluated in accordance with the
requirements of Appendix 2 of Third Edition of ICAO Annex 16, Volume I.   5.2  
Interior Noise   5.2.1   Interior Noise On Ground   5.2.1.1   Cabin       During
ground operation, with the APU and the air conditioning in normal operation and
passenger doors open or closed, the guaranteed A-weighted Sound Pressure Level
(SPL) and the Speech Interference Level (SIL) in the passenger seated area shall
be as follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

Noise levels shall be measured at a height of ** above the passenger compartment
floor on the aisle center lines in the passenger seated area.

  5.2.2   Interior Noise in Flight     5.2.2.1   Cockpit         At a pressure
altitude of ** and a true Mach number of ** in straight and level flight in
still air under ISA conditions, the guaranteed A-weighted Sound Pressure Level
(SPL) and the Speech Interference Level (SIL) shall be as follows:

          Guarantee
SPL dB(A)]
  **
SIL [dB]
  **

     
 
  LA 8F — 17 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



Noise levels shall be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.

  5.2.2.2   Cabin         At a pressure altitude of ** and a true Mach number of
** in straight and level flight in still air under ISA conditions, the
guaranteed A-weighted Sound Pressure Level (SPL) and the Speech Interference
Level (SIL) shall be as follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

Noise levels shall be measured at a height of ** above the passenger compartment
floor on the aisle center lines in the passenger seated area.

6   GUARANTEE CONDITIONS   6.1   The performance and noise certification
requirements for the Aircraft, except where otherwise noted, will be as stated
in Section 02 of the Specification.   6.2   For the determination of FAR
take-off and landing performance a hard dry level runway surface with no runway
strength limitations, no line-up allowances, no obstacles, zero wind, atmosphere
according to ISA, except as otherwise noted, and the use of centre of gravity
positions, speed brakes, flaps, landing gear and engines in the conditions
liable to provide the best results will be assumed.   6.2.1   When establishing
take-off and second segment performance no air will be bled from the engines for
cabin air conditioning or anti-icing.   6.3   Climb, cruise and descent
performance associated with the Guarantees will include allowances for normal
electrical load and for normal engine air bleed and power extraction associated
with cabin differential pressure as defined in Section 21-30.31 of the
Specification. Cabin air conditioning management during performance
demonstration as described in Subparagraph 7.3 below may be such as to optimise
the Aircraft performance while meeting the normal air conditioning requirements
defined above. Unless otherwise stated no air will be bled from the engines for
anti-icing.       Cruise performance at ** and above is based on an optimized
centre of gravity position.   6.4   The engines will be operated using not more
than the engine manufacturer’s maximum recommended outputs for take-off, maximum
go-round, maximum continuous, maximum climb and cruise for normal operation
unless otherwise stated.

     
 
  LA 8F — 18 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



6.5   Where applicable the Guarantees assume the use of an approved fuel having
a density of ** per US gallon and a lower heating value of **.

     
 
  LA 8F — 19 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



6.6   Speech Interference Level (SIL) is defined as the arithmetic average of
the sound pressure levels in the **. A-Weighted sound pressure level (dB(A)) is
as defined in the American National Standard Specification ANSI.4-1971.   6.7  
All guaranteed interior noise levels refer to an A340-300 Aircraft with standard
acoustic insulation and an interior completely furnished. The effect of Buyer
furnished equipment other than standard passenger cloth seats shall be the
responsibility of the Buyer. Effects on noise of Buyer furnished equipment and
installations by or on behalf of the Buyer are not covered by this guarantee.  
7   GUARANTEE COMPLIANCE   7.1   Compliance with the Guarantees shall be
demonstrated using operating procedures and limitations in accordance with those
defined by the certifying Airworthiness Authority and by the Seller unless
otherwise stated.   7.2   Compliance with the take-off, second segment, en-route
one engine inoperative, approach climb and landing elements of the Guarantees
will be demonstrated with reference to the approved Flight Manual.   7.3  
Compliance with those parts of the Guarantees defined in paragraph 2 and 3 above
not covered by the requirements of the certifying Airworthiness Authority shall
be demonstrated by calculation based on data obtained during flight tests
conducted on one (or more, at the Seller’s discretion) aircraft of the same
aerodynamic configuration as the Aircraft and incorporated in the In-Flight
Performance Program and data bases (“the IFP”) appropriate to the Aircraft.  
7.4   Compliance with the Structure Usable Load guarantee defined in Paragraph 4
shall be demonstrated with reference to a weight compliance report.   7.5   The
approved A340-300 Aircraft flight manual shall be used to demonstrate compliance
with the guarantees of certification noise levels.   7.6   Compliance with the
interior noise guarantees shall be demonstrated with reference to noise surveys
conducted on one (or more, at the Seller’s discretion) A340-300 Aircraft of an
acoustically equivalent standard to those A340-300 Aircraft purchased by the
Buyer.   7.7   Data derived from flight tests and noise surveys shall be
adjusted as required using conventional methods of correction, interpolation or
extrapolation in accordance with established aeronautical practices to show
compliance with the Guarantees.   7.8   Compliance with the Guarantees is not
contingent on engine performance defined in the engine manufacturer’s
specification.

     
 
  LA 8F — 20 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



7.9   The Seller undertakes to furnish the Buyer with a report or reports
demonstrating compliance with the Guarantees at, or as soon as possible after,
the delivery of each of the A340-300 Aircraft.   8   ADJUSTMENT OF GUARANTEES  
8.1   In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“rule change”) by any governmental agency
made subsequent to the date of the Agreement and such rule change affects the
Aircraft configuration or performance or both required to obtain certification
the Guarantees shall be appropriately modified to reflect the effect of any such
change.   8.2   The Guarantees apply to the Aircraft as described in paragraph 1
of this Letter Agreement and may be adjusted in the event of:

  i)   Any further configuration change which is the subject of a SCN     ii)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     iii)   Changes required to obtain certification that cause
modifications to the performance or weight of the A340-300 Aircraft

9   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the Specification or any other
document.   10   **   10.1   **   10.2   **   10.3   **   11   ASSIGNMENT      
Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without prior written consent of the Seller and any
attempted assignment or transfer in contravention of the provisions of this
sentence will be void and of no force and effect.   12   COUNTERPARTS

     
 
  LA 8F — 21 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one same instrument.

     
 
  LA 8F — 22 of 24
USA — Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                              US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                            By:   /s/ Thomas T. Weir       By:   /s/ John J.
Leahy                          
 
  Name:   Thomas T. Weir           Name:   John J. Leahy    
 
  Title:   Vice President and Treasurer           Title:   Chief Operating
Officer
Customers    
 
                            US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                            By:   /s/ Thomas T. Weir       By:   /s/ John J.
Leahy                          
 
  Name:   Thomas T. Weir           Name:   John J. Leahy    
 
  Title:   Vice President and Treasurer           Title:   Chief Operating
Officer
Customers    

     
 
  LA 8F
USA Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A to Letter Agreement No. 8F
     **

     
 
  LA 8F — 24 of 24
USA Airbus A330 Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 9
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: MISCELLANEOUS
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of the even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain Aircraft, under the terms and conditions set
forth in said Agreement. The Buyer and the Seller have agreed to set forth in
this Letter Agreement No. 9 (the “Letter Agreement”) certain additional terms
and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

          LA 9 — 1 of 3 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



1.   TERMINATION   1.1   **   1.2   Paragraph 21.2(1)(i) of the Agreement is
amended to read as follows between the “QUOTE” and “UNQUOTE”       QUOTE

  (1)   **

    UNQUOTE   1.3   The paragraphs numbered 1 through 6 in Clause 21.2 (2)
(A) of the Agreement are hereby superseded and replaced by the following text:
**   2.   ASSIGNMENT       Except as set forth in Clause 20.2 of the Agreement,
this Letter Agreement and the rights and obligations of the Buyer hereunder will
not be assigned or transferred in any manner without the prior written consent
of the Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 2 will be void and of no force or effect.   3.  
COUNTERPARTS       This Letter Agreement may be signed in any number of separate
counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one same instrument.

          LA 9 — 2 of 3 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
                   
 
  Name: Thomas T. Weir           Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer  
 
 
                         Customers    

          LA 9 USA Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 10
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
[INTENTIONALLY LEFT BLANK]

          LA 10 — 1 of 1 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 11
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
[INTENTIONALLY LEFT BLANK]

          LA 11 — 1 of 1 USA — Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 12A
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain A330-200 Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 12A (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the A330-200 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

          LA 12A — 1 of 8 USA — Airbus A330 Purchase Agreement     EXECUTION    
    PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



1   PREAMBLE   1.1   AIRCRAFT CONFIGURATION       The guarantee set forth in
this Letter Agreement is applicable to the A330-200 Aircraft powered by Pratt &
Whitney PW4168A-1D or PW4170 engines, as described in the Standard Specification
Ref. G 000 02000 Issue 4.3 dated 13th July 2006, hereinafter referred as the
“Specification” without taking into account any further changes thereto as
provided in the Agreement.   1.2   **   2   **   2.1   **   2.2   **   3   **  
3.1   **   3.1.1   **   3.1.2   **   3.1.3   **   3.1.4   **   3.1.5   **  
3.1.6   **   3.1.7   **   3.1.8   **

          LA 12A — 2 of 8 USA — Airbus A330 Purchase Agreement     EXECUTION    
    PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



3.1.9   **   3.2   **   3.3   **   4   **   4.1   **   4.2   **   4.3   **   4.4
  **   4.5   **   4.6   **   4.6.1   **   4.7   **   4.8   **   4.9   **   4.10
  **

          LA 12A —3 of 8 USA — Airbus A330 Purchase Agreement     EXECUTION    
    PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



5   **   5.1   **   5.2   **   5.3   **   6.   **   7.   **   7.1   **   7.2  
**   8   TERMINATION   8.1   **   8.2   **   8.3   **

  i)   **     ii)   **

8.4   **   9   **   10   **   11   ASSIGNMENT       Except as set forth in
Clause 20.2 of the Agreement, this Letter Agreement and the rights and
obligations of the Buyer hereunder will not be assigned or transferred in any
manner without prior written consent of the Seller and any attempted assignment
or transfer in contravention of the provisions of this sentence will be void and
of no force and effect.

          LA 12A — 4 of 8 USA — Airbus A330 Purchase Agreement     EXECUTION    
    PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



12   COUNTERPARTS       This Letter Agreement may be signed in any number of
separate counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one same instrument.

          LA 12A — 5 of 8 USA — Airbus A330 Purchase Agreement     EXECUTION    
    PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
                   
 
  Name: Thomas T. Weir           Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer  
 
 
                         Customers    

          LA 12A USA Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A TO LETTER AGREEMENT NO. 12A
Planning for the delivery of the A330-200 aircraft:

          Month   Year   Quantity
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
      **

  USA Airbus A330 Purchase Agreement   LA 12A — 7 of 8 EXECUTION    
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX B TO LETTER AGREEMENT NO. 12A
PERFORMANCE MONITORING METHOD
     **

  USA Airbus A330 Purchase Agreement   LA 12A — 8 of 8 EXECUTION    
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 12B
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain A330-200 Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 12B (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the A330-200 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

  USA — Airbus A330 Purchase Agreement   LA 12B — 1 of 8 EXECUTION  
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1   PREAMBLE   1.1   AIRCRAFT CONFIGURATION

    The guarantee set forth in this Letter Agreement is applicable to the
A330-200 Aircraft powered by General Electric CF6-80E1A4 engines, as described
in the Standard Specification Ref. G 000 02000 Issue 4.3 dated 13th July 2006,
hereinafter referred as the “Specification” without taking into account any
further changes thereto as provided in the Agreement.

1.2   **   2   **   2.1   **

  (a)   **     (b)   **     (c)   **

2.2   **   3   **   3.1   **   3.1.1   **   3.1.2   **   3.1.3   **   3.1.4   **
  3.1.5   **   3.1.6   **   3.1.7   **

  USA — Airbus A330 Purchase Agreement   LA 12B — 2 of 8 EXECUTION  
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.1.8   **   3.1.9   **   3.2   **   3.3   **

4   **   4.1   **   4.2   **   4.3   **   4.4   **   4.5   **   4.6   **   4.6.1
  **   4.7   **   4.8   **   4.9   **

  USA — Airbus A330 Purchase Agreement   LA 12B — 3 of 8 EXECUTION  
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



4.10   **   5   **   5.1   **   5.2   **   5.3   **   6.   **   7.   **   7.1  
**   7.2   **   8   TERMINATION   8.1   **   8.2   **   8.3   **

  i)   **     ii)   **

8.4   **   9   **   10   **   11   ASSIGNMENT       Except as set forth in
Clause 20.2 of the Agreement, this Letter Agreement and the rights and
obligations of the Buyer hereunder will not be assigned or transferred in any
manner

  USA — Airbus A330 Purchase Agreement   LA 12B — 4 of 8 EXECUTION  
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    without prior written consent of the Seller and any attempted assignment or
transfer in contravention of the provisions of this sentence will be void and of
no force and effect.   12   COUNTERPARTS       This Letter Agreement may be
signed in any number of separate counterparts. Each counterpart, when signed and
delivered (including counterparts delivered by facsimile transmission), will be
an original, and the counterparts will together constitute one same instrument.

  USA — Airbus A330 Purchase Agreement   LA 12B — 5 of EXECUTION   8
**Confidential Treatment Requested.   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
                   
 
  Name: Thomas T. Weir           Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer  
 
 
                         Customers    

  USA Airbus A330 Purchase Agreement   LA 12B EXECUTION     PRIVILEGED AND
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A
Planning for the delivery of the A330-200 aircraft:

          Month   Year   Quantity
**
  **   **
 
       
**
  **   **
 
       
**
  **   **
 
       
**
  **   **
 
       
**
  **   **
 
       
**
  **   **
 
       
**
  **   **
 
       
**
  **   **
 
       
**
      **

LA 12B — 7 of 8

USA Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



APPENDIX B
PERFORMANCE MONITORING METHOD
**
LA 12B — 8 of 8

USA Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 12C
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Airbus A330 Purchase Agreement dated as of even date herewith (the
“Agreement”), which covers, among other things, the sale by the Seller and the
purchase by the Buyer of certain A330-200 Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No 12B (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the A330-200 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
LA 12C — Page 1 of 8

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



1        PREAMBLE

1.1   AIRCRAFT CONFIGURATION

The guarantee set forth in this Letter Agreement is applicable to the A330-200
Aircraft powered by Rolls-Royce Trent 772B EP engines, as described in the
Standard Specification Ref. G 000 02000 Issue 4.3 dated 13th July 2006,
hereinafter referred as the “Specification” without taking into account any
further changes thereto as provided in the Agreement.

1.2   **

         
 
  **    
 
       
2
  **    
 
       
2.1
  **    
 
       
2.2
  **    
 
       
3
  **    
 
       
3.1
  **    
 
       
3.1.1
  **    
 
       
3.1.2
  **    
 
       
3.1.3
  **    
 
       
3.1.4
  **    
 
       
3.1.5
  **    
 
       
3.1.6
  **    
 
       
3.1.7
  **    
 
       
3.1.8
  **    
 
       
3.1.9
  **    

LA 12C — Page 2 of 8

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



3.2       **

3.3   **

         
 
       
4
  **    
 
       
4.1
  **    
 
       
4.2
  **    
 
       
4.3
  **    
 
       
4.4
  **    
 
       
4.5
  **    
 
       
4.6
  **    
 
       
4.6.1
  **    
 
       
4.7
  **    
 
       
4.8
  **    
 
       
4.9
  **    
 
       
4.10
  **    
 
       
5
  **    
 
       
5.1
  **    

LA 12C — Page 3 of 8

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



         
5.2
  **    
 
       
5.3
  **    
 
       
6.
  **    
 
       
7.
  **    
 
       
7.1
  **    
 
       
7.2
  **    

8   TERMINATION

8.1   **

                 
8.2
  **              
8.3
  **              
 
      i)   **      
 
      ii)   **      
8.4
  **              
9
  **              
10
  **            

11   ASSIGNMENT

Except as set forth in Clause 20.2 of the Agreement, this Letter Agreement and
the rights and obligations of the Buyer hereunder will not be assigned or
transferred in any manner without prior written consent of the Seller and any
attempted assignment or transfer in contravention of the provisions of this
sentence will be void and of no force and effect.

12   COUNTERPARTS

LA 12C — Page 4 of 8

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one same instrument.
LA 12C — Page 5 of 8

USA — Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy    
 
 
 
Name: Thomas T. Weir      
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
          Customers    

LA 12C

USA Airbus A330 Purchase Agreement     EXECUTION   PRIVILEGED AND CONFIDENTIAL  
   

 



--------------------------------------------------------------------------------



 



APPENDIX A TO LETTER AGREEMENT NO. 12C
Planning for the delivery of the A330-200 aircraft:

          Month   Year   Quantity **   **   ** **   **   ** **   **   ** **   **
  ** **   **   ** **   **   ** **   **   ** **   **   ** **       **

      LA 12C — 7 of 8 USA Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 



--------------------------------------------------------------------------------



 



APPENDIX B TO LETTER AGREEMENT 12C
PERFORMANCE MONITORING METHOD
**

    LA 12C — 8 of 8 USA Airbus A330 Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL **Confidential Treatment Requested.    

 